Exhibito 10.4

 

CONFIDENTIAL TREATMENT REQUESTED

 

EXECUTION VERSION

UNDER 17 C.F.R §§ 200.80(b)4, AND 240.24b-2

 

 

 

 

STRATEGIC ALLIANCE MASTER AGREEMENT

 

AMONG

 

IBIS BIOSCIENCES, INC.

 

ISIS PHARMACEUTICALS, INC.

 

AND

 

ABBOTT MOLECULAR INC.

 

 

January 30, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

Section 1.

 

Definitions

2

 

 

 

 

Section 2.

 

Financing Closing; Transaction Documents

11

 

 

 

 

Section 3.

 

Representations And Warranties.

12

3.1

 

Representations and Warranties of Ibis and Isis

12

 

 

(a)

Power and Authority

12

 

 

(b)

Enforceability

12

 

 

(c)

Governmental Authority; Consents

12

 

 

(d)

No Conflicts

13

 

 

(e)

Due Organization; Qualification

13

 

 

(f)

Subsidiaries

13

 

 

(g)

Capitalization; Voting Rights

14

 

 

(h)

Agreements; Liabilities

14

 

 

(i)

Obligations to Related Parties

15

 

 

(j)

Title to Properties and Tangible Assets; Liens, Etc.

15

 

 

(k)

Sufficiency of Assets

15

 

 

(l)

Intellectual Property

16

 

 

(m)

Compliance with Other Instruments

20

 

 

(n)

Litigation

20

 

 

(o)

Tax Matters

20

 

 

(p)

Employees

21

 

 

(q)

Compliance with Laws; Licenses

23

 

 

(r)

Environment, Health and Safety

24

 

 

(s)

Offering Valid

24

 

 

(t)

Financial Statements

25

 

 

(u)

Subsequent Events

25

 

 

(v)

Brokers’ Fees

26

 

 

(w)

Leased Real Property

27

 

 

(x)

Contracts

27

 

 

(y)

Insurance

28

 

 

(z)

Customers and Suppliers

28

 

 

(aa)

No Material Adverse Effect

28

 

 

(bb)

Names and Locations

28

 

 

(cc)

Directors, Officers and Bank Accounts

28

 

 

(dd)

Regulatory Filings

28

 

 

(ee)

Disclosure

29

3.2

 

Representations and Warranties of AMI

29

 

 

(a)

Power and Authority

29

 

 

(b)

Enforceability

29

 

 

(c)

Governmental Authority; Consents

29

 

 

(d)

No Conflicts

29

 

 

(e)

Due Organization; Qualification

29

 

i

--------------------------------------------------------------------------------


 

 

 

(f)

Investment Representations

29

 

 

(g)

Transfer Restrictions

30

 

 

(h)

Legends

30

 

 

 

 

 

Section 4.

 

[Reserved.]

31

 

 

 

 

Section 5.

 

Confidentiality; Notice of Developments.

31

5.1

 

Disclosure and Use Restriction

31

5.2

 

Authorized Disclosure

31

5.3

 

Effect of Authorized Disclosure

32

5.4

 

Terms of Agreement

32

5.5

 

Exclusivity

32

5.6

 

Injunctive Relief

32

5.7

 

Press Release; Public Disclosure

33

5.8

 

Notice of Developments

33

 

 

 

 

 

Section 6.

 

[Reserved.]

33

 

 

 

 

 

Section 7.

 

Additional Agreements.

33

7.1

 

Survival

33

7.2

 

Indemnification

34

7.3

 

Affirmative Covenants of Ibis and Isis

35

 

 

(a)

Due Diligence

35

 

 

(b)

Ordinary Course

35

 

 

(c)

Consolidation of Ibis and Isis

36

7.4

 

Negative Covenants of Ibis and Isis

36

7.5

 

No Solicitation of AMI Employees

38

7.6

 

No Solicitation of Ibis or Isis Employees

38

7.7

 

No Solicitation of Ibis Employees

39

 

 

 

 

Section 8.

 

Miscellaneous.

39

 

 

 

 

 

8.1

 

Governing Law; Alternative Dispute Resolution Procedure

39

8.2

 

Successors and Assigns

39

8.3

 

Entire Agreement; Exhibits and Schedules

40

8.4

 

No Third Party Beneficiaries

40

8.5

 

Severability

40

8.6

 

Amendment and Waiver

41

8.7

 

Delays or Omissions

41

8.8

 

Notices

41

8.9

 

Expenses

42

8.10

 

Titles and Subtitles

42

8.11

 

Counterparts

43

8.12

 

Construction

43

8.13

 

No Other Compensation

43

 

ii

--------------------------------------------------------------------------------


 

STRATEGIC ALLIANCE MASTER AGREEMENT

 

THIS STRATEGIC ALLIANCE MASTER AGREEMENT (this “Master Agreement”) is made and
entered into as of this 30th day of January, 2008, by and among Isis
Pharmaceuticals, Inc., a Delaware corporation (“Isis”), Ibis Biosciences, Inc.,
a Delaware corporation (“Ibis”), Abbott Molecular Inc., a Delaware corporation
(“AMI”) and Affiliate of Abbott Laboratories, an Illinois corporation
(“Abbott”).  Ibis, Isis and AMI are sometimes referred to herein individually as
a “Party,” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Ibis, Isis and AMI wish to enter into a strategic alliance related to
the Business;

 

WHEREAS, as part of this strategic alliance, AMI will make an investment in Ibis
by purchasing the Shares pursuant to Section 2 of this Master Agreement;

 

WHEREAS, as a material inducement for AMI to enter into this Master Agreement
and the other Transaction Documents, Ibis and Isis will grant to AMI certain
additional rights pursuant to the Investor Rights Agreement, the form of which
is attached hereto as Exhibit A (the “Investor Rights Agreement”);

 

WHEREAS, as a material inducement to enter into this Master Agreement and the
other Transaction Documents, Isis has granted to AMI an option to, in AMI’s sole
discretion, purchase all of the Capital Stock of Ibis (other than the Shares
(and the Additional Shares if AMI elects to acquire the Additional Shares
pursuant to the Call Option Agreement and the Stock Subscription Agreement))
pursuant to the Call Option Agreement, in the form attached hereto as Exhibit B
(the “Call Option Agreement”);

 

WHEREAS, as a material inducement to enter into this Master Agreement and the
other Transaction Documents, Ibis has granted to AMI a subscription right to, in
AMI’s sole discretion, subscribe for and purchase the Additional Shares prior to
the Cut-Off Date for an aggregate purchase price of $20,000,000 pursuant to the
Stock Subscription Agreement, the form of which has been agreed to by the
Parties and is attached as an exhibit to the Call Option Agreement (the “Stock
Subscription Agreement”); and

 

WHEREAS, if AMI, in its sole discretion, exercises the Call Option, the Parties
will consummate the purchase by AMI of all of the Capital Stock of Ibis (other
than the Shares (and the Additional Shares if AMI exercises the Subscription
Right and acquires the Additional Shares pursuant to the Call Option Agreement
and the Stock Subscription Agreement)) pursuant to the Stock Purchase Agreement,
the form of which has been agreed to by the Parties and is attached as an
exhibit to the Call Option Agreement (the “Acquisition Agreement”).

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, and covenants hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

SECTION 1.  DEFINITIONS


 

Capitalized terms used and not otherwise defined herein have the meanings
ascribed to such terms in this Section 1.

 

(a)                                  “Abbott Transaction Team” means the
individuals listed on Schedule 1(a).

 

(b)                                  “Acquisition Closing” means the
consummation of the purchase by AMI of all of the Capital Stock of Ibis (other
than the Shares (and the Additional Shares if AMI elects to acquire the
Additional Shares pursuant to the Call Option Agreement and the Stock
Subscription Agreement)) pursuant to the Acquisition Agreement.

 

(c)                                  “Additional Shares” means 114,250 shares of
Common Stock that may be acquired by AMI from Ibis in AMI’s sole discretion
prior to 5:00 p.m. (Pacific Time) on the Cut-Off Date pursuant to the Call
Option Agreement and the Stock Subscription Agreement, as may be held from time
to time by AMI and its permitted assigns, which, together with the Shares, will
represent approximately 18.6% of the issued and outstanding Common Stock.

 

(d)                                  “Affiliate” of an entity means any other
entity that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with such first entity. 
For purposes of this definition only, “control” (and, with correlative meanings,
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct the management or policies of an
entity, whether through the ownership of voting securities or by Contract
relating to voting rights or corporate governance; provided, that (i) with
respect to AMI and Abbott, the term “Affiliate” shall specifically exclude [***]
and (ii) with respect to Isis, the term “Affiliate” shall specifically exclude
[***]

 

(e)                                  “Applicable Law” or “Law” means all
applicable common law, laws, constitutional provisions, ordinances, statutes,
rules, regulations, administrative rulings, executive orders and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, agency or other
body, domestic or foreign, including but not limited to any applicable rules,
regulations, guidelines, or other requirements of Governmental Authorities that
may be in effect from time to time.

 

(f)                                    “[***] Milestone” has the meaning
ascribed to such term in the Call Option Agreement.

 

(g)                                 “Business” means researching, developing,
manufacturing, selling, marketing, distributing and using a system, process or
reagents for the identification and/or quantitation of nucleic acids or the
performing of services relating to the foregoing, as conducted by Ibis or by
Isis, with respect to the Division, on and prior to the date hereof.

 

(h)                                 “Business Day” means any day other than a
Saturday, Sunday, or a day on which the banks in Chicago, Illinois are
authorized or obligated by Law to close.

 

2

--------------------------------------------------------------------------------


 

(i)                                    “Call Option” has the meaning ascribed to
such term in the Call Option Agreement.

 

(j)                                    “Call Option Expiration Date” has the
meaning ascribed to such term in the Call Option Agreement.

 

(k)                                “Call Period” has the meaning ascribed to
such term in the Call Option Agreement.

 

(l)                                    “Capital Stock” means all capital stock,
equity or controlling interests and other securities in an issuer, including,
without limitation, options, warrants, depositary receipts, stock appreciation
or phantom stock rights or other agreements or undertakings, including stock or
securities convertible or exchangeable for any shares of capital stock, equity
or controlling interests or other securities in an issuer or containing any
profit participation features or pursuant to which such issuer is or could be
bound to issue or repurchase any capital stock, equity or controlling interests
or other securities.

 

(m)                              “Change of Control” means, with respect to any
Person, the occurrence of (i) any consolidation or merger of such Person with or
into any other Person, or any other corporate reorganization or transaction
(including the acquisition of Capital Stock of such Person (or any rights to
acquire, or securities convertible into or exchangeable for, any such Capital
Stock)), whether or not such Person is a party thereto, in which the
stockholders or equity-holders of such Person or other Persons controlling such
Person immediately prior to such consolidation, merger, reorganization or
transaction, own Capital Stock either (A) representing directly, or indirectly
through one or more entities, less than fifty percent (50%) of the economic
interests in or voting power of such Person or other surviving entity
immediately after such consolidation, merger, reorganization or transaction or
(B) that does not directly, or indirectly through one or more entities, have the
power to elect a majority of the entire board of directors or equivalent
governing body of such Person or other surviving entity immediately after such
consolidation, merger, reorganization or transaction or (ii) a sale, lease,
license or other disposition of all or a material portion of the assets of such
Person.

 

(n)                                 “Claim” means any claim, lawsuit, demand,
audit, investigation, charge, suit, hearing, notice of a violation, litigation,
action, proceeding, order, judgment, grievance, or arbitration, whether civil,
criminal, administrative or otherwise, whether at law or in equity, or any
inquiry likely to result in any of the foregoing.

 

(o)                                  “Closing Date” means 9:00 a.m. Pacific Time
on the date hereof.

 

(p)                                  “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

(q)                                  “Common Stock” means the Common Stock of
Ibis, par value $0.001 per share.

 

(r)                                  “Confidential Information” means all
information and any tangible embodiments thereof provided by or on behalf of the
Disclosing Party to the Receiving Party or to the Receiving Party’s
Representatives either in connection with the discussions and

 

3

--------------------------------------------------------------------------------


 

negotiations pertaining to the Transaction Documents or in the course of
performing the Transaction Documents, including without limitation: know-how;
data; knowledge; practices; processes; research and development plans;
engineering designs and drawings; research data; manufacturing processes and
techniques; scientific, manufacturing, marketing and business plans; and
financial and personnel matters relating to the Disclosing Party or to its
present or future products, sales, suppliers, customers, employees, consultants,
independent contractors, investors or business; regardless of whether any of the
foregoing are marked “confidential” or “proprietary” or communicated to the
other by the Disclosing Party in oral, written, graphic or electronic form. 
Notwithstanding the foregoing, information of a Party will not be deemed
Confidential Information to the extent that the Receiving Party can show by
competent proof that such information:

 

(i)                                    is or becomes generally available to the
public other than as a result of an unauthorized disclosure by the Receiving
Party or its Representatives;

 

(ii)                                was available to the Receiving Party or its
Representatives on a non-confidential basis prior to its disclosure by the
Disclosing Party or its Representatives;

 

(iii)                            is or becomes available to the Receiving Party
or its Representatives from a Person, other than the Disclosing Party or its
Representatives, who is not bound by a confidentiality obligation to the
Disclosing Party or its Representatives;

 

(iv)                               is independently developed by the Receiving
Party or its Representatives without reference to or use of any Confidential
Information of the Disclosing Party.

 

(s)                                  “Contract” means any contract, lease, deed,
mortgage, license, instrument, note, commitment, undertaking, understanding,
indenture, joint venture, purchase order, service order and all other agreements
and arrangements, whether oral or written.

 

(t)                                    “Contribution Agreement” means the
Contribution Agreement, dated July 31, 2007, by and between Ibis and Isis.

 

(u)                                 “Corporate Services Agreement” means the
Corporate Services Agreement, dated July 31, 2007, by and between Ibis and Isis.

 

(v)                                   “Cut-Off Date” has the meaning ascribed to
such term in the Call Option Agreement.

 

(w)                                “Division” means the Ibis Biosciences
division of Isis.

 

(x)                                  “Employee Pension Benefit Plan” has the
meaning set forth in Section 3(2) of ERISA.

 

(y)                                  “Employee Welfare Benefit Plan” has the
meaning set forth in Section 3(1) of ERISA.

 

4

--------------------------------------------------------------------------------


 

(z)                                  “Encumbrance” means any mortgage, covenant,
hypothecation, condition, Claim, easement, encroachment, right of way,
restriction, option, lien (statutory or otherwise), pledge, charge, license,
security interest or encumbrance of any nature whatsoever.

 

(aa)                            “Environmental Laws” means any federal, state,
local or foreign statutes, ordinances, codes, treaties, or other Laws
(including, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act, the Resource Conservation and Recovery Act, the
Clean Air Act, the Clean Water Act, the Toxic Substances Control Act, the Oil
Pollution Prevention Act, the Federal Insecticide, Fungicide, & Rodenticide Act,
the Safe Drinking Water Act, the Hazardous Materials Transportation Act, the
Solid Waste Disposal Act, the Emergency Planning and Community Right-to-Know
Act, the Occupational Safety and Health Act), including any regulations, rules,
plans, other criteria, policies or guidelines promulgated pursuant to such Laws,
and all common law, orders, judgments, decrees, judicial or agency
interpretations now or hereafter in effect relating to pollution, the
generation, production, installation, use, storage, treatment, transportation,
Release, threatened Release, investigation, monitoring, remediation, cleanup,
abatement, removal, or disposal of Hazardous Materials, noise control, odor or
the protection of public or workplace health or safety, natural resources, or
the environment.

 

(bb)                            “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

 

(cc)                            “Escrow Agreement” means the Escrow Agreement to
be attached as an exhibit to the Acquisition Agreement.

 

(dd)                            “Financing” means the sale of the Shares by Ibis
to AMI pursuant to this Master Agreement, together with the other transactions
contemplated hereby.

 

(ee)                            “Financing Closing” means the closing of the
Financing under this Master Agreement.

 

(ff)                                “Fundamental AMI Representations” means
those representations and warranties of AMI set forth in Section 3.2(a) (Power
and Authority), Section 3.2(b) (Enforceability), Section 3.2(c) (Governmental
Authority; Consents), and Section 3.2(d) (No Conflicts).

 

(gg)                          “Fundamental Isis Representations” means those
representations and warranties of Ibis and Isis set forth in Section 3.1(a)
(Power and Authority), Section 3.1(b) (Enforceability), Section 3.1(c)
(Governmental Authority; Consents), Section 3.1(d) (No Conflicts), 
Section 3.1(e) (Due Organization; Qualification), Section 3.1(g)
(Capitalization; Voting Rights), Section 3.1(j) (Title to Properties and
Tangible Assets; Liens, etc.), Section 3.1(k) (Sufficiency of Assets),
Section 3.1(m) (Compliance with Other Instruments) and Section 3.1(v) (Brokers’
Fees).

 

(hh)                          “GAAP” means United States generally accepted
accounting principles, applied on a consistent basis.

 

5

--------------------------------------------------------------------------------


 

(ii)                                “Governmental Authority” means any
governmental or quasi-governmental agency, department, bureau, office, center,
institute, court, commission or other unit of the government of the United
States of America or of any of its respective States or local units of
government thereof, or of a foreign sovereign or of a provincial, regional or
metropolitan government thereof, including, without limitation, any Regulatory
Authority.

 

(jj)                                “Hazardous Materials” means any substance,
chemical, solvent, compound, waste, residue, contaminant or other material which
is regulated by or forms the basis of liability now or hereafter under any
Environmental Law, including, without limitation:  (i) any “solid waste,”
“dangerous goods,” “hazardous waste,” “hazardous substance,” “hazardous
material,” “extremely hazardous waste,” “pollutant,” “contaminant,” “hazardous
constituent,” “special waste,” “universal waste,” “toxic substance,” or any
other similar term or phrase as defined under any Environmental Law; (ii) any
petroleum, or petroleum products, byproducts or breakdown products, including
crude oil and any fraction thereof; (iii) natural synthetic gas usable for fuel;
(iv) any asbestos, lead-based paint, polychlorinated biphenyl, mold, radon gas,
radioactive material or byproduct, isomer of dioxin, or any material or thing
containing or composed of such substance or substances; and (v) any virus,
bacteria, protozoa, parasite, fungi, or other pathogen or any other substance,
chemical, solvent, compound, waste, residue, contaminant or other material which
is hazardous, toxic, poisonous, reactive, corrosive or otherwise may present a
threat to human health, safety, natural resources, wildlife or the environment.

 

(kk)                        “Indebtedness” means (i) all indebtedness or other
obligations of Ibis for borrowed money, whether current, short-term or
long-term, secured or unsecured, and all accrued interest, premiums, penalties
and other obligations relating thereto, (ii) all indebtedness of Ibis for the
deferred purchase price of property or services which is not evidenced by
accounts payable incurred in the ordinary course of business, (iii) all existing
lease obligations of Ibis under leases which are capital leases in accordance
with GAAP, (iv) any liability of Ibis under deferred compensation plans, phantom
stock plans, severance or bonus plans, or any change in control or similar
payment or increased cost which is triggered or made or will be made payable as
a result of the transactions contemplated hereby, other than the Permitted
Employee Compensation Plan, (v) any off balance sheet financing of Ibis,
(vi) any payment obligations of Ibis in respect of banker’s acceptances or
letters of credit, (vii) any liability of Ibis with respect to interest rate
swaps, collars, caps and similar hedging obligations, (viii) all obligations of
Ibis arising under or with respect to any conditional sale or other title
retention agreement with respect to property acquired by Ibis, (ix) past due or
deferred rent of Ibis, (x) the amount of accounts payable owed by Ibis to any
Person that have not been paid within forty-five (45) days of the date of
invoice thereof (xi) any indebtedness referred to above of any Person which is
either guaranteed by, or secured by a security interest upon any property owned
by, Ibis and (xii) accrued and unpaid interest of, and prepayment premiums,
penalties or similar contractual charges arising as a result of the discharge of
any such foregoing obligation.

 

(ll)                                “Initial Offering” means Ibis’ first firm
commitment underwritten public offering of its Common Stock registered under the
Securities Act.

 

(mm)                    “Intellectual Property” means all of the following in
any jurisdiction throughout the world:  (i) patents, patent applications and
patent disclosures and statutory

 

6

--------------------------------------------------------------------------------


 

invention registrations, including reissues, divisions, continuations,
continuations in part, extensions and reexaminations thereof; (ii) trademarks,
service marks, trade dress, trade names, corporate names, logos and slogans (and
all translations, adaptations, derivations and combinations of the foregoing)
and Internet domain names, any and all common law rights and registrations and
applications for the registration thereof, and all extensions and renewals of
any of the foregoing; (iii) copyrights and copyrightable works (including
Software), registered copyrights and copyright applications, mask works, net
lists and schematics; (iv) confidential and proprietary information including
technology, know-how, trade secrets, unpatented inventions, ideas, algorithms
and processes (including, without limitation, manufacturing and production
processes and techniques, drawings, specifications, designs, plans, proposals,
test data including pharmacological, biological, chemical, biochemical,
toxicological and clinical test data, analytical and quality control data,
stability data and customer and supplier lists and related information);
(v) other intellectual property and proprietary information and (vi) all copies
and tangible embodiments of the foregoing, such as instruction manuals,
laboratory notebooks, prototypes, samples, specimens, studies and summaries.

 

(nn)                          “Investment Documents” means this Master
Agreement, the Call Option Agreement, the Investor Rights Agreement and the
Stock Subscription Agreement.

 

(oo)                            “Knowledge” and terms of similar meaning
(including, without limitation, “is aware of”) mean with respect to Ibis and
Isis, the actual knowledge of any of the individuals set forth on Schedule
1(oo), after due investigation, including, without limitation, inquiry of
Persons with subject matter knowledge, provided that (A) solely for purposes of
Sections 3.1(l)(v), 3.1(l)(vi) and 3.1(l)(ix), “Knowledge” and terms of similar
meaning (including, without limitation, “is aware of”) mean the actual knowledge
of any employee of Ibis or Isis, after due investigation, including, without
limitation, inquiry of Persons with subject matter knowledge and (B) solely for
purposes of Section 3.1(l), inquiry of Persons with subject matter knowledge
shall include inquiry of the outside counsel involved in the development or
prosecution of the Business IP or who conducted ‘freedom to operate analyses’
identified on Schedule 1(oo).

 

(pp)                            “Licenses” means all licenses, permits,
certificates of authority, variances, authorizations, approvals, registrations,
franchises, orders  and similar consents issued by any Governmental Authority or
other Person, provided that the term License shall not include any license or
other right to use any Intellectual Property.

 

(qq)                            “Loss” means any loss, liability, demand, Claim,
action, cause of action, cost, damage, material diminution in value, deficiency,
Tax, penalty, fine or expense (including interest, penalties, reasonable
attorneys’ fees and expenses and all amounts paid in investigation, defense or
settlement of any of the foregoing and the enforcement of any related rights),
whether or not arising out of third party claims.

 

(rr)                            “Management Presentations” means the Management
Presentations of Ibis delivered to AMI pursuant to Section 2(h).

 

(ss)                            “Material Adverse Effect” means any event,
circumstance or state of facts which has, or would reasonably be expected to
have, a material adverse effect on the

 

7

--------------------------------------------------------------------------------


 

business, assets, condition (financial or otherwise), operations, operating
results, employee relations, customer relations or supplier relations of Ibis or
the Business.

 

(tt)                                “Multiemployer Plan” has the meaning set
forth in Section 3(37) of ERISA.

 

(uu)                          “Offering Memorandum” means the Offering
Memorandum of Ibis, dated November 2006 as made available to AMI.

 

(vv)                              “Permitted Employee Compensation Plan” means
the compensation plan mutually agreed by the Parties regarding [***], the terms
of which are described on Exhibit C attached hereto.

 

(ww)                        “Permitted Encumbrances” means (i) liens for current
property Taxes not yet due and payable, (ii) Encumbrances arising in connection
with and solely as a result of Permitted Indebtedness and (iii) except with
respect to Intellectual Property, other imperfections of title, restrictions or
Encumbrances, if any, which imperfections, restrictions or Encumbrances do not,
individually or in the aggregate, impair the continued use and operation of the
assets used in the operation of the Business and do not affect the
merchantability of the title to such assets to which they relate.

 

(xx)                            “Permitted Indebtedness” means (i) accounts
payable incurred in the ordinary course of business that are paid within
forty-five (45) days of the date of invoice thereof, (ii) Indebtedness arising
from existing and future lease obligations of Ibis under equipment leases that
are capital leases in accordance with GAAP so long as the collateral for such
capital leases is limited to the equipment acquired and the aggregate amount of
such capital leases does not exceed $[***] and (iii) Indebtedness incurred
pursuant to the Corporate Services Agreement or the Contribution Agreement.

 

(yy)                            “Person” means an individual, a partnership, a
corporation, an association, a limited liability company, a joint stock company,
a trust, a joint venture, an unincorporated organization, or a Governmental
Authority (or any department, agency, or political subdivision thereof).

 

(zz)                            “Purchase Offer” means any proposal or offer
from any Person (other than AMI and its Affiliates in connection with the
transactions contemplated hereby) or any agreement or offer relating to any
(i) reorganization, liquidation, dissolution, share exchange, business
combination or recapitalization of Ibis, (ii) merger or consolidation involving
Ibis, (iii) purchase or sale of any assets or Capital Stock of Ibis (other than
the purchase and sale of inventory and capital equipment in the ordinary course
of business), (iv) distribution of Ibis’ existing or future products,
(v) licensing of any Business IP from Ibis or (vi) any other transaction or
business combination involving Ibis or its business or assets which would
reasonably be expected to interfere with, impede or materially delay the
transactions contemplated by the Transaction Documents or dilute the benefits
thereof to AMI and its Affiliates.  For the avoidance of doubt, the foregoing
shall not apply to any transaction involving Isis and which only indirectly
involves assets and/or Capital Stock of Ibis.

 

(aaa)                      “Real Property” means the Leased Real Property.

 

8

--------------------------------------------------------------------------------


 

(bbb)           “Regulatory Authority” means any Governmental Authority that has
responsibility for granting any licenses or approvals or granting pricing and/or
reimbursement approvals necessary for the marketing and sale of medical devices
or diagnostic products, including without limitation, the FDA, the European
Medicines Agency and the United States Department of Health and Human Services.

 

(ccc)           “Release” means any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
depositing, disposing or other release into the environment (including the
abandonment or discarding of barrels, drums, containers or other closed
receptacles), including any dispersal, migration or other movement of any
substance through or in air, soil, surface water, groundwater or property.

 

(ddd)           “Representatives” means with respect to any Person, such
Person’s employees, directors, officers, Affiliates and authorized agents.

 

(eee)           “SEC” or “Commission” means the United States Securities and
Exchange Commission.

 

(fff)             “Schedule” means any of the Disclosure Schedules delivered to
AMI herewith and incorporated herein pursuant to Section 8.3(b) hereof.

 

(ggg)          “Securities Act” means the Securities Act of 1933, as amended.

 

(hhh)          “Shares” means 114,251 shares of Common Stock issued to AMI
pursuant to this Master Agreement, as may be held from time to time by AMI and
its permitted assigns, representing approximately 10.25% of the issued and
outstanding Common Stock.

 

(iii)             “Software” means any and all (i) computer programs, libraries,
firmware and middleware, including any and all software implementations of
algorithms, models and methodologies, whether in source code or object code,
(ii) databases and compilations, including any and all data and collections of
data, whether machine readable or otherwise, (iii) descriptions, flow-charts and
other work product used to design, plan, organize and develop any of the
foregoing and (iv) all programmer and user documentation, including user manuals
and training materials, relating to any of the foregoing.

 

(jjj)             “Subscription Right” has the meaning ascribed to such term in
the Call Option Agreement.

 

(kkk)         “T5000 Biosensor System” means the biosensor platform generally
known as the T5000 Biosensor System, together with all equipment, hardware,
Software, systems and other materials required for its use, or provided or
recommended by Ibis, Isis or any of their respective Affiliates for its use, as
well as all prior versions of the T5000 Biosensor System, including such systems
known as “TIGER.”

 

(lll)             “Tax” means any federal, state, local, or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs and other duties,
Capital Stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,

 

9

--------------------------------------------------------------------------------


 

registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not, and including any obligation to indemnify or
otherwise assume or succeed to the Tax liability of any other Person.

 

(mmm)       “Tax Return” means any return, declaration, report, claim for
refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.

 

(nnn)          “Transaction Documents” means this Master Agreement, the Investor
Rights Agreement, the Stock Subscription Agreement, the Call Option Agreement,
the Transition Services Agreement, the Escrow Agreement and the Acquisition
Agreement.

 

(ooo)           “Transfer” means, with respect to Capital Stock, any sale,
pledge, hypothecation, assignment, Encumbrance or other transfer or disposition,
whether directly, indirectly, voluntarily, involuntarily, by operation of Law,
pursuant to judicial process or otherwise and, when the context so requires, the
act of doing any of the foregoing.

 

(ppp)           “Transition Services Agreement” means the Transition Services
Agreement to be attached as an exhibit to the Acquisition Agreement.

 

Section references for definitions of defined terms defined in the body of this
Master Agreement rather than in this Section 1.

 

Defined Term

 

Section

“Abbott”

 

Preamble

“Acquisition Agreement”

 

Recitals

“ADR”

 

8.1

“Business IP”

 

3.1(l)(i)

“AMI”

 

Preamble

“AMI Group”

 

7.2(a)

“Call Option Agreement”

 

Recitals

“Disclosing Party”

 

5.1

“Disclosure Schedules”

 

3.1

“ERISA Affiliate”

 

3.1(p)(ii)

“ERISA Plans”

 

3.1(p)(ii)

“FDA”

 

3.1(q)(i)

“Financial Statements”

 

3.1(t)

“Government Contracts”

 

3.1(l)(ii)

“Ibis”

 

Preamble

“Ibis Contracts”

 

3.1(x)(i)

“Indemnified Party”

 

7.2(c)

“Indemnifying Party”

 

7.2(c)

 

10

--------------------------------------------------------------------------------


 

Defined Term

 

Section

“Insurance Policies”

 

3.1(y)

“Investor Rights Agreement”

 

Recitals

“IP Contracts”

 

3.1(l)(ii)

“Isis”

 

Preamble

“Leased Real Property”

 

3.1(w)(ii)

“Leasehold Improvements”

 

3.1(w)(ii)

“Leases”

 

3.1(w)(ii)

“Master Agreement”

 

Preamble

“Material Licenses”

 

3.1(q)(ii)

“Most Recent Balance Sheet”

 

3.1(t)

“Parties”

 

Preamble

“Party”

 

Preamble

“Plans”

 

3.1(p)(ii)

“Receiving Party”

 

5.1

“Remaining Shares”

 

3.1(g)(i)

“Seller Group”

 

7.2(b)

“Share Purchase Price”

 

2(d)

“Stock Subscription Agreement”

 

Recitals

“Third Party Claim”

 

7.2(c)

 

SECTION 2.  FINANCING CLOSING; TRANSACTION DOCUMENTS


 

Subject to and upon the terms and conditions set forth in this Master Agreement,
and in reliance upon the respective representations and warranties made herein
by each of the Parties, at the Financing Closing:

 

(a)   Ibis shall issue, sell, convey, assign, transfer and deliver to AMI a
certificate representing the Shares sufficient to vest in AMI legal and
beneficial ownership of the Shares, free and clear of all Encumbrances;

 

(b)   Each Party shall execute and deliver to the other Parties the Call Option
Agreement;

 

(c)   Each Party shall execute and deliver to the other Parties the Investor
Rights Agreement;

 

(d)   AMI shall purchase, acquire and accept the Call Option, the Subscription
Right and the Shares from Ibis and Isis for an aggregate purchase price of
$20,000,000 (the “Share Purchase Price”), paid to Ibis via wire transfer of
immediately available funds to an account designated by Ibis in writing;

 

11

--------------------------------------------------------------------------------


 

(e)   Ibis and Isis shall deliver to AMI a certificate, in a form reasonably
acceptable to AMI, of an authorized officer of each certifying to and attaching
thereto (i) Ibis’ Certificate of Incorporation as in effect on the date hereof,
(ii) Ibis’ Bylaws as in effect on the date hereof and (iii) resolutions of the
Board of Directors of Isis and Ibis authorizing the transactions contemplated by
this Master Agreement and by the other Transaction Documents;

 

(f)    Isis shall deliver to AMI the consent of Silicon Valley Bank to the
Financing and the other transactions contemplated by the Investment Documents;

 

(g)   Isis shall deliver to AMI one or more compact discs containing the
contents of the electronic dataroom maintained by Isis at [***] as of
January 23, 2008, together with a certificate of an authorized officer
certifying that such compact discs contain true, accurate and complete copies of
the materials in such dataroom as of such date; and

 

(h)   Isis shall deliver to AMI one or more compact discs containing the
Management Presentations of Ibis previously made available to AMI by Isis and
Ibis.

 

SECTION 3.  REPRESENTATIONS AND WARRANTIES.


 

3.1  Representations and Warranties of Ibis and Isis.  As a material inducement
to AMI to enter into this Master Agreement, except as set forth in the
corresponding Section of the Disclosure Schedules delivered to AMI herewith on
the date hereof (the “Disclosure Schedules”), Ibis and Isis each hereby jointly
and severally represent and warrant as follows:

 

(a)   Power and Authority.  Each of Ibis and Isis (i) has the power, authority
and the legal right to enter into this Master Agreement and the other
Transaction Documents and to perform its obligations hereunder and thereunder,
and (ii) has taken all necessary action required to authorize the execution and
delivery of this Master Agreement and the other Transaction Documents and the
performance of its obligations hereunder and thereunder.

 

(b)   Enforceability.  Each of this Master Agreement, the Call Option Agreement
and the Investor Rights Agreement has been duly executed and delivered on behalf
of Ibis and Isis and constitutes a legal, valid and binding obligation of each
such Party and is enforceable against each such Party in accordance with its
terms subject to the effects of bankruptcy, insolvency or other Laws of general
application affecting the enforcement of creditor rights.  If executed and
delivered on the date hereof, the Stock Subscription Agreement and the
Acquisition Agreement would constitute legal, valid and binding obligations of
each of Ibis and Isis and would be enforceable against each in accordance with
their terms subject to the effects of bankruptcy, insolvency or other Laws of
general application affecting the enforcement of creditor rights.

 

(c)   Governmental Authority; Consents.  All necessary consents, approvals and
authorizations of all Governmental Authorities and other parties required to be
obtained by Ibis and Isis in connection with the execution and delivery of this
Master Agreement and the other Investment Documents and the performance of their
obligations hereunder and thereunder have been obtained.

 

12

--------------------------------------------------------------------------------


 

(d)   No Conflicts.

 

(I)            THE EXECUTION AND DELIVERY OF THIS MASTER AGREEMENT, THE CALL
OPTION AGREEMENT AND THE INVESTOR RIGHTS AGREEMENT BY EACH OF IBIS AND ISIS AND
THE PERFORMANCE OF EACH SUCH PARTY’S OBLIGATIONS HEREUNDER AND THEREUNDER, WITH
OR WITHOUT THE PASSAGE OF TIME OR GIVING OF NOTICE, (A) DO NOT AND WILL NOT
CONFLICT WITH OR VIOLATE ANY REQUIREMENT OF APPLICABLE LAW OR ANY PROVISION OF
THE CERTIFICATE OF INCORPORATION, BYLAWS OR ANY SIMILAR INSTRUMENT OF SUCH
PARTY, AS APPLICABLE (B) DO NOT AND WILL NOT REQUIRE ANY NOTICE, CONFLICT WITH,
VIOLATE, OR BREACH OR CONSTITUTE A DEFAULT OR REQUIRE ANY CONSENT OR GIVE RISE
TO ANY TERMINATION OR ACCELERATION RIGHT OR THE CREATION OF ANY ENCUMBRANCE ON
THE SHARES, THE ADDITIONAL SHARES OR THE REMAINING SHARES OR ANY OF THE
PROPERTIES OR ASSETS OF IBIS UNDER, ANY CONTRACTUAL OBLIGATION BY WHICH SUCH
PARTY IS BOUND OR SUBJECT TO AND (C) DO NOT AND WILL NOT CAUSE THE SUSPENSION,
REVOCATION, IMPAIRMENT, FORFEITURE OR NONRENEWAL OF ANY LICENSE APPLICABLE TO
IBIS, THE BUSINESS OR ANY OF IBIS’ OPERATIONS, ASSETS OR PROPERTIES.

 

(II)           IF EXECUTED AND DELIVERED ON THE DATE HEREOF, THE EXECUTION AND
DELIVERY OF THE STOCK SUBSCRIPTION AGREEMENT AND THE ACQUISITION AGREEMENT AND
THE PERFORMANCE OF IBIS’ AND ISIS’ OBLIGATIONS UNDER EACH SUCH AGREEMENT, WITH
OR WITHOUT THE PASSAGE OF TIME OR GIVING OF NOTICE, (A) WOULD NOT CONFLICT WITH
OR VIOLATE ANY REQUIREMENT OF APPLICABLE LAW OR ANY PROVISION OF THE CERTIFICATE
OF INCORPORATION, BYLAWS OR ANY SIMILAR INSTRUMENT OF EACH SUCH PARTY, AS
APPLICABLE, (B) WOULD NOT REQUIRE ANY NOTICE, CONFLICT WITH, VIOLATE, OR BREACH
OR CONSTITUTE A DEFAULT OR REQUIRE ANY CONSENT OR GIVE RISE TO ANY TERMINATION
OR ACCELERATION RIGHT OR THE CREATION OF ANY ENCUMBRANCES ON THE SHARES, THE
ADDITIONAL SHARES OR THE REMAINING SHARES UNDER, ANY CONTRACTUAL OBLIGATION BY
WHICH SUCH PARTY IS BOUND AND (C) WOULD NOT CAUSE THE SUSPENSION, REVOCATION,
IMPAIRMENT, FORFEITURE OR NONRENEWAL OF ANY LICENSE APPLICABLE TO IBIS, THE
BUSINESS OR ANY OF IBIS’ OPERATIONS, ASSETS OR PROPERTIES.

 

(e)   Due Organization; Qualification.  Each of Ibis and Isis is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware, with full corporate power and authority to enter into this
Master Agreement and the other Transaction Documents.  Except as would not
reasonably be expected to have a Material Adverse Effect, Ibis has obtained and
currently maintains all qualifications to do business as a foreign corporation
in all jurisdictions in which the character of the Business requires it to be so
qualified.  Ibis has all requisite power and authority and all authorizations
and Licenses necessary to own, operate or conduct the Business.

 

(f)    Subsidiaries.  Ibis does not own or control any Capital Stock or other
interest of any Person.  Ibis is not a participant in any joint venture,
partnership, limited liability company or similar arrangement.  Since its
inception Ibis has not merged with, acquired all or substantially all of the
assets of (except pursuant to the Contribution Agreement) or acquired the
Capital Stock of or any interest in any Person.  Ibis does not hold the right to
acquire any Capital Stock or interest in any other Person or have any obligation
to make any investment in any Person and no such rights, Capital Stock or
interests are necessary for the operation of the Business.  Isis does not
control or possess the power, directly or indirectly to control the management,
actions or policies of [***].

 

13

--------------------------------------------------------------------------------


 

(g)   Capitalization; Voting Rights.

 

(I)            THE AUTHORIZED CAPITAL STOCK OF IBIS CONSISTS OF 1,228,501 SHARES
OF COMMON STOCK, PAR VALUE $0.001 PER SHARE, 1,000,000 SHARES OF WHICH ARE
ISSUED AND OUTSTANDING AND HELD BY ISIS (THE “REMAINING SHARES”).

 

(II)           THE ISSUED AND OUTSTANDING CAPITAL STOCK OF IBIS AS OF THE
FINANCING CLOSING WILL CONSIST EXCLUSIVELY OF THE SHARES AND THE REMAINING
SHARES.  EXCEPT AS SET FORTH IN THE INVESTOR RIGHTS AGREEMENT, IBIS DOES NOT
HAVE ANY OBLIGATIONS TO ISSUE OR REDEEM ANY SHARES OF CAPITAL STOCK, OTHER THAN
WITH RESPECT TO THE SHARES AND THE ADDITIONAL SHARES AND IBIS HAS NOT ISSUED ANY
CAPITAL STOCK OTHER THAN THE REMAINING SHARES.  NO CAPITAL STOCK ISSUED BY IBIS
IS LISTED ON ANY STOCK EXCHANGE OR UNREGULATED MARKET.  OTHER THAN THE
INVESTMENT DOCUMENTS, THERE ARE NO AGREEMENTS WITH ISIS OR IBIS OR ANY OTHER
PERSON WITH RESPECT TO THE VOTING OR TRANSFER OF THE CAPITAL STOCK.

 

(III)         THE SHARES AND THE REMAINING SHARES ARE: (A) DULY AUTHORIZED,
VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE; (B) ISSUED IN COMPLIANCE WITH ALL
APPLICABLE STATE AND FEDERAL LAWS CONCERNING THE ISSUANCE OF CAPITAL STOCK; AND
(C) FREE AND CLEAR OF ALL ENCUMBRANCES OTHER THAN THE CALL OPTION AND THE RIGHTS
AND OBLIGATIONS SET FORTH IN THE INVESTOR RIGHTS AGREEMENT; PROVIDED, THAT THE
SHARES MAY BE SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN THE INVESTOR
RIGHTS AGREEMENT AND UNDER STATE AND/OR FEDERAL SECURITIES LAWS AS SET FORTH
HEREIN OR AS OTHERWISE REQUIRED BY SUCH LAWS AT THE TIME A TRANSFER IS PROPOSED.

 

(IV)          IF AMI EXERCISED THE SUBSCRIPTION RIGHT AND ACQUIRED THE
ADDITIONAL SHARES ON THE DATE HEREOF, THE ADDITIONAL SHARES WOULD BE: (A) DULY
AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE; (B) ISSUED IN
COMPLIANCE WITH ALL APPLICABLE STATE AND FEDERAL LAWS CONCERNING THE ISSUANCE OF
CAPITAL STOCK; AND (C) FREE AND CLEAR OF ALL ENCUMBRANCES OTHER THAN THE RIGHTS
AND OBLIGATIONS SET FORTH IN THE INVESTOR RIGHTS AGREEMENT; PROVIDED, THAT THE
ADDITIONAL SHARES MAY BE SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN THE
INVESTOR RIGHTS AGREEMENT AND UNDER STATE AND/OR FEDERAL SECURITIES LAWS AS SET
FORTH IN THE STOCK SUBSCRIPTION AGREEMENT OR AS OTHERWISE REQUIRED BY SUCH LAWS
AT THE TIME A TRANSFER IS PROPOSED.

 

(V)            NEITHER THE SALE OF THE SHARES TO AMI HEREUNDER, NOR THE SALE OF
THE ADDITIONAL SHARES TO AMI UNDER THE STOCK SUBSCRIPTION AGREEMENT, NOR THE
SALE OF THE REMAINING SHARES TO AMI UNDER THE ACQUISITION AGREEMENT IS SUBJECT
TO ANY PREEMPTIVE RIGHTS, RIGHTS OF FIRST REFUSAL OR SIMILAR RIGHTS.

 

(h)   Agreements; Liabilities.

 

(I)            THERE ARE NO JUDGMENTS, ORDERS, WRITS OR DECREES TO WHICH IBIS OR
ISIS IS A PARTY CURRENTLY PENDING OR, TO ISIS’ OR IBIS’ KNOWLEDGE, THREATENED
WHICH WOULD PREVENT IBIS OR ISIS FROM ENTERING INTO THE TRANSACTION DOCUMENTS OR
ISSUING OR TRANSFERRING THE SHARES, THE ADDITIONAL SHARES OR THE REMAINING
SHARES PURSUANT TO THE TERMS OF THE TRANSACTION DOCUMENTS.

 

14

--------------------------------------------------------------------------------


 

(II)           IBIS HAS NOT (A) ACCRUED, DECLARED OR PAID ANY DIVIDENDS, OR
AUTHORIZED OR MADE ANY DISTRIBUTION UPON OR WITH RESPECT TO ANY CLASS OR SERIES
OF ITS CAPITAL STOCK, (B) INCURRED OR GUARANTEED ANY INDEBTEDNESS (OTHER THAN
PERMITTED INDEBTEDNESS), (C) MADE ANY LOANS OR ADVANCES TO ANY PERSON, OTHER
THAN ADVANCES FOR REASONABLE TRAVEL EXPENSES TO IBIS EMPLOYEES IN THE ORDINARY
COURSE OF BUSINESS, OR (D) SOLD, EXCHANGED, LICENSED OR OTHERWISE DISPOSED OF
ANY OF ITS TANGIBLE ASSETS, OTHER THAN THE SALE OF ITS INVENTORY IN THE ORDINARY
COURSE OF BUSINESS.

 

(III)         IBIS HAS NO MATERIAL OBLIGATIONS OR LIABILITIES (WHETHER ACCRUED,
ABSOLUTE, OR TO ISIS’ OR IBIS’ KNOWLEDGE CONTINGENT, UNLIQUIDATED OR OTHERWISE,
WHETHER DUE OR TO BECOME DUE AND REGARDLESS OF WHEN OR BY WHOM ASSERTED),
INCLUDING, WITHOUT LIMITATION, TAXES, EXCEPT (A) OBLIGATIONS UNDER THE IBIS
CONTRACTS MADE AVAILABLE TO AMI OR UNDER CONTRACTS ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS WHICH, BECAUSE OF THE DOLLAR THRESHOLDS SET FORTH IN SECTIONS
3.1(L) AND 3.1(X), ARE NOT REQUIRED PURSUANT TO SECTIONS 3.1(L) AND 3.1(X) BELOW
TO BE DESCRIBED ON SCHEDULE 3.1(L) OR SCHEDULE 3.1(X) (BUT NOT LIABILITIES FOR
BREACHES OF ANY SUCH CONTRACTS), (B) LIABILITIES REFLECTED ON THE MOST RECENT
BALANCE SHEET, (C) LIABILITIES AND OBLIGATIONS WHICH HAVE ARISEN AFTER THE DATE
OF THE MOST RECENT BALANCE SHEET IN THE ORDINARY COURSE OF BUSINESS (NONE OF
WHICH IS MATERIAL OR IS A LIABILITY FOR BREACH OF CONTRACT, TORT, INFRINGEMENT
(DIRECTLY, CONTRIBUTORILY, BY INDUCEMENT OR OTHERWISE), CLAIM OR WARRANTY (OTHER
THAN WARRANTY CLAIMS ARISING IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION
WITH THE SALE OF PRODUCTS OR UNDER IBIS CONTRACTS MADE AVAILABLE TO AMI, NONE OF
WHICH WARRANTY CLAIMS INDIVIDUALLY OR IN THE AGGREGATE WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT) AND (D) OTHER LIABILITIES AND
OBLIGATIONS TO THE EXTENT EXPRESSLY DISCLOSED IN SCHEDULE 3.1(H)(III).

 

(i)    Obligations to Related Parties.  There are no obligations of Ibis to
Affiliates, officers, directors or employees of Ibis or Isis other than (A) for
payment of salary to employees of Ibis for services rendered in the ordinary
course of business, (B) reimbursement to employees of Ibis for reasonable
expenses incurred in the ordinary course of business on behalf of Ibis,
(C) standard employee benefits made generally available to all employees,
pursuant to the Plans described on Schedule 3.1(p)(ii), (D) the Permitted
Employee Compensation Plan or (E) Ibis’ rights and obligations to Isis under the
Contribution Agreement and Corporate Services Agreement.  To Isis’ and Ibis’
Knowledge, all of the Contracts to which Ibis is a party or by which the
Business or any of its assets is bound have been negotiated on an arms length
basis.

 

(j)    Title to Properties and Tangible Assets; Liens, Etc.  Ibis has good and
marketable title to its properties and tangible assets and good and valid title
to its leasehold estates, in each case subject to no Encumbrance other than
(i) Permitted Encumbrances and (ii) rights of the U.S. federal government in
certain equipment purchased using government funds, as set forth on Schedule
3.1(j).  The tangible assets of Ibis have been maintained in accordance with
normal industry practice and are in good operating condition and repair (except
for ordinary wear and tear).

 

(k)   Sufficiency of Assets (i)  Except for the services, funding and facilities
provided under the Corporate Services Agreement, Ibis has all assets, properties
and rights used in or necessary to operate or conduct the Business in all
respects.

 

15

--------------------------------------------------------------------------------


 

(II)           AS OF THE DATE HEREOF, EXCEPT FOR THE SERVICES, FUNDING AND
FACILITIES PROVIDED UNDER THE CORPORATE SERVICES AGREEMENT AND INDIRECTLY, VIA
THE REMAINING SHARES, ISIS AND ITS AFFILIATES DO NOT HAVE ANY RIGHT, TITLE OR
INTEREST IN OR TO ANY ASSET, PROPERTY, TITLE OR INTEREST THAT IS USED IN OR
NECESSARY TO OPERATE OR CONDUCT THE BUSINESS AS CONDUCTED ON AND PRIOR TO THE
DATE HEREOF OR AS CONTEMPLATED TO BE CONDUCTED BY IBIS AND ISIS AFTER THE DATE
HEREOF AS REFLECTED IN THE OFFERING MEMORANDUM AND MANAGEMENT PRESENTATIONS. 
PURSUANT TO THE CONTRIBUTION AGREEMENT, ISIS HAS TRANSFERRED TO IBIS ALL ASSETS,
PROPERTIES AND RIGHTS ISIS OWNED OR WHICH ARE OR WERE USED IN OR NECESSARY TO
OPERATE OR CONDUCT THE BUSINESS EXCEPT FOR THE SERVICES, FUNDING AND FACILITIES
PROVIDED UNDER THE CORPORATE SERVICES AGREEMENT.  NO PERSON EMPLOYED BY THE
DIVISION PRIOR TO THE DATE OF THE CONTRIBUTION AGREEMENT IS CURRENTLY EMPLOYED
BY ISIS AND NO FORMER EMPLOYEE OF IBIS OR THE DIVISION IS OR HAS BEEN EMPLOYED
BY ISIS.

 

(l)    Intellectual Property.

 

(I)            SCHEDULE 3.1(L)(I) SETS FORTH A COMPLETE AND CORRECT LIST OF ALL
OF THE FOLLOWING INTELLECTUAL PROPERTY USED IN OR NECESSARY TO OPERATE OR
CONDUCT THE BUSINESS (WHETHER OWNED BY IBIS OR ANY OTHER PERSON), AND INDICATES
WITH RESPECT TO EACH ITEM, WHETHER IBIS OWNS OR LICENSES SUCH INTELLECTUAL
PROPERTY AND THE OWNER OF ANY INTELLECTUAL PROPERTY COVERED BY SUCH LICENSE: 
(A) PATENTED OR REGISTERED INTELLECTUAL PROPERTY AND PENDING PATENT APPLICATIONS
OR OTHER APPLICATIONS FOR REGISTRATIONS OF INTELLECTUAL PROPERTY (INCLUDING
JURISDICTION, REGISTRATION AND APPLICATION NUMBER, AS APPLICABLE, AND RECORD
OWNER), (B) REGISTERED AND MATERIAL UNREGISTERED TRADEMARKS, SERVICE MARKS,
TRADE NAMES, AND INTERNET DOMAIN NAMES, (C) SOFTWARE (OTHER THAN UNMODIFIED,
COMMERCIALLY AVAILABLE, OFF-THE-SHELF SOFTWARE PURCHASED OR LICENSED FOR LESS
THAN AN INDIVIDUAL COST OF $[***] AND A TOTAL COST OF $[***] IN THE AGGREGATE
FOR ALL SUCH LICENSES), (D) MATERIAL ALGORITHMS EMBODIED IN THE PRODUCTS AND ANY
OTHER MATERIAL TRADE SECRETS; AND (E) ALL OTHER MATERIAL INTELLECTUAL PROPERTY
USED IN OR NECESSARY TO OPERATE OR CONDUCT THE BUSINESS (INCLUDING, WITHOUT
LIMITATION, ALL INTELLECTUAL PROPERTY SET FORTH OR REQUIRED TO BE SET FORTH IN
THE FOLLOWING SCHEDULES TO THE CONTRIBUTION AGREEMENT: SCHEDULE 2.1 (IBIS
BUSINESS ASSETS), SCHEDULE 2.2 (IBIS BUSINESS PATENTS), SCHEDULE 2.5 (IBIS
TRADEMARKS) AND SCHEDULE 2.6 (IBIS BUSINESS SOFTWARE)) (ALL INTELLECTUAL
PROPERTY DESCRIBED IN THE FOREGOING, (A) THROUGH (E), COLLECTIVELY, (WITHOUT
REGARD TO WHETHER SUCH INTELLECTUAL PROPERTY IS SET FORTH ON SCHEDULE 3.1(L)(I))
“BUSINESS IP”).

 

(II)           SCHEDULE 3.1(L)(II) SETS FORTH A COMPLETE AND CORRECT LIST OF ALL
OF THE FOLLOWING CONTRACTS (OTHER THAN LICENSES FOR UNMODIFIED, COMMERCIALLY
AVAILABLE, OFF-THE-SHELF SOFTWARE PURCHASED OR LICENSED FOR LESS THAN AN
INDIVIDUAL COST OF $[***] AND A TOTAL COST OF $[***] IN THE AGGREGATE FOR ALL
SUCH LICENSES) RELATING TO THE BUSINESS IP (COLLECTIVELY, THE “IP CONTRACTS”):
(A) CONTRACTS IN WHICH IBIS OR ISIS OR ANY OF THEIR RESPECTIVE AFFILIATES IS A
LICENSEE OR SUBLICENSEE OF BUSINESS IP; (B) CONTRACTS IN WHICH IBIS OR ISIS OR
ANY OF THEIR RESPECTIVE AFFILIATES IS A LICENSOR OR SUBLICENSOR OF BUSINESS IP;
(C) CONTRACTS TO WHICH IBIS OR ISIS OR ANY OF THEIR RESPECTIVE AFFILIATES IS A
PARTY, OR BY WHICH ANY OF THE BUSINESS IP IS BOUND, THAT GIVE ANY THIRD PARTY
ANY RIGHT, TITLE OR INTEREST IN OR TO ANY SUCH BUSINESS IP; (D) CONTRACTS WITH
ANY GOVERNMENTAL AUTHORITY WHEREIN ANY PORTION OF THE BUSINESS IP WAS DEVELOPED
OR USED (“GOVERNMENT CONTRACTS”); AND (E) CONTRACTS THAT RESTRICT IBIS’ RIGHTS
IN OR USE OR DISCLOSURE OF BUSINESS IP.

 

16

--------------------------------------------------------------------------------


 

(III)         IBIS OWNS AND POSSESSES ALL RIGHT, TITLE AND INTEREST IN AND TO,
FREE AND CLEAR OF ALL ENCUMBRANCES (OTHER THAN THE RIGHTS OF GOVERNMENTAL
AUTHORITIES UNDER GOVERNMENT CONTRACTS IDENTIFIED IN SCHEDULE 3.1(L)(III) TO THE
INTELLECTUAL PROPERTY IDENTIFIED IN SUCH SCHEDULE) OR HAS A VALID AND
ENFORCEABLE LICENSE TO USE (PURSUANT TO A WRITTEN LICENSE AGREEMENT SET FORTH
AND DESCRIBED IN SCHEDULE 3.1(L)(II) OR A WRITTEN LICENSE FOR UNMODIFIED,
COMMERCIALLY AVAILABLE, OFF-THE-SHELF SOFTWARE PURCHASED OR LICENSED FOR LESS
THAN AN INDIVIDUAL COST OF $[***] AND A TOTAL COST OF $[***] IN THE AGGREGATE)
THE BUSINESS IP.

 

(IV)          NEITHER ISIS NOR ANY OF ITS AFFILIATES (OTHER THAN IBIS) HAS ANY
RIGHT, TITLE OR INTEREST IN OR TO ANY OF THE BUSINESS IP.

 

(V)            TO ISIS’ OR IBIS’ KNOWLEDGE, NEITHER IBIS, NOR WITH RESPECT TO
THE BUSINESS, ISIS, HAS INFRINGED (DIRECTLY, CONTRIBUTORILY, BY INDUCEMENT OR
OTHERWISE), MISAPPROPRIATED OR OTHERWISE CONFLICTED WITH, AND THE OPERATION OF
THE BUSINESS (INCLUDING THE DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION OF
THE T5000 BIOSENSOR SYSTEM AND THE ASSAY KITS SPECIFICALLY LISTED IN THE [***])
DOES NOT AND WILL NOT INFRINGE (DIRECTLY, CONTRIBUTORILY, BY INDUCEMENT OR
OTHERWISE), MISAPPROPRIATE OR OTHERWISE CONFLICT WITH, THE PATENTS, TRADEMARKS,
COPYRIGHTS OR TRADE SECRETS OF ANY PERSON, AND NEITHER IBIS NOR ISIS IS AWARE OF
ANY FACTS THAT INDICATE A LIKELIHOOD OF ANY OF THE FOREGOING (INCLUDING WITHOUT
LIMITATION, ORAL OR WRITTEN DEMANDS OR OFFERS TO LICENSE ANY INTELLECTUAL
PROPERTY FROM ANY PERSON).  WITH RESPECT TO WHETHER THE OPERATION OR CONDUCT OF
THE BUSINESS HAS OR WILL INFRINGE (DIRECTLY, CONTRIBUTORILY, BY INDUCEMENT OR
OTHERWISE), MISAPPROPRIATE OR OTHERWISE CONFLICT WITH PATENT, TRADEMARK,
COPYRIGHT OR TRADE SECRETS OF ANY PERSON (OTHER THAN IBIS OR ISIS OR THEIR
RESPECTIVE AFFILIATES), THE PARTIES HERETO ARE RELYING UPON THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN THIS SECTION 3.1(L)(V) AND NOT THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN SECTIONS 3.1(K)(I), 3.1(L)(VIII) OR 3.1(L)(IX).

 

(VI)          ALL OF THE BUSINESS IP IS VALID AND, TO ISIS’ OR IBIS’ KNOWLEDGE,
ENFORCEABLE.  ISIS AND IBIS HAVE TAKEN ALL NECESSARY ACTIONS TO MAINTAIN AND
PROTECT ALL OF THE BUSINESS IP, INCLUDING, WITHOUT LIMITATION, ENTERING INTO
CONFIDENTIALITY AGREEMENTS WITH EACH OF ITS EMPLOYEES, CONSULTANTS AND
INDEPENDENT CONTRACTORS, AND CUSTOMERS AND VENDORS AS NECESSARY SO AS NOT TO
ADVERSELY AFFECT THE VALIDITY OR ENFORCEABILITY THEREOF AND HAVE COMPLIED WITH
DISCLOSURE REQUIREMENTS AS PROVIDED BY ANY GOVERNMENT CONTRACT.  NEITHER IBIS
NOR ISIS HAS DISCLOSED ANY SOURCE CODE FOR ANY SOFTWARE INCLUDED IN THE BUSINESS
IP TO ANY PERSON IN A MANNER THAT WOULD IMPAIR THE TRADE SECRET OR OTHER
INTELLECTUAL PROPERTY PROTECTION OF SUCH SOURCE CODE.  THERE ARE NO CLAIMS,
OPPOSITIONS OR CANCELLATION PROCEEDINGS THAT EITHER WERE MADE OR BROUGHT WITHIN
THE PAST [***] YEARS, OR ARE PRESENTLY PENDING OR TO ISIS’ OR IBIS’ KNOWLEDGE,
THREATENED, AGAINST EITHER IBIS OR ISIS CONTESTING THE VALIDITY, USE, OWNERSHIP,
ENFORCEABILITY OR REGISTRABILITY OF ANY BUSINESS IP.  NEITHER IBIS NOR ISIS IS
AWARE OF ANY BASIS FOR ANY SUCH CLAIM, OPPOSITION OR CANCELLATION PROCEEDING,
AND NEITHER IBIS NOR ISIS HAS RECEIVED ANY NOTICES REGARDING ANY OF THE
FOREGOING.  NO LOSS OR EXPIRATION OF ANY MATERIAL BUSINESS IP IS PENDING OR
REASONABLY FORESEEABLE OR TO ISIS’ OR IBIS’ KNOWLEDGE, THREATENED, EXCEPT FOR

 

17

--------------------------------------------------------------------------------


 

PATENTS EXPIRING AT THE END OF THEIR STATUTORY TERMS (AND NOT AS A RESULT OF ANY
ACT OR OMISSION BY EITHER IBIS OR ISIS, INCLUDING, WITHOUT LIMITATION, A FAILURE
TO PAY ANY REQUIRED MAINTENANCE FEES) OR LIMITATIONS TO THE SCOPE OF CLAIMS OF
ANY PENDING PATENT APPLICATION MADE DURING THE ORDINARY COURSE OF PROSECUTING
SUCH PENDING PATENT APPLICATIONS.  COMPLETE COPIES OF ALL FILE HISTORIES FOR
ISSUED PATENTS AND PENDING PATENT APPLICATIONS OF THE BUSINESS IP OWNED OR HELD
BY EITHER IBIS OR ISIS HAVE BEEN PROVIDED TO AMI.

 

(VII)         TO ISIS’ OR IBIS’ KNOWLEDGE, (A) NO PERSON HAS INFRINGED
(DIRECTLY, CONTRIBUTORILY, BY INDUCEMENT OR OTHERWISE), OR MISAPPROPRIATED ANY
OF THE BUSINESS IP AND (B) NO PERSON IS INFRINGING (DIRECTLY, CONTRIBUTORILY, BY
INDUCEMENT OR OTHERWISE) OR MISAPPROPRIATING ANY OF THE BUSINESS IP.

 

(VIII)        IBIS HAS SUFFICIENT RIGHT, TITLE AND INTEREST IN AND TO THE
BUSINESS IP: (A) TO CONDUCT THE BUSINESS, INCLUDING THE DEVELOPMENT, MANUFACTURE
AND COMMERCIALIZATION OF THE T5000 BIOSENSOR SYSTEM AND THE ASSAY KITS
SPECIFICALLY LISTED IN THE [***] ON A WORLDWIDE BASIS, WITH NO PAYMENT
OBLIGATION TO ANY PERSON, EXCEPT PURSUANT TO AN IP CONTRACT MADE AVAILABLE TO
AMI, AND (B) TO MAKE, HAVE MADE, IMPORT, USE, OFFER FOR SALE, OR SELL ANY
PRODUCT(3) CURRENTLY MARKETED BY THE BUSINESS AND THE ASSAY KITS SPECIFICALLY
LISTED IN THE [***] WITHOUT INFRINGING (DIRECTLY, CONTRIBUTORILY, BY INDUCEMENT
OR OTHERWISE), MISAPPROPRIATING OR CONFLICTING WITH ANY INTELLECTUAL PROPERTY
RIGHTS OF ANY PERSON.  AS OF THE DATE HEREOF, THE BUSINESS IP IS OWNED BY OR
AVAILABLE FOR USE BY IBIS ON TERMS AND CONDITIONS IDENTICAL TO THOSE UNDER WHICH
IT WAS OWNED OR USED BY IBIS AND THE BUSINESS PRIOR TO THE DATE HEREOF.

 

(IX)          TO ISIS’ OR IBIS’ KNOWLEDGE, IBIS HAS SUFFICIENT RIGHT, TITLE AND
INTEREST IN AND TO THE BUSINESS IP: (A) TO DEVELOP, MANUFACTURE AND
COMMERCIALIZE THE [***] [***] [***] ON A WORLDWIDE BASIS, WITH NO PAYMENT
OBLIGATION TO ANY PERSON, EXCEPT PURSUANT TO AN IP CONTRACT MADE AVAILABLE TO
AMI, AND (B) TO MAKE, HAVE MADE, IMPORT, USE, OFFER FOR SALE, OR SELL THE [***]
[***] [***] WITHOUT INFRINGING (DIRECTLY, CONTRIBUTORILY, BY INDUCEMENT OR
OTHERWISE), MISAPPROPRIATING OR CONFLICTING WITH ANY INTELLECTUAL PROPERTY
RIGHTS OF ANY PERSON.

 

(X)           NO FUNDING, FACILITIES OR RESOURCES OF A GOVERNMENTAL AUTHORITY,
UNIVERSITY, COLLEGE, OTHER EDUCATIONAL INSTITUTION OR RESEARCH CENTER OR FUNDING
FROM THIRD PARTIES WAS USED IN THE DEVELOPMENT OF ANY OF THE BUSINESS IP AND NO
GOVERNMENTAL AUTHORITY, UNIVERSITY, COLLEGE, OTHER EDUCATIONAL INSTITUTION OR
RESEARCH CENTER HAS ANY CLAIM OR RIGHT IN OR TO ANY OF THE BUSINESS IP.

 

(XI)          EACH CURRENT OR FORMER EMPLOYEE OF EACH ISIS PARTY OR ANY OF THEIR
RESPECTIVE AFFILIATES, WHO WAS INVOLVED IN, OR WHO CONTRIBUTED TO, THE CREATION
OR DEVELOPMENT OF ANY BUSINESS IP, EXECUTED THE STANDARD FORM OF PROPRIETARY
RIGHTS AGREEMENT SET FORTH IN SCHEDULE 3.1(L)(XI) UPON COMMENCEMENT OF HIS OR
HER EMPLOYMENT AND EACH SUCH CURRENT OR FORMER EMPLOYEE AND ANY CONSULTANT OR
INDEPENDENT CONTRACTOR WHO WAS INVOLVED IN, OR WHO CONTRIBUTED TO, THE CREATION
OR DEVELOPMENT OF ANY BUSINESS IP HAS VALIDLY ASSIGNED ALL RIGHT, TITLE AND
INTEREST IN AND TO SUCH BUSINESS IP TO IBIS.

 

18

--------------------------------------------------------------------------------


 

(XII)         NONE OF THE TRANSACTION DOCUMENTS NOR THE TRANSACTIONS
CONTEMPLATED BY ANY OF THE TRANSACTION DOCUMENTS WOULD RESULT IN OR REASONABLY
BE EXPECTED TO RESULT IN:  (A) IBIS, AMI OR ANY OF THEIR RESPECTIVE AFFILIATES
GRANTING TO ANY PERSON ANY RIGHT TO OR WITH RESPECT TO ANY INTELLECTUAL PROPERTY
OWNED BY, OR LICENSED TO, ANY OF THEM AS A RESULT OF ANY ENCUMBRANCE OR CONTRACT
TO WHICH, ISIS, IBIS OR ANY OF THEIR AFFILIATES IS A PARTY OR BOUND BY,
(B) OTHER THAN STANDARD NON-SOLICITATION AGREEMENTS ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS AND MADE AVAILABLE TO AMI, IBIS, AMI OR ANY OF THEIR
RESPECTIVE AFFILIATES BEING BOUND BY, OR SUBJECT TO, ANY NON-COMPETE OR OTHER
MATERIAL RESTRICTION ON THE OPERATION OR SCOPE OF THEIR RESPECTIVE BUSINESSES AS
A RESULT OF ANY ENCUMBRANCE OR CONTRACT TO WHICH ISIS, IBIS OR ANY OF THEIR
AFFILIATES IS A PARTY OR BOUND BY, (C) OTHER THAN AS CONTEMPLATED BY THE
ACQUISITION AGREEMENT, IBIS, AMI OR ANY OF THEIR RESPECTIVE AFFILIATES BEING
OBLIGATED TO PAY ANY ROYALTIES OR OTHER MATERIAL AMOUNTS, TO INCREASE OR
ACCELERATE ANY ROYALTY OR PAYMENT OBLIGATION, OR TO OFFER ANY DISCOUNTS, TO ANY
PERSON AS A RESULT OF ANY ENCUMBRANCE OR CONTRACT TO WHICH ISIS, IBIS OR ANY OF
THEIR AFFILIATES IS A PARTY OR BOUND BY, OR (D) ANY ADVERSE EFFECT ON IBIS’
RIGHT, TITLE OR INTEREST IN AND TO ANY OF THE BUSINESS IP.

 

(XIII)       ALL COMPONENTS OF THE CURRENT VERSION OF THE T5000 BIOSENSOR SYSTEM
PERFORM IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH THEIR CURRENTLY ADVERTISED,
DISPLAYED, DISTRIBUTED OR PUBLISHED SPECIFICATIONS.  ALL SERVICES THAT HAVE BEEN
PERFORMED IN THE CONDUCT OF THE BUSINESS WERE PERFORMED IN MATERIAL CONFORMITY
WITH THE TERMS AND REQUIREMENTS OF THE RELATED CONTRACTS AND ALL APPLICABLE
LAWS.  ALL SOFTWARE INCLUDED IN THE BUSINESS IP IS FREE OF ANY DISABLING CODES
OR INSTRUCTIONS, TIMER, COPY PROTECTION DEVICE, CLOCK, COUNTER OR OTHER LIMITING
DESIGN OR ROUTING AND ANY “BACK DOOR,” “TIME BOMB,” “TROJAN HORSE,” “WORM,”
“DROP DEAD DEVICE,” “VIRUS” OR OTHER SIMILAR DISABLING CODES, SOFTWARE ROUTINES
OR HARDWARE COMPONENTS.  NO OPEN SOURCE, PUBLIC SOURCE OR OTHER SOFTWARE THAT IS
LICENSED PURSUANT TO A LICENSE THAT PURPORTS TO REQUIRE THE DISTRIBUTION OF, OR
ACCESS TO, SOURCE CODE OR PURPORTS TO RESTRICT ONE’S ABILITY TO CHARGE FOR
DISTRIBUTION OF SOFTWARE (INCLUDING, WITHOUT LIMITATION, ANY VERSION OF ANY
SOFTWARE LICENSED PURSUANT TO ANY GNU GENERAL PUBLIC LICENSE OR LIMITED GENERAL
PUBLIC LICENSE OR OTHER SOFTWARE), WAS USED IN, INCORPORATED INTO, INTEGRATED OR
BUNDLED WITH ANY SOFTWARE THAT HAS BEEN USED IN THE T5000 BIOSENSOR SYSTEM OR
ANY OTHER PRODUCT THAT HAS BEEN DISTRIBUTED OR IS CURRENTLY DISTRIBUTED.  IBIS
DOES NOT HAVE ANY PLANS TO INCLUDE ANY SUCH SOFTWARE IN ANY SUCH SYSTEM OR
PRODUCT.

 

(XIV)        WITHOUT LIMITING ANY OTHER REPRESENTATION OR WARRANTY HEREIN, THE
COMPUTER AND OTHER INFORMATION TECHNOLOGY SYSTEMS AND NETWORKS OWNED OR
CONTRACTED FOR BY IBIS HAVE BEEN MAINTAINED IN ACCORDANCE WITH NORMAL INDUSTRY
PRACTICE, ARE IN GOOD OPERATING CONDITION AND REPAIR (EXCEPT FOR ORDINARY WEAR
AND TEAR) AND ARE SUFFICIENT FOR THE OPERATION OF THE BUSINESS.  EACH OF IBIS
AND ISIS HAS TAKEN ALL REASONABLY NECESSARY ACTION TO SAFEGUARD THE COMPUTER AND
OTHER INFORMATION TECHNOLOGY SYSTEMS AND NETWORKS USED IN THE OPERATION OF THE
BUSINESS AND THERE HAS BEEN NO UNAUTHORIZED INTRUSIONS OR BREACHES OF THE
SECURITY OF THE COMPUTER AND OTHER INFORMATION TECHNOLOGY SYSTEMS AND NETWORKS
USED IN THE BUSINESS THAT HAVE MATERIALLY COMPROMISED OR ARE CURRENTLY
MATERIALLY COMPROMISING THE SECURITY, INTEGRITY OR OPERATIONS OF SUCH SYSTEMS OR
NETWORKS.

 

19

--------------------------------------------------------------------------------


 

(XV)          THE INDIVIDUALS IDENTIFIED AS THE OUTSIDE COUNSEL INVOLVED IN THE
DEVELOPMENT OR PROSECUTION OF THE BUSINESS IP ON SCHEDULE 1(OO) REPRESENT THE
OUTSIDE COUNSEL WHO HAVE PROVIDED ISIS OR IBIS STRATEGIC LEGAL AND INTELLECTUAL
PROPERTY ADVICE RELATED TO THE BUSINESS IP AND THE IBIS BUSINESS DURING THE
THREE (3) YEARS PRIOR TO THE DATE HEREOF.

 

(m)  Compliance with Other Instruments.  Neither Ibis nor, with respect to the
Business, Isis is in violation or default of any term of its charter documents,
each as amended, or of any provision of any Contract to which it is party or by
which the Business is bound or of any judgment, decree, order or writ.

 

(n)   Litigation.  There is no Claim pending or, to Isis’ or Ibis’ Knowledge,
threatened against Ibis or, with respect to the Business, Isis (or against any
Ibis or Isis employee (in their capacity as such)), at Law or in equity, or
before or by any Governmental Authority, and to Isis’ or Ibis’ Knowledge, there
is no reasonable basis for any of the foregoing.  Neither Ibis nor, with respect
to the Business, Isis is subject to any outstanding order, judgment, or decree
issued by any Governmental Authority or any arbitrator.  Neither Ibis nor any of
its Affiliates has received any opinion or memorandum or advice from legal
counsel to the effect that Ibis or the Business is or was exposed, from a legal
standpoint, to any material liability.

 

(o)   Tax Matters.

 

(I)            PRIOR TO THE DATE HEREOF, IBIS HAS NOT BEEN REQUIRED TO FILE ANY
TAX RETURNS.  ALL TAXES OWED AND DUE BY IBIS HAVE BEEN PAID.  NO CLAIM HAS EVER
BEEN MADE BY AN AUTHORITY IN ANY JURISDICTION THAT IBIS IS OR MAY BE SUBJECT TO
TAXATION BY THAT JURISDICTION.  THERE ARE NO ENCUMBRANCES ON ANY OF THE ASSETS
USED BY IBIS THAT AROSE IN CONNECTION WITH ANY FAILURE (OR ALLEGED FAILURE) TO
PAY ANY TAX.  SCHEDULE 3.1(O)(I) CONTAINS A LIST OF STATES, TERRITORIES AND
JURISDICTIONS (WHETHER FOREIGN OR DOMESTIC) IN WHICH IBIS IS REQUIRED TO FILE
TAX RETURNS.

 

(II)           IBIS HAS WITHHELD AND PAID ALL TAXES REQUIRED TO HAVE BEEN
WITHHELD AND PAID IN CONNECTION WITH AMOUNTS PAID OR OWING BY IBIS TO ANY
EMPLOYEE, INDEPENDENT CONTRACTOR, CREDITOR, STOCKHOLDER, OR OTHER THIRD PARTY,
AND ALL FORMS W-2 AND 1099 REQUIRED WITH RESPECT THERETO HAVE BEEN PROPERLY
COMPLETED.

 

(III)         THERE IS NO DISPUTE OR CLAIM CONCERNING ANY TAX LIABILITY OF IBIS
EITHER (A) CLAIMED OR RAISED BY ANY GOVERNMENTAL AUTHORITY OR (B) AS TO WHICH
ISIS OR IBIS HAS KNOWLEDGE.

 

(IV)          NEITHER IBIS NOR, WITH RESPECT TO THE BUSINESS, ISIS, HAS WAIVED
ANY STATUTE OF LIMITATIONS IN RESPECT OF TAXES OR AGREED TO ANY EXTENSION OF
TIME WITH RESPECT TO A TAX ASSESSMENT OR DEFICIENCY.

 

(V)            TO ISIS’ OR IBIS’ KNOWLEDGE BASED IN GOOD FAITH ON ADVICE OF
DELOITTE & TOUCHE LLP, (A) IBIS AND ISIS ARE AND WILL BE MEMBERS OF THE SAME
CONSOLIDATED GROUP, AS SUCH TERM IS DEFINED BY TREASURY REGULATION §
1.1502-1(H), WITH ISIS BEING THE COMMON PARENT OF SUCH CONSOLIDATED GROUP FOR
ALL TAXABLE YEARS THROUGH AND INCLUDING THE ACQUISITION CLOSING AND (B) UNLESS
THE PROVISIONS OF THE CODE

 

20

--------------------------------------------------------------------------------


 

PERTAINING TO FILING TAX RETURNS AS A CONSOLIDATED GROUP ARE AMENDED PRIOR TO
THE ACQUISITION CLOSING, IBIS AND ISIS WILL BE ELIGIBLE TO FILE A CONSOLIDATED
TAX RETURN IN LIEU OF SEPARATE TAX RETURNS WITH RESPECT TO INCOME TAX IMPOSED BY
CHAPTER 1 OF THE CODE FOR ALL TAXABLE YEARS THROUGH AND INCLUDING THE
ACQUISITION CLOSING.

 

(VI)          IBIS IS NOT AND WILL NOT AT THE ACQUISITION CLOSING BE A PARTY TO
ANY ORAL OR WRITTEN TAX SHARING AGREEMENTS OR ARRANGEMENTS.

 

(p)   Employees.

 

(I)            NEITHER IBIS NOR, WITH RESPECT TO THE BUSINESS, ISIS, IS PARTY TO
ANY COLLECTIVE BARGAINING AGREEMENT.  THERE IS NO LABOR UNION ORGANIZING
ACTIVITY PENDING OR, TO ISIS’ OR IBIS’ KNOWLEDGE, THREATENED WITH RESPECT TO
IBIS.  EACH OF IBIS AND, WITH RESPECT TO THE BUSINESS, ISIS HAS COMPLIED WITH
ALL APPLICABLE LAWS RELATING TO THE EMPLOYMENT OF LABOR AND, WITHIN THE LAST
FIVE (5) YEARS, NEITHER IBIS NOR ISIS, WITH RESPECT TO THE BUSINESS, HAS
EXPERIENCED ANY STRIKE, WORK STOPPAGE, LOCKOUT, GRIEVANCE, UNFAIR LABOR PRACTICE
CLAIM OR OTHER LABOR RELATION PROBLEM, INCLUDING, WITHOUT LIMITATION, ANY
WRITTEN DISPUTE WITH OR CLAIM BY FORMER EMPLOYEES REGARDING TERMINATION AND/OR
SEVERANCE PAY. TO THE KNOWLEDGE OF ISIS OR IBIS, NO EXECUTIVE, KEY EMPLOYEE OR
GROUP OF EMPLOYEES OF IBIS HAS ANY PLANS TO TERMINATE EMPLOYMENT WITH IBIS.  IN
THE PAST THREE (3) YEARS, IBIS AND ISIS HAVE COMPLIED IN ALL RESPECTS WITH THE
NOTIFICATION PROVISIONS (OR PAID SEVERANCE IN LIEU THEREOF) OF THE WARN ACT AND
APPLICABLE SIMILAR STATE OR LOCAL LAWS.  NO EXECUTIVE, KEY EMPLOYEE OR GROUP OF
EMPLOYEES OF IBIS OR THE BUSINESS HAS BEEN TERMINATED OR RESIGNED THEIR
EMPLOYMENT SINCE JANUARY 1, 2007.

 

(II)           SCHEDULE  3.1(P)(II) CONTAINS A TRUE AND COMPLETE LIST OF EACH
EMPLOYMENT (OTHER THAN AT-WILL OFFER LETTERS WITH NO SEVERANCE, COMPENSATION
TERM GUARANTEE OR MATERIAL BENEFIT), BONUS, FRINGE BENEFIT, DEFERRED
COMPENSATION, INCENTIVE COMPENSATION, STOCK PURCHASE, STOCK OPTION, STOCK
APPRECIATION RIGHT OR OTHER STOCK-BASED INCENTIVE, SEVERANCE, CHANGE-IN-CONTROL,
OR OTHER TERMINATION PAY, HOSPITALIZATION OR OTHER MEDICAL, DISABILITY, LIFE OR
OTHER INSURANCE, SUPPLEMENTAL UNEMPLOYMENT BENEFITS, PROFIT-SHARING, PENSION, OR
RETIREMENT PLAN, PROGRAM OR CONTRACT AND EACH OTHER EMPLOYEE BENEFIT PLAN,
PROGRAM OR CONTRACT SPONSORED, MAINTAINED OR CONTRIBUTED TO OR REQUIRED TO BE
CONTRIBUTED TO BY IBIS, OR BY ANY TRADE OR BUSINESS, WHETHER OR NOT INCORPORATED
(AN “ERISA AFFILIATE”), THAT TOGETHER WITH IBIS OR ISIS WOULD BE DEEMED A
“SINGLE EMPLOYER” UNDER SECTION 414(B), (C), (M) OR (O) OF THE CODE, FOR THE
BENEFIT OF ANY CURRENT OR FORMER EMPLOYEE OR DIRECTOR OF IBIS (THE “PLANS”). 
SCHEDULE 3.1(P)(II) IDENTIFIES EACH PLAN THAT IS AN “EMPLOYEE WELFARE BENEFIT
PLAN” OR “EMPLOYEE PENSION BENEFIT PLAN” AS SUCH TERMS ARE DEFINED IN SECTIONS
3(1) AND 3(2) OF ERISA (SUCH PLANS BEING HEREINAFTER REFERRED TO COLLECTIVELY AS
THE “ERISA PLANS”).

 

(III)         NEITHER IBIS NOR ISIS HAS ANY FORMAL PLAN OR BINDING COMMITMENT TO
CREATE ANY ADDITIONAL PLAN OR MODIFY OR CHANGE ANY EXISTING PLAN THAT WOULD
AFFECT ANY CURRENT OR FORMER EMPLOYEE OR DIRECTOR OF IBIS, EXCEPT AS REQUIRED BY
APPLICABLE LAW OR TO CONFORM SUCH PLAN TO THE REQUIREMENTS OF ANY APPLICABLE
LAW.  EXCEPT FOR THIS MASTER AGREEMENT, THERE ARE NO CONTRACTS, WRITTEN OR ORAL,
OR OMISSIONS THAT WOULD PREVENT OR IMPAIR ANY PLAN (INCLUDING ANY PLAN COVERING
RETIREES OR OTHER

 

21

--------------------------------------------------------------------------------


 

FORMER EMPLOYEES) FROM BEING AMENDED OR TERMINATED BY IBIS OR ISIS PRIOR TO OR
AT THE ACQUISITION CLOSING OR, WITH RESPECT TO THE PLANS LISTED ON SCHEDULE
3.1(P)(XII) IF ANY, BY IBIS OR AMI (OR ANY SUCCESSOR THERETO) ON OR AT ANY TIME
AFTER THE ACQUISITION CLOSING.

 

(IV)          NEITHER ISIS NOR IBIS HAS INCURRED AND HAS NO REASON TO EXPECT
THAT EITHER WILL INCUR ANY LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION
(OTHER THAN PREMIUM PAYMENTS) OR OTHERWISE UNDER TITLE IV OF ERISA (INCLUDING
ANY WITHDRAWAL LIABILITY) OR UNDER THE CODE OR ANY APPLICABLE LAW WITH RESPECT
TO ANY EMPLOYEE PENSION BENEFIT PLAN THAT ISIS OR IBIS, OR ANY OTHER ENTITY THAT
TOGETHER WITH ISIS OR IBIS IS TREATED AS A SINGLE EMPLOYER UNDER SECTION 414 OF
THE CODE, MAINTAINS OR EVER HAS MAINTAINED OR TO WHICH IT CONTRIBUTES, EVER HAS
CONTRIBUTED, OR EVER HAS BEEN REQUIRED TO CONTRIBUTE.

 

(V)            NEITHER IBIS NOR ISIS, NOR ANY OF THE ERISA PLANS, NOR ANY TRUST
CREATED THEREUNDER, NOR TO ISIS’ OR IBIS’ KNOWLEDGE, ANY TRUSTEE OR
ADMINISTRATOR THEREOF HAS ENGAGED IN A TRANSACTION OR HAS TAKEN OR FAILED TO
TAKE ANY ACTION IN CONNECTION WITH WHICH IBIS COULD BE SUBJECT TO ANY MATERIAL
LIABILITY FOR EITHER A CIVIL PENALTY ASSESSED PURSUANT TO SECTIONS 409 OR
502(I) OF ERISA OR A TAX IMPOSED PURSUANT TO SECTIONS 4975, 4976 OR 4980B OF THE
CODE.

 

(VI)          EACH PLAN IS IN ALL MATERIAL RESPECTS IN COMPLIANCE, AND HAS BEEN
ADMINISTERED IN ALL MATERIAL RESPECTS IN ACCORDANCE, WITH THE APPLICABLE
PROVISIONS OF ERISA, THE CODE AND ALL OTHER APPLICABLE LAWS, INCLUDING, BUT NOT
LIMITED TO, MEDICAL CONTINUATION UNDER SECTION 4980B OF THE CODE.  NEITHER ISIS
NOR IBIS HAS (A) ENGAGED IN ANY TRANSACTION PROHIBITED BY ERISA OR THE CODE;
(B) BREACHED ANY FIDUCIARY DUTY OWED BY IT WITH RESPECT TO THE PLANS; OR
(C) FAILED TO FILE AND DISTRIBUTE TIMELY AND PROPERLY ALL REPORTS AND
INFORMATION REQUIRED TO BE FILED OR DISTRIBUTED IN ACCORDANCE WITH ERISA OR THE
CODE.

 

(VII)         OTHER THAN ROUTINE CLAIMS FOR BENEFITS, THERE ARE NO CLAIMS,
INTERNAL REVENUE SERVICE OR DEPARTMENT OF LABOR COMPLIANCE PROGRAMS OR OTHER
PROCEEDINGS PENDING OR, TO ISIS’ OR IBIS’ KNOWLEDGE, THREATENED AGAINST OR
OTHERWISE INVOLVING ANY PLAN.

 

(VIII)        EACH PLAN WHICH IS INTENDED TO BE QUALIFIED UNDER
SECTION 401(A) OF THE CODE (A) HAS BEEN AMENDED TO REFLECT ALL REQUIREMENTS
UNDER THE CODE WHICH ARE REQUIRED TO BE ADOPTED PRIOR TO THE END OF THE
APPLICABLE REMEDIAL AMENDMENT PERIOD AND (B) HAS RECEIVED FROM THE INTERNAL
REVENUE SERVICE A FAVORABLE DETERMINATION LETTER WHICH CONSIDERS THE TERMS OF
THE PLAN AS AMENDED FOR SUCH CHANGES IN LAW.

 

(IX)          NONE OF THE PLANS OBLIGATES ISIS OR IBIS EITHER (A) TO PAY ANY
SEPARATION, SEVERANCE, TERMINATION OR SIMILAR BENEFIT TO IBIS EMPLOYEES OR
(B) TO MAKE AN EXCESS PARACHUTE PAYMENT WITHIN THE MEANING OF CODE SECTION 280G.

 

(X)           NO PLAN PROVIDES BENEFITS, INCLUDING WITHOUT LIMITATION DEATH OR
MEDICAL BENEFITS (WHETHER OR NOT INSURED), WITH RESPECT TO CURRENT OR FORMER
EMPLOYEES OF IBIS AFTER RETIREMENT OR OTHER TERMINATION OF SERVICE (OTHER THAN

 

22

--------------------------------------------------------------------------------


 

(A) COVERAGE MANDATED BY ANY APPLICABLE LAW, (B) DEATH BENEFITS OR RETIREMENT
BENEFITS UNDER ANY EMPLOYEE PENSION BENEFIT PLAN OR (C) BENEFITS, THE FULL
DIRECT COST OF WHICH ARE BORNE BY THE CURRENT OR FORMER EMPLOYEE (OR BENEFICIARY
THEREOF)).

 

(XI)          AS OF THE DATE HEREOF, TO ISIS’ OR IBIS’ KNOWLEDGE, OTHER THAN AS
PROVIDED UNDER THE TERMS OF THE PLANS, NEITHER IBIS NOR ISIS HAS MADE ANY
REPRESENTATION OR COMMITMENT TO, OR ENTERED INTO ANY FORMAL OR INFORMAL
UNDERSTANDING WITH, ANY IBIS EMPLOYEE WITH RESPECT TO COMPENSATION, BENEFITS, OR
TERMS OF EMPLOYMENT TO BE PROVIDED BY AMI OR IBIS OR ANY OF THEIR RESPECTIVE
AFFILIATES AT OR SUBSEQUENT TO THE ACQUISITION CLOSING.

 

(XII)         EXCEPT FOR THE PERMITTED EMPLOYEE COMPENSATION PLAN, IBIS NEITHER
SPONSORS NOR MAINTAINS NOR HAS ANY LIABILITY FOR (A) ANY OF THE PLANS OR (B) ANY
OTHER EMPLOYEE BENEFIT PLANS OR ARRANGEMENTS.

 

(XIII)       ALL CONTRIBUTIONS, PREMIUMS OR PAYMENTS UNDER OR WITH RESPECT TO
EACH PLAN WHICH ARE OR WERE DUE ON OR BEFORE THE DATE HEREOF HAVE BEEN PAID.

 

(q)   Compliance with Laws; Licenses.

 

(I)            IBIS, THE BUSINESS AND, WITH RESPECT TO THE BUSINESS, ISIS ARE
NOT IN MATERIAL VIOLATION OF ANY LAW.  IBIS, THE BUSINESS, AND, WITH RESPECT TO
THE BUSINESS, ISIS AND IBIS’ AND ISIS’ REPRESENTATIVES HAVE COMPLIED WITH, AND
ARE IN MATERIAL COMPLIANCE WITH, ALL APPLICABLE LAWS, INCLUDING, WITHOUT
LIMITATION, THE FEDERAL FOOD, DRUG, AND COSMETIC ACT, AS AMENDED AND REGULATIONS
PROMULGATED THEREUNDER, AND ALL U.S. FOOD AND DRUG ADMINISTRATION (“FDA”) OR ITS
FOREIGN EQUIVALENT REGULATIONS GOVERNING, AMONG OTHER THINGS, THE PROTECTION OF
HUMAN SUBJECTS AND REGULATIONS GOVERNING CLINICAL INVESTIGATORS.  EXCEPT SUCH AS
MUST BE MADE AFTER THE FINANCING CLOSING (OR, WITH RESPECT TO THE ADDITIONAL
SHARES, THE SUBSEQUENT CLOSING), WHICH WILL BE FILED IN A TIMELY MANNER, NO
GOVERNMENTAL ORDERS, PERMISSIONS, CONSENTS, APPROVALS OR AUTHORIZATIONS ARE
REQUIRED TO BE OBTAINED AND NO REGISTRATIONS OR DECLARATIONS ARE REQUIRED TO BE
FILED IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THE INVESTMENT DOCUMENTS,
THE ISSUANCE OF THE SHARES OR, IF ISSUED ON THE DATE HEREOF, THE ADDITIONAL
SHARES OR, EXCEPT AS CONTEMPLATED BY THE ACQUISITION AGREEMENT, THE TRANSFER OF
THE REMAINING SHARES.

 

(II)           IBIS HOLDS ALL LICENSES NECESSARY FOR THE OPERATION OR CONDUCT OF
THE BUSINESS (INCLUDING PURSUANT TO ENVIRONMENTAL LAWS).  SCHEDULE
3.1(Q)(II) SETS FORTH A LIST OF ALL LICENSES MATERIAL TO THE BUSINESS (THE
“MATERIAL LICENSES”).  IBIS IS AND HAS BEEN IN COMPLIANCE WITH ALL TERMS AND
CONDITIONS OF SUCH MATERIAL LICENSES AND ALL MATERIAL LICENSES MAY BE RELIED
UPON BY IBIS FOR THE LAWFUL OPERATION OF THE BUSINESS AS CONDUCTED ON AND PRIOR
TO THE DATE HEREOF AND IMMEDIATELY FOLLOWING THE FINANCING CLOSING.  EACH
MATERIAL LICENSE IS VALID, BINDING AND IN FULL FORCE AND EFFECT AND IBIS AND THE
BUSINESS HAVE COMPLIED IN ALL MATERIAL RESPECTS WITH ALL REQUIREMENTS OF AND ARE
NOT IN DEFAULT UNDER ANY MATERIAL LICENSE AND HAVE NOT RECEIVED WRITTEN OR, TO
ISIS’ OR IBIS’ KNOWLEDGE, ORAL NOTICE THAT THE BUSINESS OR IBIS IS IN VIOLATION
OF ANY OF THE TERMS OR CONDITIONS OF SUCH MATERIAL LICENSE.  NO LOSS OR
SUSPENSION OF ANY LICENSE NOR ANY

 

23

--------------------------------------------------------------------------------


 

PROCEEDING OR INVESTIGATION WHICH IS SEEKING SUCH A LOSS OR SUSPENSION IS
PENDING OR, TO ISIS’ OR IBIS’ KNOWLEDGE, THREATENED.  NEITHER IBIS NOR ISIS IS
OPERATING UNDER ANY WRITTEN OR ORAL FORMAL OR INFORMAL AGREEMENT OR
UNDERSTANDING WITH ANY LICENSING AUTHORITY, REGULATORY AUTHORITY OR ANY OTHER
GOVERNMENTAL AUTHORITY WHICH RESTRICTS THE CONDUCT OF THE BUSINESS OR REQUIRES
IBIS OR, WITH RESPECT TO THE BUSINESS, ISIS, TO TAKE OR REFRAIN FROM TAKING ANY
ACTIONS.

 

(r)   Environment, Health and Safety.  Ibis and the Business have at all times
materially complied with and are in material compliance with all Environmental
Laws, including, without limitation, all Licenses and other authorizations that
are required pursuant to Environmental Laws for the ownership and occupation of
the assets used by Ibis and the operation of the Business. Neither Ibis nor
Isis, with respect to the Business is aware of or has reason to be aware of or
has received any notice, request for information, report, order, directive,
communication or other information, written or oral, regarding any actual or
alleged violation of Environmental Laws, or any Claims or other liabilities or
potential liabilities (whether accrued, absolute, contingent, unliquidated or
otherwise) arising under Environmental Laws, relating to the Business, the Real
Property or Ibis, which has not been resolved without liability to Ibis. 
Neither Ibis nor its Affiliates nor any of its legal predecessors has, in
violation of Environmental Laws, treated, stored, disposed of, arranged for or
permitted the disposal of, transported, handled, or Released, or exposed any
Person to, any Hazardous Materials, or owned or operated any property or
facility (and no such property or facility including the Real Property is
contaminated by any such Hazardous Materials) so as to give rise to any current
or future liability under Environmental Laws, including without limitation, any
liability to investigate, remediate, cleanup, monitor or take any similar
actions with respect to the environmental condition of any property (whether
owned or non-owned), facility or treatment, storage or disposal facility.  None
of the following exists or to Isis’ or Ibis’ Knowledge, has ever existed at the
Real Property: underground storage tanks, septic tanks, asbestos containing
materials, polychlorinated biphenyls, lead-based paint, urea-formaldehyde,
dumps, landfills, or waste disposal areas, sumps, pits, lagoons, surface
impoundments or wetlands, or any contamination of any kind of the surface,
subsurface, groundwater or surface water.  Ibis has not assumed or become
subject to, whether expressly or by operation of Law, any liabilities of any
other Person arising under Environmental Laws or pursuant to any type of
agreement.  The consummation of the transactions contemplated by this Master
Agreement do not impose any obligation on the Business under any Environmental
Law or require notification to or consent of any Governmental Authority or third
party pursuant to any Environmental Law.  Ibis has provided to AMI copies of all
material environmental Licenses, reports, audits, assessments, and
investigations, and any other material environmental documents, relating to Ibis
or the Business to the extent the foregoing are in the possession, custody, or
control of Isis or any of its Affiliates or Ibis.

 

(s)   Offering Valid.  Assuming the accuracy of the representations and
warranties of AMI contained in Section 3.2 hereof, the offer, sale and issuance
of the Shares (and the Additional Shares if AMI exercised the Subscription Right
and acquired the Additional Shares pursuant to the Stock Subscription Agreement
on the date hereof) will be exempt from the registration requirements of the
Securities Act, and will have been registered or qualified (or are exempt from
registration and qualification) under the registration, permit or qualification
requirements of all applicable state securities Laws.  Neither Ibis nor any
agent on its behalf has

 

24

--------------------------------------------------------------------------------


 

solicited or will solicit any offers to sell or has offered to sell or will
offer to sell all or any part of the Shares or Additional Shares to any Person
or Persons so as to bring the sale of such Shares or Additional Shares by Ibis
within the registration provisions of the Securities Act or any state securities
Laws.

 

(t)    Financial Statements.  Schedule 3.1(t) attached hereto contains the
following financial statements (collectively the “Financial Statements”):
(i) the profit and loss statement for the Division for the fiscal year ended
December 31, 2006 and (ii) the profit and loss statement for Ibis and the
related balance sheet (the “Most Recent Balance Sheet”) for the nine month
period ended September 30, 2007.  The Financial Statements have been prepared in
accordance with GAAP throughout the periods covered thereby, present fairly in
all material respects the financial condition of Ibis or the Division (as the
case may be) as of such dates and the results of operations of Ibis or the
Division (as the case may be) for such periods, and are materially correct and
complete and consistent with the books and records of Ibis (which books and
records are materially correct and complete).

 

(u)   Subsequent Events.  Since the date of the Most Recent Balance Sheet, there
has not been any material adverse change in the business, assets, liabilities,
condition (financial or otherwise), operations, operating results, prospects,
customer relations or supplier relations of Ibis and Ibis has and Isis has
caused Ibis to conduct the Business in the ordinary course.  Since the date of
the Most Recent Balance Sheet:

 

(I)            IBIS HAS NOT SOLD, LEASED, TRANSFERRED, OR ASSIGNED ANY OF ITS
ASSETS TO A THIRD PARTY, TANGIBLE OR INTANGIBLE, OTHER THAN INVENTORY IN THE
ORDINARY COURSE OF BUSINESS;

 

(II)           NO PARTY (INCLUDING IBIS OR ISIS) HAS ACCELERATED, TERMINATED,
MODIFIED, OR CANCELED ANY MATERIAL CONTRACT (OR SERIES OF RELATED CONTRACTS) TO
WHICH IBIS IS OR WAS A PARTY OR BY WHICH THE BUSINESS IS OR WAS BOUND;

 

(III)         IBIS HAS MADE CAPITAL EXPENDITURES CONSISTENT WITH ITS NORMAL
COURSE OF OPERATIONS;

 

(IV)          IBIS HAS NOT EXPERIENCED ANY DAMAGE, DESTRUCTION, OR LOSS (WHETHER
OR NOT COVERED BY INSURANCE) TO ITS PROPERTY OVER $50,000 IN THE AGGREGATE;

 

(V)            IBIS HAS NOT GRANTED ANY INCREASE IN THE BASE COMPENSATION OF ANY
EMPLOYEE, EXCEPT IN THE ORDINARY COURSE OF BUSINESS (INCLUDING AS TO AMOUNT) OR
ANY BONUS TO, ANY EMPLOYEE, OTHER THAN IN THE ORDINARY COURSE OF BUSINESS;

 

(VI)          IBIS HAS NOT AMENDED, MODIFIED, OR TERMINATED ANY PLAN;

 

(VII)         IBIS HAS NOT ENTERED INTO ANY TRANSACTION WITH ANY OF ITS
DIRECTORS, OFFICERS, EMPLOYEES OR AFFILIATES, EXCEPT FOR TRANSACTIONS WITH ITS
EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS;

 

(VIII)        NEITHER IBIS NOR ISIS HAS LICENSED, SUBLICENSED, ALLOWED ANY
ENCUMBRANCE TO EXIST ON, ABANDONED, OR PERMITTED TO LAPSE ANY BUSINESS IP OR,
EXCEPT IN

 

25

--------------------------------------------------------------------------------


 

THE ORDINARY COURSE OF BUSINESS, DISCLOSED ANY CONFIDENTIAL INFORMATION OF IBIS
OR THE BUSINESS TO ANY PERSON (OTHER THAN AMI AND AMI’S REPRESENTATIVES);

 

(IX)          IBIS HAS NOT MADE A CHANGE IN ITS ACCOUNTING METHODS; AND

 

(X)           IBIS HAS NOT COMMITTED IN ANY BINDING MANNER TO ANY OF THE
FOREGOING.

 

(v)    Brokers’ Fees.  There are no brokerage commissions, finders’ fees or
similar compensation due in connection with the transactions contemplated by the
Transaction Documents based on any arrangement or agreement made by or on behalf
of Isis or Ibis.  To the extent there are any brokerage commissions, finders’
fees or similar compensation due in connection with the transactions
contemplated by the Transaction Documents under [***] Isis shall be solely
liable for any and all such amounts.

 

(w)   Leased Real Property.

 

(I)            IBIS DOES NOT OWN ANY REAL PROPERTY AND THE OWNERSHIP OF ANY REAL
PROPERTY IS NOT NECESSARY FOR THE OPERATION OF THE BUSINESS.  IBIS DOES NOT
LEASE, SUBLEASE, LICENSE OR OTHERWISE GRANT ANY PERSON THE RIGHT TO USE ANY REAL
PROPERTY.  NEITHER ISIS NOR ANY OF ITS AFFILIATES LEASES, SUBLEASES, LICENSES OR
OCCUPIES ANY REAL PROPERTY USED OR OCCUPIED BY, OR NECESSARY FOR THE OPERATION
OR CONDUCT OF, THE BUSINESS.

 

(II)           SCHEDULE 3.1(W)(II) SETS FORTH THE NAMES OF THE LESSOR AND
LESSEE, THE ADDRESS OF EACH PARCEL OF REAL PROPERTY USED BY IBIS (COLLECTIVELY,
THE “LEASED REAL PROPERTY”), AND A LIST OF ALL LEASES, SUBLEASES, LICENSES AND
OTHER AGREEMENTS (WHETHER WRITTEN OR ORAL) (COLLECTIVELY, “LEASES”) FOR EACH
SUCH LEASED REAL PROPERTY.  NONE OF THE LEASES IS A GROUND LEASE.  IBIS AND ISIS
HAVE DELIVERED TO AMI A TRUE AND COMPLETE COPY OF EACH SUCH LEASE DOCUMENT, AND
IN THE CASE OF ANY ORAL LEASE, A WRITTEN SUMMARY OF THE MATERIAL TERMS OF SUCH
LEASE.  IBIS DOES NOT OWN ANY STRUCTURES, IMPROVEMENTS OR FIXTURES LOCATED ON
ANY LEASED REAL PROPERTY (COLLECTIVELY, “LEASEHOLD IMPROVEMENTS”) AND NO
LEASEHOLD IMPROVEMENTS OTHER THAN THOSE PROVIDED TO IBIS UNDER THE CORPORATE
SERVICES AGREEMENT ARE MATERIAL TO THE OPERATION OF THE BUSINESS.

 

(III)         EACH SUCH LEASE IS LEGAL, VALID, BINDING, ENFORCEABLE AND IN FULL
FORCE AND EFFECT.

 

(IV)          NEITHER IBIS NOR, TO ISIS’ OR IBIS’ KNOWLEDGE, ANY OTHER PARTY TO
A LEASE IS IN BREACH OR DEFAULT UNDER SUCH LEASE, NO EVENT HAS OCCURRED OR
CIRCUMSTANCE EXISTS WHICH, WITH THE DELIVERY OF NOTICE, THE PASSAGE OF TIME OR
BOTH, COULD REASONABLY BE EXPECTED TO CONSTITUTE SUCH A BREACH OR DEFAULT, OR
PERMIT THE TERMINATION, MODIFICATION OR ACCELERATION OF RENT UNDER SUCH LEASE
AND NEITHER IBIS NOR ISIS HAS RECEIVED NOTICE THAT THE LEASED REAL PROPERTY IS
IN VIOLATION OF ANY APPLICABLE LAW.

 

(V)            NO SECURITY DEPOSIT OR PORTION THEREOF DEPOSITED WITH RESPECT TO
SUCH LEASE HAS BEEN APPLIED IN RESPECT OF A BREACH OR DEFAULT UNDER SUCH LEASE
WHICH HAS NOT BEEN REDEPOSITED IN FULL.  NEITHER IBIS NOR ANY OTHER PERSON OWES
ANY BROKERAGE COMMISSIONS, FINDER’S FEES, FREE RENT OR ALLOWANCES WITH RESPECT
TO SUCH LEASE.

 

26

--------------------------------------------------------------------------------


 

(x)   Contracts.

 

(I)            SCHEDULE 3.1(X)(I) LISTS THE FOLLOWING CONTRACTS RELATING TO THE
BUSINESS OR TO WHICH IBIS IS A PARTY:  (A) CONTRACT FOR THE EMPLOYMENT OF ANY
OFFICER, INDIVIDUAL EMPLOYEE, OR OTHER PERSON ON A FULL-TIME, PART-TIME,
CONSULTING, OR OTHER BASIS OR CONTRACT RELATING TO LOANS TO OFFICERS, DIRECTORS,
EMPLOYEES OR AFFILIATES; (B) AGREEMENT OR INDENTURE RELATING TO BORROWED MONEY
OR OTHER INDEBTEDNESS OR THE MORTGAGING, PLEDGING, OR OTHERWISE PLACING AN
ENCUMBRANCE ON ASSETS OR CAPITAL STOCK OF IBIS; (C) LEASE OR AGREEMENT UNDER
WHICH IBIS IS THE LESSEE OF OR HOLDS OR OPERATES ANY PROPERTY, REAL OR PERSONAL,
OWNED BY ANY OTHER PARTY, EXCEPT FOR ANY LEASE OR AGREEMENT FOR REAL OR PERSONAL
PROPERTY UNDER WHICH THE AGGREGATE ANNUAL CONSIDERATION IS LESS THAN OR EQUAL TO
$25,000; (D) LEASE OR AGREEMENT UNDER WHICH IBIS IS THE LESSOR OF OR PERMITS ANY
PERSON TO HOLD OR OPERATE ANY PROPERTY, REAL OR PERSONAL, OWNED OR CONTROLLED BY
IBIS; (E) DISTRIBUTION OR FRANCHISE AGREEMENT; (F) AGREEMENT WITH A TERM OF MORE
THAN SIX MONTHS AND (1) WHICH IS NOT TERMINABLE BY IBIS UPON LESS THAN 90 DAYS’
NOTICE WITHOUT PENALTY OR (2) WHICH INVOLVES AGGREGATE ANNUAL CONSIDERATION IN
EXCESS OF $25,000; (G) AGREEMENTS RELATING TO OWNERSHIP OF OR INVESTMENTS IN ANY
BUSINESS OR ENTERPRISE, INCLUDING JOINT VENTURES AND MINORITY EQUITY
INVESTMENTS; (H) CONTRACT PROHIBITING IT FROM FREELY ENGAGING IN ANY BUSINESS OR
COMPETING ANYWHERE IN THE WORLD; (I) EXCEPT AS OTHERWISE DISCLOSED ON SCHEDULE
3.1(X)(I) ANY OTHER CONTRACT OR GROUP OF RELATED CONTRACTS WITH THE SAME PARTY
OR GROUP OF AFFILIATED PARTIES THAT INVOLVES AGGREGATE ANNUAL CONSIDERATION FROM
OR TO IBIS IN EXCESS OF $100,000; OR (J) ANY CONTRACT THAT IS OTHERWISE MATERIAL
TO IBIS AND/OR THE BUSINESS, INCLUDING, WITHOUT LIMITATION, ANY IP CONTRACT OR
GOVERNMENT CONTRACT, WHETHER OR NOT ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS AND WHETHER OR NOT PERFORMANCE THEREUNDER HAS BEEN COMPLETED.  ALL OF
THE CONTRACTS AND OTHER SIMILAR ARRANGEMENTS SET FORTH ON OR REQUIRED TO BE SET
FORTH ON SCHEDULE 3.1(X)(I) (THE “IBIS CONTRACTS”).

 

(II)           ALL OF THE IBIS CONTRACTS ARE VALID, BINDING, ENFORCEABLE AND IN
FULL FORCE AND EFFECT, AND THE FINANCING WILL NOT CAUSE SUCH CONTRACTS TO CEASE
TO BE VALID, BINDING, ENFORCEABLE AND IN FULL FORCE AND EFFECT ON IDENTICAL
TERMS FOLLOWING THE CLOSING DATE.  EACH OF ISIS OR IBIS, AS APPLICABLE, AND, TO
ISIS’ OR IBIS’ KNOWLEDGE, EACH COUNTERPARTY THERETO HAS PERFORMED ALL MATERIAL
OBLIGATIONS REQUIRED TO BE PERFORMED BY IT AND IS NOT IN DEFAULT UNDER OR IN
BREACH OF OR IN RECEIPT OF ANY CLAIM OF DEFAULT OR BREACH UNDER ANY IBIS
CONTRACT.  NO EVENT HAS OCCURRED WHICH WITH THE PASSAGE OF TIME OR THE GIVING OF
NOTICE OR BOTH WOULD RESULT IN A DEFAULT, BREACH OR EVENT OF NONCOMPLIANCE BY
EITHER IBIS OR ISIS OR, TO ISIS’ OR IBIS’ KNOWLEDGE, ANY OTHER PARTY UNDER ANY
SUCH IBIS CONTRACT.  NEITHER ISIS NOR IBIS HAS RECEIVED NOTICE OF THE INTENTION
OF ANY PARTY TO CANCEL OR TERMINATE ANY IBIS CONTRACT AND, TO ISIS’ OR IBIS’
KNOWLEDGE, THERE HAS NOT BEEN ANY BREACH OR ANTICIPATED BREACH BY THE OTHER
PARTIES TO ANY SUCH IBIS CONTRACT.

 

(III)         ISIS HAS PROVIDED AMI WITH A TRUE AND CORRECT COPY OF ALL IBIS
CONTRACTS IN EACH CASE TOGETHER WITH ALL AMENDMENTS, WAIVERS, OR OTHER CHANGES
THERETO (ALL OF WHICH ARE DISCLOSED ON SCHEDULE 3.1(X)(I)).  SCHEDULE
3.1(X)(I) CONTAINS AN ACCURATE AND COMPLETE DESCRIPTION OF ALL MATERIAL TERMS OF
ALL ORAL CONTRACTS REFERRED TO THEREIN.

 

27

--------------------------------------------------------------------------------


 

(y)   Insurance.  Schedule 3.1(y) attached hereto lists and briefly describes
each insurance policy maintained by Ibis or Isis with respect to the Business
(the “Insurance Policies”), together with a claims history for the past five
(5) years for Ibis and, with respect to the Business, Isis.  All of the
Insurance Policies are in full force and effect, and neither Ibis nor Isis with
respect to the Business is in default with respect to its obligations under any
such insurance policy and neither Ibis nor Isis, with respect to the Business
has been denied insurance coverage.  Neither Ibis nor Isis, with respect to the
Business has any self-insurance or co-insurance programs.

 

(z)   Customers and Suppliers. Schedule 3.1(z) accurately sets forth a list of
the Business’ top ten customers by revenue for the fiscal year ended
December 31, 2006 and the nine month period ended September 30, 2007.  Except as
set forth on Schedule 3.1(z), neither Isis nor Ibis has received any indication
from any material customer of the Business or any Governmental Authority to the
effect that, and neither Isis nor Ibis has any reason to believe that, such
customer or Governmental Authority will in the future stop, or materially
decrease the rate of buying products or services from the Business.  Schedule
3.1(z) also accurately sets forth a list of the Business’ top ten suppliers by
dollar amount for the nine month period ended September 30, 2007.  Except as set
forth on Schedule 3.1(z), neither Isis nor Ibis has received any indication from
any material supplier of the Business to the effect that, and neither Isis nor
Ibis has any reason to believe that, such supplier will stop or materially
decrease the rate of providing products or services to the Business and its
customers.  Neither Isis nor Ibis is involved in any material dispute with any
customer or supplier of or to the Business.

 

(aa)         No Material Adverse Effect.  Since September 30, 2007, there has
been no Material Adverse Effect.

 

(bb)         Names and Locations.  During the five-year period prior to the date
hereof, neither Ibis nor the Business has used any name or names under which it
has invoiced account debtors or maintained records concerning the assets used in
the operation of the Business, other than Ibis Biosciences, Inc. and all of the
assets used in the operation of the Business are located at the Leased Real
Property.

 

(cc)         Directors, Officers and Bank Accounts.  Schedule 3.1(cc) (i) sets
forth a true and correct list of the directors and officers of Ibis and the
title of each such officer.  Schedule 3.1(cc) (ii) lists all of Ibis’ bank
accounts, safety deposit boxes and lock boxes (designating each authorized
signatory with respect thereto).

 

(dd)         Regulatory Filings.  Ibis and Isis have made available for
inspection by AMI all material registrations, filings or submissions made with
any Regulatory Authority or the SEC, and reports of audits ever issued by any
Governmental Authority made by or with respect to Ibis or the Business.  Ibis or
Isis has timely filed, or caused to be timely filed, all material reports,
statements, documents, registrations, filings or submissions required to be
filed by Ibis or the Business with any Governmental Authority in connection with
the operation of Ibis or the Business.  All such registrations, filings and
submissions are in material compliance in all respects with all Laws when filed
or as amended or supplemented, and no deficiencies have been asserted by any
such Governmental Authority with respect to such registrations, filings or
submissions.

 

28

--------------------------------------------------------------------------------


 

(ee)         Disclosure.  None of the Investment Documents, nor any of the
Schedules delivered in connection herewith or therewith, contains any untrue
statement of a material fact or omits a material fact necessary to make the
statements contained herein or therein, in light of the circumstances in which
they were made, not misleading.  To Isis’ or Ibis’ Knowledge, there is no event,
circumstance or other fact which Isis or Ibis has not disclosed to AMI in
writing which has had or would reasonably be expected to have a Material Adverse
Effect.

 

3.2  Representations and Warranties of AMI.  AMI hereby represents and warrants
to Ibis and Isis as follows (provided that such representations and warranties
do not lessen or obviate the representations and warranties of Ibis and Isis set
forth in this Master Agreement):

 

(a)   Power and Authority.  AMI has the power, authority and the legal right to
enter into this Master Agreement, the Call Option Agreement and the Investor
Rights Agreement and to perform its obligations hereunder and thereunder, and it
has taken all necessary action required to authorize the execution and delivery
of each such agreement and the performance of its obligations hereunder and
thereunder.

 

(b)   Enforceability. Each of this Master Agreement, the Call Option Agreement
and the Investor Rights Agreement has been duly executed and delivered on behalf
of AMI and constitutes its legal, valid and binding obligation and is
enforceable against it in accordance with its terms subject to the effects of
bankruptcy, insolvency or other Laws of general application affecting the
enforcement of creditor rights.

 

(c)   Governmental Authority; Consents.  All necessary consents, approvals and
authorizations of all Governmental Authorities and other parties required to be
obtained by AMI in connection with the execution and delivery of this Master
Agreement, the Call Option Agreement and the Investor Rights Agreement and the
performance of its obligations hereunder and thereunder have been obtained.

 

(d)   No Conflicts.  The execution and delivery of this Master Agreement, the
Call Option Agreement and the Investor Rights Agreement by AMI and the
performance of its obligations hereunder and thereunder (i) do not conflict with
or violate any requirement of Applicable Law or any provision of its certificate
of incorporation or bylaws and (ii) do not require any notice, conflict with,
violate, or breach or constitute a default or require any consent not already
obtained or give rise to any termination or acceleration right under, any
contractual obligation by which such Party is bound.

 

(e)   Due Organization; Qualification.  AMI is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
with full corporate power and authority to enter into this Master Agreement, the
Call Option Agreement and the Investor Rights Agreement and to perform its
obligations hereunder and thereunder.

 

(f)    Investment Representations.  AMI understands that the Shares have not
been registered under the Securities Act.  AMI also understands that the Shares
are being

 

29

--------------------------------------------------------------------------------


 

offered and sold pursuant to an exemption from registration contained in the
Securities Act based in part upon AMI’s representations contained in this Master
Agreement.  AMI hereby represents and warrants as follows:

 

(I)            AMI BEARS ECONOMIC RISK.  AMI MAY BE REQUIRED TO BEAR THE
ECONOMIC RISK OF ITS INVESTMENT IN THE SHARES INDEFINITELY UNLESS THE SHARES ARE
REGISTERED PURSUANT TO THE SECURITIES ACT, OR AN EXEMPTION FROM REGISTRATION IS
AVAILABLE.  AMI UNDERSTANDS THAT IBIS HAS NO PRESENT INTENTION OF REGISTERING
THE SHARES OR ANY SHARES OF ITS CAPITAL STOCK.  AMI ALSO UNDERSTANDS THAT THERE
IS NO ASSURANCE THAT ANY EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
WILL BE AVAILABLE AND THAT, EVEN IF AVAILABLE, SUCH EXEMPTION MAY NOT ALLOW AMI
TO TRANSFER ALL OR ANY PORTION OF THE SHARES UNDER THE CIRCUMSTANCES, IN THE
AMOUNTS OR AT THE TIMES AMI MIGHT PROPOSE.

 

(II)           ACQUISITION FOR OWN ACCOUNT.  AMI IS ACQUIRING THE SHARES FOR
AMI’S OWN ACCOUNT FOR INVESTMENT ONLY, AND NOT WITH A VIEW TOWARDS THEIR
DISTRIBUTION.

 

(III)         ACCREDITED INVESTOR.  AMI REPRESENTS THAT IT IS AN ACCREDITED
INVESTOR WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES ACT.

 

(IV)          IBIS INFORMATION.  IBIS AND ISIS HAVE GIVEN AMI AN OPPORTUNITY TO
DISCUSS IBIS’ BUSINESS, MANAGEMENT AND FINANCIAL AFFAIRS WITH DIRECTORS,
OFFICERS AND MANAGEMENT OF IBIS AND AMI HAS HAD AN OPPORTUNITY TO REVIEW IBIS’
OPERATIONS AND FACILITIES.

 

(V)            RULE 144.  AMI ACKNOWLEDGES AND AGREES THAT THE SHARES ARE
“RESTRICTED SECURITIES” AS DEFINED IN RULE 144 PROMULGATED UNDER THE SECURITIES
ACT AS IN EFFECT FROM TIME TO TIME AND MUST BE HELD INDEFINITELY UNLESS THEY ARE
SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.  AMI HAS BEEN ADVISED OR IS AWARE OF THE PROVISIONS
OF RULE 144, WHICH PERMITS LIMITED RESALE OF SHARES PURCHASED IN A PRIVATE
PLACEMENT SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS, INCLUDING, AMONG
OTHER THINGS: THE AVAILABILITY OF CERTAIN CURRENT PUBLIC INFORMATION ABOUT IBIS,
THE RESALE OCCURRING FOLLOWING THE REQUIRED HOLDING PERIOD UNDER RULE 144 AND
THE NUMBER OF SHARES BEING SOLD DURING ANY THREE-MONTH PERIOD NOT EXCEEDING
SPECIFIED LIMITATIONS.

 

(g)   Transfer Restrictions.  AMI acknowledges and agrees that the Shares are
subject to restrictions on Transfer as set forth in the Investor Rights
Agreement.

 

(h)   Legends.  AMI understands and agrees that the certificates evidencing the
Shares, or any other Capital Stock issued in respect of the Shares upon any
stock split, stock dividend, recapitalization, merger, consolidation or similar
event, will bear the legends required by the Investor Rights Agreement,
including legends relating to restrictions on Transfer under federal and state
securities Laws and legends required under applicable state securities Laws.

 

30

--------------------------------------------------------------------------------


 


SECTION 4. [RESERVED.]


 


SECTION 5. CONFIDENTIALITY; NOTICE OF DEVELOPMENTS.


 

5.1  Disclosure and Use Restriction.  Each Party agrees that for a period of
three (3) years after the date hereof, a Party (the “Receiving Party”) receiving
or that has received Confidential Information of the other Party (the
“Disclosing Party”) will (a) maintain and cause its Representatives to maintain
in confidence such Confidential Information using not less than the efforts such
Receiving Party uses to maintain in confidence other proprietary information of
similar kind and value, (b) not disclose such Confidential Information except to
the Receiving Party’s employees or Affiliates having a need-to-know such
Confidential Information solely for purposes of performing the Receiving Party’s
obligations under the Investment Documents, (c) not disclose such Confidential
Information to any Person without the prior written consent of the Disclosing
Party, except for disclosures expressly permitted by the Investment Documents,
and (d) not use such Confidential Information for any purpose except those
expressly permitted by the Investment Documents.  Notwithstanding the foregoing,
the provisions of this Section 5.1, Section 5.2 and Section 5.3 shall terminate
and be of no further force or effect from and after the Acquisition Closing. 
The Letter Agreement by and between Isis and Abbott, dated as of November 8,
2007 shall terminate and be of no further force and effect upon the Financing
Closing; provided that any Confidential Information of any Party disclosed prior
to the Financing Closing shall be governed by the terms hereof.  Upon AMI’s
request Isis will return or destroy (and certify to AMI any such destruction)
all Confidential Information of AMI or its Affiliates and upon Isis’ request,
AMI will return or destroy (and certify to Isis any such destruction) all
Confidential Information of Isis that is not Confidential Information of Ibis;
provided, that AMI may retain one (1) copy of Isis’ Confidential Information in
Abbott’s confidential files.  In addition, after the expiration of the Call
Period, upon Isis’ or Ibis’ written request, AMI will return or destroy (and
certify to Isis and Ibis any such return or destruction) all Confidential
Information of Ibis; provided, that AMI may retain one (1) copy of Ibis’
Confidential Information in Abbott’s confidential files.

 

5.2  Authorized Disclosure.  To the extent (and only to the extent) that it is
reasonably necessary, a Party may disclose Confidential Information belonging to
the other Party in the following instances:

 

(a)   defending litigation related to the Confidential Information to be
disclosed;

 

(b)   complying with Applicable Laws (including, without limitation, the
rules and regulations of the SEC or any national securities exchange, and
compliance with Tax Laws) and with judicial process; and

 

(c)   disclosure, in connection with the performance of the Investment Documents
and solely on a need-to-know basis, to employees or independent contractors
(including without limitation consultants and clinical investigators), each of
whom prior to disclosure must be bound by written obligations of confidentiality
and non-use no less restrictive than the obligations set forth in Section 5.1,
this Section 5.2 and Section 5.3; provided, that the Receiving Party will remain
responsible for any failure by any Person who receives Confidential

 

31

--------------------------------------------------------------------------------


 

Information pursuant to this Section 5.2 to treat such Confidential Information
as required under Section 5.1, this Section 5.2 and Section 5.3.

 

5.3  Effect of Authorized Disclosure.  If and whenever any Confidential
Information is disclosed in accordance with Section 5.2, such disclosure will
not cause any such information to cease to be Confidential Information except to
the extent that such permitted disclosure results in a public disclosure of such
information (other than by breach of this Master Agreement).  Except as
prohibited by Law, the Receiving Party will notify the Disclosing Party of the
Receiving Party’s intent to make such disclosure pursuant to clauses (a) or
(b) of Section 5.2 sufficiently prior to making such disclosure so as to allow
the Disclosing Party adequate time to take whatever action the Disclosing Party
may deem appropriate to protect the confidentiality of the information.  In
addition, in the event any Party proposes to file with any Governmental
Authority a Transaction Document including, without limitation, as an exhibit to
a registration statement, periodic report, or current report, the Party
proposing to make such filing will notify the other Parties of such intention
and will work in good faith with the other Parties to obtain confidential
treatment of any material terms of the Transaction Documents that such other
Parties request be kept confidential (except to the extent advised by counsel or
such Governmental Authority that confidential treatment is not available for
such information).

 

5.4  Terms of Agreement.  The existence and the terms and conditions of the
Transaction Documents that the Parties have not specifically agreed to disclose
pursuant to Section 5.2 or Section 5.7 will be considered Confidential
Information of both Parties.  AMI and, subject to the terms of Section 5.5, Isis
may disclose such terms to a bona fide potential investor, investment banker,
acquirer, merger partner or other potential business partner of AMI or Isis,
respectively, and their attorneys and agents, provided that each such Person to
whom such information is to be disclosed is informed of the confidential nature
of such information and has entered into a written agreement with the Party
requiring such Person to keep such information confidential.

 

5.5  Exclusivity.  During the Call Period or, if AMI exercises the Call Option,
until the Acquisition Closing, neither Isis nor Ibis nor any of their respective
Affiliates shall (and each shall (i) cause its Representatives and (ii) instruct
its investment bankers, attorneys and accountants not to), directly or
indirectly, encourage, solicit, approve or recommend or participate in or
initiate discussions or negotiations with, or provide any information to, any
Person or group (other than AMI and its Representatives) concerning any Purchase
Offer.

 

Isis shall promptly, but in any event within [***] [***], notify AMI of the
existence of any [***] received by Ibis or Isis or their respective
Representatives regarding any [***] and Ibis and Isis shall promptly, but in any
event within [***], communicate to AMI the [***] which they may receive (and
will immediately provide to AMI [***].  Ibis and Isis shall promptly provide to
AMI any non-public information provided to any other Person by or on behalf of
Ibis or Isis in connection with [***].

 

5.6  Injunctive Relief.  The Parties hereto understand and agree that remedies
at Law may be inadequate to protect against any breach of any of the provisions
of this Section 5 by either Party or their employees, agents, officers or
directors or any other person acting in concert with it or on its behalf. 
Accordingly, each Party may be entitled to seek injunctive relief by a court of
competent jurisdiction against any action that constitutes any such breach of
this Section 5.

 

32

--------------------------------------------------------------------------------


 

5.7  Press Release; Public Disclosure. Upon execution of this Master Agreement,
Isis will issue the mutually agreed upon press release, attached hereto as
Exhibit E, announcing the consummation of the transactions contemplated hereby. 
Each Party agrees not to issue any other press release or other public statement
relating to or make any public filing with respect to the Transaction Documents
or the transactions contemplated hereby without the prior written consent of the
other Party, which consent will not be unreasonably withheld or delayed.  Each
Party agrees to provide to the other Party a copy of any public announcement or
public filing regarding the Transaction Documents or the subject matter thereof
as far in advance as practicable under the circumstances prior to its scheduled
release.  Except under extraordinary circumstances, each Party will provide the
other with an advance copy of any such announcement at least [***] prior to its
scheduled release.  The contents of any announcement or filing or similar
publicity which has been reviewed, approved and released by the reviewing Party
may be re-released by either Party without a requirement for advance notice or
re-approval.

 

5.8  Notice of Developments.  During the Call Period, Isis shall promptly (once
Isis or Ibis obtains Knowledge thereof), but in any event within [***] of such
Knowledge, inform AMI in writing of:

 

(i)            any Material Adverse Effect;

 

(ii)           any material inaccuracy in or breach of any representation or
warranty of Ibis or Isis made herein which Isis or Ibis acquire Knowledge of
after the date hereof.

 

No such disclosure by Ibis or Isis pursuant to this Section 5.8, however, shall
be deemed to limit or otherwise affect the liability of Ibis and Isis under
Section 7.2(a).

 


SECTION 6. [RESERVED.]


 


SECTION 7. ADDITIONAL AGREEMENTS.


 

7.1  Survival.  Except as expressly provided otherwise herein, the covenants in
this Master Agreement shall survive the Financing Closing indefinitely. The
representations and warranties in this Master Agreement shall survive the
Financing Closing as follows:

 

(a)   the Fundamental Isis Representations and Fundamental AMI Representations
shall terminate on [***];

 

(b)   the representations and warranties in Section 3.1(l) (Intellectual
Property) shall terminate on the earlier of (i) the [***]-year anniversary of
the Closing Date and (ii) the Acquisition Closing; and

 

(c)   all other representations and warranties in this Master Agreement shall
terminate on the earlier of (i) the [***]-year anniversary of the Closing Date
and (ii) the Acquisition Closing.

 

33

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, claims for indemnification pursuant to
Section 7.2 as to which the Indemnified Party has given the Indemnifying Party
proper notice pursuant to Section 8.8 prior to the expiration of the applicable
survival period shall survive such expiration until such claims are resolved by
written agreement of the Parties or by order of a court of competent
jurisdiction.

 

7.2  Indemnification.

 

(a)   Ibis and Isis shall jointly and severally indemnify, defend and hold
harmless AMI, its officers, directors, shareholders, employees, representatives,
agents and Affiliates (collectively, the “AMI Group”) against any Losses which
any of them may suffer, sustain, or become subject to, as a result of:

 

(I)            THE BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY IBIS OR ISIS
IN THE INVESTMENT DOCUMENTS OR IN ANY CERTIFICATE DELIVERED BY ISIS OR IBIS
PURSUANT HERETO OR THERETO; AND

 

(II)           THE BREACH OF ANY COVENANT OR AGREEMENT MADE BY IBIS OR ISIS IN
THE INVESTMENT DOCUMENTS OR IN ANY CERTIFICATE DELIVERED BY ISIS OR IBIS
PURSUANT HERETO OR THERETO.

 

(b)   AMI shall indemnify, defend and hold harmless Ibis and Isis, their
respective officers, directors, shareholders, employees and Affiliates (the
“Seller Group”) against any Losses which any of them may suffer, sustain or
become subject to, as the result of:

 

(III)         THE BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY AMI IN THE
INVESTMENT DOCUMENTS OR IN ANY CERTIFICATE DELIVERED BY AMI PURSUANT HERETO OR
THERETO; AND

 

(IV)          THE BREACH OF ANY COVENANT OR AGREEMENT MADE BY AMI IN THE
INVESTMENT DOCUMENTS OR IN ANY CERTIFICATE DELIVERED BY AMI PURSUANT HERETO OR
THERETO.

 

(c)   If any third party shall notify any Party to this Master Agreement (the
“Indemnified Party”) of any matter which may give rise to a claim (a “Third
Party Claim”) for indemnification against any other Party to this Master
Agreement (the “Indemnifying Party”) under this Section 7.2, then the
Indemnified Party shall notify the Indemnifying Party thereof; provided that the
failure to so notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent such failure shall have
actually materially prejudiced the Indemnifying Party.  Once the Indemnified
Party has given notice of the matter to the Indemnifying Party, the Indemnified
Party shall defend against the matter in any manner it reasonably may deem
appropriate.  Notwithstanding anything herein to the contrary, the Indemnifying
Party shall not have the right to participate in such defense if the claim in
which the Indemnifying Party seeks to participate (i) seeks non-monetary relief
that does not seek to obtain a license or other access to, restrict the scope
of, or adversely affect the enforceability of, any Business IP or Intellectual
Property controlled by the Indemnifying Party, (ii) involves criminal
allegations against an Indemnified Party or (iii) is one in which the
Indemnifying Party is also a party and joint representation would be
inappropriate or there may be legal defenses

 

34

--------------------------------------------------------------------------------


 

available to the Indemnified Party which are different from or additional to
those available to the Indemnifying Party.  The Indemnifying Party may, at its
sole cost and expense, participate in the defense of such Claim with co-counsel
of its choice.  The Indemnified Party will not consent to the entry of any
judgment with respect to the matter or enter into any settlement with respect to
the matter without the Indemnifying Party’s prior written consent (not to be
unreasonably withheld, conditioned or delayed).

 

(d)   None of the AMI Group or the Seller Group shall be entitled to recover any
Losses relating to any matter arising under one provision of this Master
Agreement to the extent that any such Person has already recovered Losses with
respect to such matter pursuant to other provisions of this Master Agreement or
the Acquisition Agreement.

 

(e)   In determining the amount of any Loss arising from the breach of any
representation, warranty, covenant or agreement hereunder, any materiality,
Material Adverse Effect, or similar qualification contained therein shall be
disregarded.

 

(f)    Indemnification for each Loss for which an Indemnifying Party, but for
this Section 7.2(f), would be liable under Section 7.2(a) or
Section 7.2(b) shall be reduced by the amount of any insurance proceeds actually
paid to any member of the AMI Group or the Seller Group, as the case may be, by
any unaffiliated third party with respect to such Loss, in each case net of any
Losses incurred by any member of the AMI Group or the Seller Group as the case
may be in collecting such proceeds or payments; provided that this
Section 7.2(f) shall not limit in any respect the right of any member of the AMI
Group or the Seller Group, as the case may be, to pursue indemnification from an
Indemnifying Party hereunder or from recovering for any Loss not reduced to zero
pursuant to this Section 7.2(f).  Nothing contained herein shall be deemed to
cause any amounts for which a member of the AMI Group or the Seller Group, as
the case may be, would ultimately be responsible, as a result of deductibles,
self-insurance, indemnification of insurers, caps or similar items or
arrangements, to not be subject to indemnification as “Losses” hereunder.

 

(g)   For Tax purposes, the parties agree to treat all payments made under this
Section 7.2 as adjustments to the Share Purchase Price.

 

7.3  Affirmative Covenants of Ibis and Isis.

 

(a)   Due Diligence.  During the Call Period or, if AMI exercises the Call
Option, until the Acquisition Closing (i) AMI shall have the right to conduct a
legal, business, operational and financial review of the Business in accordance
with a reasonable procedure to be agreed upon by the Parties in good faith and
designed to limit disruptions to the operations of Ibis and Isis and (ii) Ibis
and Isis shall cooperate with AMI in performing such review, including, without
limitation, providing reasonable access to its records, Representatives and
properties during normal business hours; provided that Isis and Ibis may limit
AMI’s access with respect to each of the foregoing to the extent necessary to
comply with Applicable Law.

 

(b)   Ordinary Course.  As long as AMI or any of its Affiliates hold at least
[***] Shares or Additional Shares (subject to adjustment for any stock
dividends, combinations, splits, recapitalization and the like with respect to
such Shares or Additional Shares after the

 

35

--------------------------------------------------------------------------------


 

issuance thereof), Ibis shall and Isis shall cause Ibis to (i) conduct the
Business only in the ordinary course (ii) use commercially reasonable efforts to
keep Ibis’ business organization and properties intact, including Ibis’ business
operations, physical facilities, working conditions, executives and key
employees and Ibis’ and the Business’ relationships with consultants,
independent contractors, lessors, licensors, suppliers, customers, carriers, and
others having business relations with Ibis or the Business (iii) use
commercially reasonable efforts to keep in full force and effect and maintain in
good repair, order and condition, Ibis’ organizational existence and all of its
and the Business’ assets, Contracts, rights, franchises, and Business IP and use
commercially reasonable efforts to cause Ibis’ and the Business’ current
insurance (or reinsurance) policies not to be canceled or terminated or any of
the coverage thereunder to lapse.  Notwithstanding anything in the foregoing to
the contrary, nothing in this Section 7.3(b) shall (A) prohibit or limit an
Initial Offering, (B) after the Call Option Expiration Date, prohibit or limit a
Change of Control of Ibis in compliance with the terms of the Investor Rights
Agreement or (C) require any additional investment by Isis in Ibis.

 

(c)   Consolidation of Ibis and Isis. Unless the provisions of the Code
pertaining to filing Tax Returns as a consolidated group are amended prior to
the Acquisition Closing, Ibis and Isis will file a consolidated Tax Return in
lieu of separate Tax Returns with respect to income Tax imposed by Chapter 1 of
the Code for the Tax year beginning January 1, 2007 through and including the
Acquisition Closing.  In the event of an Internal Revenue Service audit of Isis
arising out or related to the consolidation of Ibis and Isis in such
consolidated Tax Return, Isis will promptly (but in any event within [***]
[***]) notify AMI of such audit and allow AMI to participate and advise Ibis and
Isis in connection with such audit.  Upon the Acquisition Closing, this
provision will be superseded by Section 8.12 of the Acquisition Agreement.

 

7.4  Negative Covenants of Ibis and Isis.  Until the earlier of (i) the
expiration of the Call Period and (ii) the execution of the Acquisition
Agreement,  Ibis shall not and, with respect to Ibis and the Business, Isis
shall not and shall cause Ibis not to:

 

(a)   amend or waive any provision of Ibis’ Certificate of Incorporation;

 

(b)   take any action that would reasonably be expected to adversely affect the
rights, preferences or privileges of the Shares or Additional Shares;

 

(c)   take any action by written stockholder consent of Ibis without at least
[***] prior written notice to AMI;

 

(d)   redeem, repurchase, pay or declare dividends or other distributions with
respect to any Capital Stock of Ibis;

 

(e)   issue any Capital Stock of Ibis or any rights to acquire Capital Stock of
Ibis;

 

(f)    authorize or designate, whether by reclassification or otherwise, any new
class or series of Capital Stock of Ibis or any increase in the authorized or
designated number of any class or series of Capital Stock of Ibis;

 

36

--------------------------------------------------------------------------------


 

(g)   enter into any transaction of merger, consolidation or sale of control, or
liquidate, reorganize, recapitalize, wind up or dissolve Ibis, or transfer any
portion of Ibis’ properties, assets or business other than transfers of
inventory in the ordinary course of business;

 

(h)   sell, transfer, assign, license or sublicense, or allow any Encumbrance on
any Business IP other than (i) rights of the U.S. federal government in
Intellectual Property pursuant to the Government Contracts set forth on Schedule
3.1(l)(iii) or new Government Contracts entered into in the ordinary course of
business and (ii) end user license agreements related to the Software embodied
in the T5000 Biosensor Systems that are issued in the ordinary course of
business solely to purchasers of T5000 Biosensor Systems;

 

(i)    abandon or permit to lapse any Business IP other than patents expiring at
the end of their statutory terms (and not as a result of any act or omission by
either Ibis or Isis, including, without limitation, a failure to pay any
required maintenance fees) and limitations to the scope of claims of any pending
patent application made during the ordinary course of prosecuting such pending
patent applications;

 

(j)    disclose any Confidential Information of the Business to any Person
(other than AMI and its Representatives) other than in the ordinary course of
business;

 

(k)   create, incur, guarantee, assume, or be liable for any Indebtedness, other
than Permitted Indebtedness in the ordinary course of business;

 

(l)    subject any tangible asset of the Business to any Encumbrance, other than
Permitted Encumbrances in the ordinary course of business and rights of the U.S.
federal government in certain equipment purchased using government funds
pursuant to (i) the Government Contracts set forth on Schedule 3.1(l)(iii) or
(ii) new Government Contracts entered into in the ordinary course of business;

 

(m)  (i) make any loan to or enter into any transaction with any officer,
employee, partner or Affiliate, (ii) increase any officer’s, employee’s or
partner’s compensation outside the ordinary course of business, (iii) increase
or accelerate any benefit, vesting schedule, obligation, subsidy or similar
feature under any Plan outside the ordinary course of business, (iv) establish
any Plan (except for the Permitted Employee Compensation Plan as contemplated by
this Master Agreement), (v) amend any Plan outside the ordinary course of
business or commence making contributions to any multiemployer plan, or
(vi) cause the number of full-time equivalent employees of Ibis (not including
temporary employees) to exceed [***] in the aggregate or to be less than [***]
in the aggregate;

 

(n)   make any acquisition, by means of merger, consolidation or otherwise, or
any disposition, of assets or Capital Stock of any other Person;

 

(o)   make any loans or capital contributions to, or investments in, any other
Person, except advances to employees for reasonable expenses incurred in the
ordinary course of business;

 

(p)   enter into any strategic alliance or joint venture;

 

37

--------------------------------------------------------------------------------


 

(q)   enter into any joint marketing arrangement or agreement outside the
ordinary course of business;

 

(r)   materially delay or defer maintenance or repairs on any of Ibis’ assets;

 

(s)   waive or release any material Claim of Ibis;

 

(t)    increase or decrease marketing or promotional spending in any material
respect from the rates established in the anticipated 2008 Budget;

 

(u)   except as otherwise contemplated by this Agreement, pay, discharge, settle
or satisfy any Claim, liability or obligation or litigation (whether or not
commenced prior to the date of this Agreement) outside the ordinary course of
business;

 

(v)    take any other action which would reasonably be expected to interfere
with, impede or materially delay the transactions contemplated by the
Transaction Documents or dilute the benefits thereof to AMI and its Affiliates;
or

 

(w)   commit, or enter into any agreement to do, any of the foregoing.

 

7.5  No Solicitation of AMI Employees.  Until (a) the execution of the
Acquisition Agreement (it being understood that if the Acquisition Closing does
not occur, then until the date provided for in clause (b)) or (b) if the Call
Option expires or terminates, the date that is [***] years following the Call
Option Expiration Date (the applicable period, the “Nonsolicitation Period”),
neither Isis nor Ibis shall and neither shall permit any of their respective
Representatives to directly or indirectly (i) without the prior written consent
of AMI, induce or attempt to induce any employee of AMI or any member of the
Abbott Transaction Team to leave the employ of AMI or the applicable Abbott
Affiliate, or in any way interfere with the relationship between AMI or the
applicable Abbott Affiliates and any employee of AMI or any member of the Abbott
Transaction Team, or Known consultant or independent contractor thereof or
(ii) without the prior written consent of AMI, hire directly or through another
entity any employee of AMI or any member of the Abbott Transaction Team or any
Person who was an employee of AMI or a member of the Abbott Transaction Team who
was employed by Abbott or any of its Affiliates during the [***] months prior to
the date of such hiring, in each case to work for Isis or Ibis.

 

7.6  No Solicitation of Ibis or Isis Employees.  During the Nonsolicitation
Period, AMI and its Affiliates will cause AMI and the members of the Abbott
Transaction Team not to, directly or indirectly, (i) without the prior written
consent of Isis or Ibis (as the case may be), induce or attempt to induce any
employee of Isis or Ibis to leave the employ of Isis or Ibis, or in any way
interfere with the relationship between Isis or Ibis and any of their respective
employees, or Known consultant or independent contractor thereof or (ii) without
the prior written consent of Isis or Ibis (as the case may be), hire directly or
through another entity any employee of Isis or Ibis or any Person who was an
employee of Isis or Ibis who was employed by Isis or Ibis during the [***]
months prior to the date of such hiring, in each case to work for AMI.

 

38

--------------------------------------------------------------------------------


 

7.7  No Solicitation of Ibis Employees.  During the Call Period, Isis shall not
and shall not permit any of its Representatives to directly or indirectly
(i) without the prior written consent of AMI, induce or attempt to induce any
employee of Ibis to leave the employ of Ibis, or in any way interfere with the
relationship between Ibis and any employee, consultant or independent contractor
thereof, or (ii) without the prior written consent of AMI, hire directly or
through another entity any employee of Ibis or any Person who was an employee of
Ibis during the [***] months prior to the date of such hiring.

 

For purposes of Sections 7.5, 7.6 and 7.7, “recruit,” “solicit” or “induce”
shall not be deemed to mean (i) circumstances where an employee, consultant or
independent contractor or former employee, consultant or independent contractor
initiates contact with a Party with regard to possible employment, or
(ii) general solicitations of employment not specifically targeted at specific
employees of a Party, including responses to general advertisements.

 

Notwithstanding anything in Sections 7.5, 7.6 or 7.7, to the contrary, if at any
time a court holds that the restrictions stated in Sections 7.5, 7.6 or 7.7 or
any part of any of the foregoing are unreasonable or otherwise unenforceable
under circumstances then existing, the Parties hereby agree that the maximum
period, scope or geographical area determined to be reasonable under such
circumstances by such court will be substituted for the stated period, scope or
area.  The Parties acknowledge and agree that money damages may not be an
adequate remedy for any breach or threatened breach of the provisions of
Sections 7.5, 7.6 or 7.7 and that, in such event, any Party or its successors or
assigns may, in addition to any other rights and remedies existing in its or
their favor, apply to any court of competent jurisdiction for specific
performance, injunctive and/or other relief in order to enforce or prevent any
violations of the provisions of Sections 7.5, 7.6 or 7.7 (including, if the
court so determines, the extension of the Nonsolicitation Period by a period
equal to the length of court proceedings necessary to stop such violation).  Any
injunction shall be available without the posting of any bond or other
security.  In the event of an alleged breach or violation by any Party or any of
their respective Representatives of any of the provisions of Sections 7.5, 7.6
or 7.7, the Nonsolicitation Period will be tolled until such alleged breach or
violation is resolved.  The Parties agree that the restrictions contained in
Sections 7.5, 7.6 and 7.7 are reasonable in all respects.

 


SECTION 8. MISCELLANEOUS.


 

8.1  Governing Law; Alternative Dispute Resolution Procedure.  This Master
Agreement will be governed by and construed under the laws of the State of
Delaware in all respects, without giving effect to any conflict of law
principles thereof.  The Parties recognize that from time to time a dispute may
arise relating to a Party’s rights or obligations under this Master Agreement or
the other Transaction Documents.  The Parties agree that any such dispute shall
be resolved by the Alternative Dispute Resolution (“ADR”) provisions set forth
in Exhibit D the result of which shall be binding upon the Parties.

 

8.2  Successors and Assigns.  No Party may assign either this Agreement or any
of its rights, interests or obligations hereunder without the prior written
approval of the other Parties; provided that (i) AMI may (x) assign any or all
of its rights and interests hereunder to one or more of its Affiliates,
(y) designate one or more of its Affiliates to perform its obligations hereunder
(in any or all of which cases AMI nonetheless shall remain responsible for the

 

39

--------------------------------------------------------------------------------


 

performance of all of its obligations hereunder), and (z) assign any or all of
its rights and interests hereunder in connection with a Change of Control of AMI
and (ii) Isis may assign its rights and obligations in connection with a Change
of Control of Isis if such Transfer involves all of the Capital Stock of Ibis
that is owned by Isis and the surviving or acquiring entity assumes all of Isis’
obligations under the Investment Documents.  Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon and be enforceable by the Parties and their respective successors,
assigns, heirs, executors and administrators.

 

8.3  Entire Agreement; Exhibits and Schedules.

 

(a)   This Master Agreement, the Exhibits and Schedules hereto, the Transaction
Documents and the other documents delivered pursuant hereto or referred to
herein constitute the full and entire understanding and agreement between the
Parties with regard to the subject hereof and no party will be liable for or
bound to any other in any manner by any oral or written representations,
warranties, covenants and agreements except as specifically set forth herein or
therein.

 

(b)   The Exhibits and Schedules identified in this Agreement are incorporated
herein by reference and made a part hereof.  The Parties acknowledge and agree
that (i) the Disclosure Schedules are arranged in sections corresponding to the
sections and paragraphs of this Master Agreement and shall qualify the
specifically referenced corresponding representations and warranties of the
Parties contained in this Agreement, (ii) to the extent this Master Agreement
requires disclosure of any matter, such matter disclosed pursuant to one
provision, subprovision, section or subsection of the Disclosure Schedules shall
be deemed disclosed only to the extent actually disclosed with respect to the
specific provision, subprovision, section or subsection of the Disclosure
Schedule that it is actually disclosed pursuant to; and (iii) section numbers
and titles inserted in the Disclosure Schedules are for convenience of reference
only and shall to no extent have the effect of amending or changing the express
description of such sections of the Disclosure Schedules as set forth in this
Master Agreement.  Information set forth in each section of the Disclosure
Schedules specifically refers to the section of this Master Agreement to which
such information is responsive, and such information shall not be deemed to have
been disclosed with respect to any statement made in any other section of this
Master Agreement.  Any capitalized terms used in any Schedule but not otherwise
defined therein shall have the meanings ascribed to such terms in this Master
Agreement.

 

8.4  No Third Party Beneficiaries.  This Master Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.

 

8.5  Severability.  In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and the application of such provision to other
Persons or circumstances shall be interpreted so as reasonably to effect the
intent of the Parties hereto.  The Parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

 

40

--------------------------------------------------------------------------------


 

8.6  Amendment and Waiver. This Master Agreement may be amended or modified, and
the rights and obligations of the Parties under this Master Agreement may be
waived, only upon the written consent of each Party.  The other Investment
Documents may only be amended as specifically set forth therein.

 

8.7  Delays or Omissions.  It is agreed that no delay or omission to exercise
any right, power or remedy accruing to any Party, upon any breach, default or
noncompliance by another Party under an Investment Document or Ibis’ Certificate
of Incorporation, will impair any such right, power or remedy, nor will it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring.  It is further agreed that any waiver, permit, consent or
approval of any kind or character on any Party’s part of any breach, default or
noncompliance under an Investment Document or Ibis’ Certificate of Incorporation
or any waiver on such Party’s part of any provisions or conditions of an
Investment Document, or Ibis’ Certificate of Incorporation must be in writing
and will be effective only to the extent specifically set forth in such
writing.  All remedies, either under an Investment Document, Ibis’ Certificate
of Incorporation, bylaw, or otherwise afforded to any Party, will be cumulative
and not alternative.

 

8.8  Notices.  All notices or other communications that are required or
permitted under an Investment Document will be in writing and delivered
personally with acknowledgement of receipt, sent by facsimile (and promptly
confirmed by personal delivery, registered or certified mail or overnight
courier as provided herein), sent by nationally-recognized overnight courier or
sent by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

If to Ibis, to:

Ibis Biosciences Inc.
1896 Rutherford Road
Carlsbad, CA  92008
Attention:   President
Facsimile: (760) 603-4653

 

If to Isis, to:

Isis Pharmaceuticals, Inc.
1896 Rutherford Road
Carlsbad, CA  92008
Attention: Chief Financial Officer
Facsimile: (760) 603-4650

 

41

--------------------------------------------------------------------------------


 

with a copy to:

Isis Pharmaceuticals, Inc.
1896 Rutherford Road
Carlsbad, CA  92008
Attention:  General Counsel
Facsimile: (760) 268-4922

 

If to AMI, to:

Abbott Laboratories
Corporate Transactions and Medical Products Legal Operations
Dept. 322, Bldg. AP6A
100 Abbott Park Road
Abbott Park, IL  60064-6010
Attention:  Vice President and Associate General Counsel
Facsimile: (847) 938-1206

 

with a copy to:

Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, IL  60601
Attention:  R. Scott Falk, P.C.
                    R. Henry Kleeman
Facsimile:  (312) 861-2200

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such
communication will be deemed to have been given (i) when delivered on a Business
Day, if personally delivered or sent by facsimile or other electronic means
(subject to confirmation of such delivery), on such Business Day, (ii) when
delivered other than on a Business Day, if personally delivered or sent by
facsimile or other electronic means (subject to confirmation of such delivery),
on the first Business Day after dispatch, (iii) on the Business Day after
dispatch, if sent by nationally-recognized overnight courier, and (iv) on the
third Business Day following the date of mailing, if sent by mail.  It is
understood and agreed that this Section 8.8 is not intended to govern the
day-to-day business communications necessary between the Parties in performing
their duties, in due course, under the terms of this Master Agreement.

 

8.9          Expenses.  Each Party will pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
this Master Agreement and the other Transaction Documents.

 

8.10        Titles and Subtitles.  The titles of the sections and subsections of
this Master Agreement are for convenience of reference only and are not to be
considered in construing this Master Agreement.

 

42

--------------------------------------------------------------------------------


 

8.11        Counterparts.  This Master Agreement may be executed in any number
of counterparts, each of which will be an original, but all of which together
will constitute one instrument.  This Master Agreement and any signed agreement
or instrument entered into in connection with this Master Agreement, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine or other electronic means, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.  At the request of any Party hereto or to any such
agreement or instrument, each other Party hereto or thereto shall re-execute
original forms thereof and deliver them to all other parties.  No Party hereto
or to any such agreement or instrument shall raise the use of a facsimile
machine or other electronic means to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or other electronic means as a defense to the
formation of a contract and each such Party forever waives any such defense.

 

8.12        Construction.  The Parties acknowledge and agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Master Agreement and, therefore, waive the application of any Law or rule of
construction providing that ambiguities in an agreement or other document shall
be construed against the Party drafting such agreement or document. Where
specific language is used to clarify by example a general statement contained
herein, such specific language shall not be deemed to modify, limit or restrict
in any manner the construction of the general statement to which it relates. 
When the context so requires the word “or” when used herein shall mean
“and/or.”  All pronouns contained herein, and any variations thereof, will be
deemed to refer to the masculine, feminine or neutral, singular or plural, as to
the identity of the Parties hereto may require.  Other than with respect to
Section 2 and the preamble to Section 3.1, the words, “provided to,” “delivered”
or “made available” or words of similar import when used in this Master
Agreement to refer to obligations of Isis and/or Ibis to “provide,” “deliver” or
“make available” materials to AMI will mean “made available in the online
dataroom maintained by Isis at [***] by 12:00 p.m. Pacific time on or before
January 23, 2008.”

 


8.13        NO OTHER COMPENSATION.


 

The Parties hereby agree that the terms of the Investment Documents fully define
all consideration, compensation and benefits, monetary or otherwise, to be paid,
granted or delivered by Isis or Ibis to AMI or Abbott and by AMI or Abbott to
Isis or Ibis in connection with the transactions contemplated herein and
therein. Except pursuant to the Permitted Employee Compensation Plan, no Party
previously has paid or entered into any other commitment to pay, whether orally
or in writing, any employee of any other Party, directly or indirectly, any
consideration, compensation or benefits, monetary or otherwise, in connection
with the transactions contemplated in the Transaction Documents.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

*************

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this STRATEGIC ALLIANCE
MASTER AGREEMENT as of the date set forth in the first paragraph hereof.

 

 

 

ISIS PHARMACEUTICALS, INC.

 

 

 

Signature:

/s/ B. Lynne Parshall

 

 

 

Print Name:

B. Lynne Parshall

 

 

 

Title:

COO & CFO

 

 

 

Address:

 

 

 





 

 

 

 

 

IBIS BIOSCIENCES, INC.

 

 

 

Signature:

/s/ Michael J Treble

 

 

 

Print Name:

Michael J Treble

 

 

 

Title:

President

 

 

 

Address:

 

 

 





 

 

 

 

 

ABBOTT MOLECULAR INC.

 

 

 

Signature:

/s/ Stafford O’Kelly

 

 

 

Print Name:

Stafford O’Kelly

 

 

 

Title:

President

 

 

 

Address:

 

 

 





 

 

 

SIGNATURE PAGE TO STRATEGIC ALLIANCE MASTER AGREEMENT

 

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Investor Rights Agreement

 

Exhibit A

 

 

 

Call Option Agreement

 

Exhibit B

 

 

 

Terms of Permitted Employee Compensation Plan

 

Exhibit C

 

 

 

Alternative Dispute Resolution Procedures

 

Exhibit D

 

 

 

Press Release

 

Exhibit E

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

EXHIBIT A

 

 

INVESTOR RIGHTS AGREEMENT

 

BY AND AMONG

 

 

ISIS PHARMACEUTICALS, INC.,

 

IBIS BIOSCIENCES, INC.

 

 

AND

 

 

ABBOTT MOLECULAR INC.

 

 

January 30, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page No.

 

 

 

 

TABLE OF CONTENTS

 

 

i

 

 

 

 

IBIS BIOSCIENCES, INC. INVESTOR RIGHTS AGREEMENT

1

 

 

1.

General.

1

 

1.1

Definitions

1

 

1.2

Table of Defined Terms

3

 

 

 

 

2.

Restrictions on Transfer; Registration Rights.

4

 

2.1

Restrictions on Transfer

4

 

2.2

Right to Cause an Offering

6

 

2.3

Piggyback Registrations

7

 

2.4

Expenses of Registration

8

 

2.5

Obligations of Ibis

9

 

2.6

Delay of Registration; Furnishing Information

10

 

2.7

Indemnification

10

 

2.8

“Market Stand-Off” Agreement

13

 

2.9

Agreement to Furnish Information

13

 

2.10

Rule 144 Reporting

13

 

2.11

Termination of Registration Rights

14

 

 

 

 

3.

Covenants of the Isis Parties.

14

 

3.1

Use of Proceeds

14

 

3.2

Basic Financial Information and Reporting

14

 

3.3

Sale of Shares

15

 

3.4

Board Observer

15

 

3.5

Restrictions on Transfer

15

 

3.6

Tag Along

15

 

3.7

Right of Participation

17

 

3.8

Termination

19

 

 

 

 

4.

Make Whole Provision.

19

 

4.1

Make Whole Payment

19

 

4.2

Remaining Proceeds

19

 

4.3

Initial Offering Termination

19

 

4.4

Post Call Period Financing

20

 

 

 

 

5.

Miscellaneous.

20

 

5.1

Governing Law; Alternative Dispute Resolution

20

 

5.2

Assignment

20

 

5.3

No Third Party Beneficiaries

20

 

5.4

Severability

20

 

5.5

Counterparts

20

 

A-i

--------------------------------------------------------------------------------


 

 

5.6

Amendment and Waiver

21

 

5.7

Termination

21

 

5.8

Notices

21

 

5.9

Construction

21

 

5.10

Expenses

21

 

5.11

Entire Agreement

21

 

5.12

Titles and Subtitles

21

 

5.13

Delays or Omissions

22

 

A-ii

--------------------------------------------------------------------------------


 

IBIS BIOSCIENCES, INC.

INVESTOR RIGHTS AGREEMENT

 

THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made and entered into as of
this 30th day of January, 2008, by and among Isis Pharmaceuticals, Inc., a
Delaware corporation (“Isis”), Ibis Biosciences, Inc., a Delaware corporation
(“Ibis”), and Abbott Molecular Inc., a Delaware corporation (“AMI”).  Isis, Ibis
and AMI are sometimes referred to herein individually as a “Party,” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, AMI, Isis and Ibis have formed a strategic alliance pursuant to the
Strategic Alliance Master Agreement, of even date herewith (the “Master
Agreement”);

 

WHEREAS, pursuant to the Master Agreement, AMI is purchasing the Shares and may,
in its sole discretion, subscribe for and purchase the Additional Shares
pursuant to the Call Option Agreement and the Stock Subscription Agreement;

 

WHEREAS, the execution and delivery of this Agreement by Isis and Ibis is a
material inducement to AMI to enter into the Master Agreement and the other
Transaction Documents; and

 

WHEREAS, in connection with the consummation of the Financing, the Parties
desire to enter into this Agreement in order to grant registration, information,
protective and other rights to AMI as set forth below.

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, and covenants set forth herein and in the Master Agreement and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1.             General.

 

1.1          Definitions.

 

Capitalized terms used and not otherwise defined herein have the meanings
ascribed to such terms in the Master Agreement.  In addition to terms defined
elsewhere herein and in the Master Agreement, the following terms when used in
this Agreement have the following meanings:

 

(a)           “Additional Shares” means 114,250 shares of Common Stock that may
be acquired by AMI from Ibis in AMI’s sole discretion prior to 5:00 p.m.
(Pacific Time) on the Cut-Off Date pursuant to the Call Option Agreement and the
Stock Subscription Agreement, as may be held from time to time by AMI and its
permitted assigns, which, together with the Shares, will represent approximately
18.6% of the issued and outstanding Common Stock at the time of such issuance.

 

A-1

--------------------------------------------------------------------------------


 

(b)           “Change of Control” means, with respect to any Person, the
occurrence of (i) any consolidation or merger of such Person with or into any
other Person, or any other corporate reorganization or transaction (including
the acquisition of Capital Stock of such Person (or any rights to acquire, or
securities convertible into or exchangeable for, any such Capital Stock)),
whether or not such Person is a party thereto, in which the stockholders or
equity-holders of such Person or other Persons controlling such Person
immediately prior to such consolidation, merger, reorganization or transaction,
own Capital Stock either (A) representing directly, or indirectly through one or
more entities, less than fifty percent (50%) of the economic interests in or
voting power of such Person or other surviving entity immediately after such
consolidation, merger, reorganization or transaction or (B) that does not
directly, or indirectly through one or more entities, have the power to elect a
majority of the entire board of directors or equivalent governing body of such
Person or other surviving entity immediately after such consolidation, merger,
reorganization or transaction or (ii) a sale, lease, license or other
disposition of all or a material portion of the assets of such Person.

 

(c)           “Equivalent Shares” means, at any date of determination, (i) as to
any outstanding shares of Common Stock, such number of shares of Common Stock
and (ii) as to any outstanding options, warrants or other convertible securities
which are directly or indirectly convertible into or exchangeable or exercisable
for shares of Common Stock, the maximum number of shares of Common Stock for
which or into which such options, warrants or other convertible securities may
at the time be exercised, converted or exchanged (or which shall become
exercisable, convertible or exchangeable on or prior to, or by reason of, the
transaction or circumstance in connection with which the number of Equivalent
Shares is to be determined).

 

(d)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(e)           “Holder” means any Person owning of record Registrable Securities.

 

(f)            “Initial Offering” means Ibis’ first firm commitment underwritten
Offering of its Common Stock registered under the Act.

 

(g)           “Make Whole Event” means (i) a Change of Control of Ibis, (ii) any
liquidation, dissolution, share exchange, business combination or
recapitalization of Ibis, or (iii) a Change of Control of Isis pursuant to which
such transferee, successor or acquiring Person does not assume Isis’ obligations
under the Investment Documents; provided that a Change of Control arising in
connection with a Transfer by Isis pursuant to and in compliance with
Section 3.6 or a Change of Control arising in connection with an Issuance in
compliance with Section 3.7 shall not be a Make Whole Event.

 

(h)           “Offering” means a public offering of Ibis’ Common Stock
registered under the Act.

 

(i)            “Register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Act, and the declaration or ordering of effectiveness of
such registration statement or document.

 

A-2

--------------------------------------------------------------------------------


 

(j)            “Registrable Securities” means the Shares.  Notwithstanding the
foregoing, Registrable Securities shall not include any securities (i) sold by a
Person to the public either pursuant to a registration statement or Rule 144 or
(ii) sold in a private transaction in which the transferee does not become a
party to this Agreement.

 

(k)           “Registration Expenses” means all expenses incurred by Ibis in
complying with Sections 2.2 or 2.3 of this Agreement, including, without
limitation, all underwriter expenses (not including underwriter discounts),
registration and filing fees and printing expenses, legal fees, Blue Sky fees
and expenses and the expense of any special audits incident to or required by
any such registration (but excluding the compensation of regular employees of
Ibis which shall be paid in any event by Ibis).

 

(l)            “Shares” means (i) 114,251 shares of Common Stock issued to AMI
pursuant to the Master Agreement, representing approximately 10.25% of the
issued and outstanding Common Stock (whether held by AMI or any transferee of
AMI in accordance with the terms of this Agreement), (ii) the Additional Shares,
if AMI exercises the Subscription Right and acquires the Additional Shares
pursuant to the Call Option Agreement and the Stock Subscription Agreement and
(iii) any Capital Stock issued as (or issuable upon the conversion or exercise
of any Capital Stock which is issued as) a dividend or other distribution with
respect to, or in exchange for or in replacement of, such above-described
securities.

 

(m)          “Special Registration Statement” means (i) a registration statement
relating to any employee benefit plan or equity incentive plan for directors,
officers and/or consultants, (ii) with respect to any corporate reorganization
or transaction under Rule 145 of the Act, any registration statements related to
the issuance or resale of securities issued in such a transaction, or (iii) a
registration related to the distribution by Isis to Isis’ stockholders of shares
of Common Stock held by Isis.

 

(n)           “Subsequent Closing” means, if AMI exercises the Subscription
Right and acquires the Additional Shares, the consummation of such acquisition.

 

(o)           “Transfer” means any sale, pledge, hypothecation, assignment,
Encumbrance or other transfer or disposition, whether directly, indirectly,
voluntarily, involuntarily, by operation of Law, pursuant to judicial process or
otherwise, and, when the context so requires, the act of doing any of the
foregoing.

 

1.2          Table of Defined Terms. Section references for definitions of
defined terms defined in the body of this Agreement rather than in this
Section 1.

 

Term

 

Section

“Abbott Holders”

 

Section 2.1(d)

“Act”

 

Section 2.1(e)

“Agreement”

 

Preamble

“AMI”

 

Preamble

“Demand Registration Notice”

 

Section 2.2(a)

“Holder Violation”

 

Section 2.7(b)

 

A-3

--------------------------------------------------------------------------------


 

“Holder Indemnified Party”

 

Section 2.7(a)

“Ibis”

 

Preamble

“Ibis Indemnified Party”

 

Section 2.7(b)

“Initiating Stockholder”

 

Section 2.3(b)

“Isis”

 

Preamble

“Issuance

 

Section 3.7

“Issuer”

 

Section 3.7

“Make Whole Payment”

 

Section 4.1

“Master Agreement”

 

Recitals

“Participating Buyer”

 

Section 3.7(b)

“Participating Seller”

 

Section 3.6(b)

“Participation Notice”

 

Section 3.7(a)

“Participation Offerees”

 

Section 3.7(a)

“Participation Portion”

 

Section 3.7(a)(i)

“Prospective Buyer”

 

Section 3.6(a)(i)

“Prospective Subscriber”

 

Section 3.7(a)(i)

“Participating Holder Majority”

 

Section 2.5(a)

“Party” and “Parties”

 

Preamble

“Rule 144”

 

Section 2.1(b)(iii)

“Sale Notice”

 

Section 2.1(d)(i)

“Subject Securities”

 

Section 3.7

“Suspension Period”

 

Section 2.5(a)

“Tag Along Holder”

 

Section 3.6(a)

“Tag Along Notice”

 

Section 3.6(a)

“Tag Along Offer”

 

Section 3.6(b)

“Tag Along Sellers”

 

Section 3.6(b)

“Third Party Demand Registration”

 

Section 2.3(b)

“Violation”

 

Section 2.7(a)

 

2.             Restrictions on Transfer; Registration Rights.

 

2.1          Restrictions on Transfer.

 

(a)           Before the Call Option Expiration Date AMI cannot Transfer all or
any portion of the Shares or Registrable Securities.

 

(b)           After the Call Option Expiration Date, AMI and its transferees
cannot Transfer all or any portion of the Shares or Registrable Securities
unless and until:

 

(i)            there is then in effect a registration statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement;

 

(ii)           if reasonably requested by Ibis, in connection with any Transfer
not covered by Section 2.1(b)(i) or Section 2.1(b)(iii) hereof, Ibis has
received an

 

A-4

--------------------------------------------------------------------------------


 

opinion of counsel, reasonably satisfactory to Ibis, that such disposition shall
not require registration of such Shares or Registrable Securities under the Act;
or

 

(iii)         such Shares or Registrable Securities may be transferred pursuant
to Rule 144, as promulgated under the Act (“Rule 144”).

 

(c)           Notwithstanding the provisions of Section 2.1(a) and
Section 2.1(b) above and Section 2.1(d) below, no restrictions contained in such
Sections shall apply to a Transfer by AMI to any of its Affiliates or to
Transfers between Affiliates of AMI; provided that in such case the transferee
agrees in writing to be bound by the terms of this Agreement; and provided
further that any such Transfer to an Affiliate of AMI is for no fewer than [***]
Shares per Transfer.

 

(d)           AMI and its Affiliate transferees, if any (collectively, the
“Abbott Holders”), hereby grant to Isis a right of first refusal with respect to
the Shares held by such Abbott Holders on the following terms:

 

(i)            If, after the Call Option Expiration Date, an Abbott Holder
proposes to Transfer any of the Shares, then such Abbott Holder shall promptly
give written notice (the “Sale Notice”) to Ibis and to Isis at least [***] prior
to the closing of such Transfer.  The Sale Notice shall describe in reasonable
detail the proposed Transfer including, without limitation, the number of Shares
to be transferred, the nature of such Transfer, the consideration to be paid,
and the name and address of each prospective purchaser or transferee.

 

(ii)           Following receipt of any Sale Notice from an Abbott Holder, Isis
shall have the right, within [***] after receipt of the Sale Notice, to elect in
a written notice to such Abbott Holder, with a copy to Ibis, to purchase the
Shares described in the Sale Notice from such Abbott Holder for cash in an
amount equal to the consideration to be paid in the proposed Transfer.  Upon
such election, Ibis shall have [***] from the date of the Sale Notice to
consummate its acquisition of the Shares described in the Sale Notice.  The
exercise or non-exercise of the rights of Isis hereunder to participate in one
or more Transfers by Abbott Holders shall not adversely affect Isis’ right to
participate in subsequent Transfers of Shares by Abbott Holders.

 

(iii)         To the extent Isis does not within such [***] period elect to
purchase the Shares described in the Sale Notice or does not consummate such
purchase within such [***] period, (A) the Abbott Holder submitting the Sale
Notice may, not later than [***] following delivery to Isis of the Sale Notice,
enter into an agreement providing for the closing of the Transfer of such Shares
within [***] of the date of such agreement, or as soon thereafter as reasonably
practicable, on terms and conditions that when taken as a whole are not
materially less favorable to such Abbott Holder than those described in the Sale
Notice and (B) Ibis and Isis shall reasonably cooperate in good faith with such
Abbott Holder to consummate such Transfer.  Any proposed Transfer on terms and
conditions materially less favorable to such Abbott Holder than those described
in the Sale Notice, as well as any subsequent proposed Transfer of any of the
Shares by such Abbott Holder, shall again be subject to the rights of Isis and
shall require compliance by such Abbott Holder with the procedures described in
this Section 2.1(d).  Notwithstanding anything to the contrary contained herein,
the provisions of this Section 2.1(d) 

 

A-5

--------------------------------------------------------------------------------


 

shall not apply to any subsequent Transfers by any prospective purchaser or
transferee of Shares that are not Abbott Holders following the consummation of
the Transfer contemplated by the Sale Notice.

 

(iv)          The provisions of this Section 2.1(d) shall terminate following
the closing of an Initial Offering.

 

(e)           Each certificate representing Registrable Securities shall be
stamped or otherwise imprinted with legends substantially similar to the
following (in addition to any legend required under applicable state securities
laws):

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR
ENTITLED TO AN AVAILABLE EXEMPTION THEREFROM.

 

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN INVESTOR
RIGHTS AGREEMENT BY AND BETWEEN THE STOCKHOLDER AND THE COMPANY.  COPIES OF SUCH
AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.

 

(f)            Ibis shall be obligated to reissue promptly unlegended
certificates at the request of AMI or any of its transferees if Ibis has
completed an Offering and Ibis has been furnished with an opinion of counsel
(which counsel may be counsel to Ibis) reasonably acceptable to Ibis to the
effect that the securities proposed to be disposed of may lawfully be so
disposed of without registration, qualification and legend; provided that the
second legend listed above shall be removed only from (i) Registrable Securities
the Holders of which are not subject to any restrictions hereunder or
(ii) Shares that have been Transferred to a transferee who is not an Abbott
Affiliate and does not become a party to this agreement.

 

2.2          Right to Cause an Offering.

 

(a)           After the Call Option Expiration Date, AMI, by providing written
notice (a “Demand Registration Notice”) to Ibis, may demand that Ibis file a
registration statement under the Act to effect an Offering of all of the
Registrable Securities.  Upon receipt of a Demand Registration Notice, Ibis
shall use its reasonable best efforts to effect, as expeditiously as reasonably
possible, such Offering, including the registration under the Act of all
Registrable Securities, on terms reasonably requested by AMI.  Subject to the
consent of Ibis, which shall not be unreasonably withheld, conditioned or
delayed, AMI shall have the right to select the underwriter or underwriters in
connection with any Offering made pursuant to a Demand Registration Notice.

 

A-6

--------------------------------------------------------------------------------


 

(b)           Notwithstanding the foregoing, Ibis shall not be required to
effect a registration pursuant to this Section 2.2:

 

(i)            prior to the Call Option Expiration Date;

 

(ii)           during the period beginning on the date of filing of, and ending
on the date that is the earlier of (A) [***] following the date of the filing of
or (B) [***] following the effective date of, the registration statement
pertaining to an Offering initiated by Ibis (or such longer period as may be
determined pursuant to Section 2.8 hereof); provided that Ibis uses its
reasonable best efforts to cause such registration statement to become
effective;

 

(iii)         if within [***] of receipt of a Demand Registration Notice, Ibis
furnishes to AMI a certificate signed by the Chairman of the Board of Directors
of Ibis stating that in the good faith judgment of the Board of Directors of
Ibis, it would be seriously detrimental to Ibis and its stockholders for such
registration statement to be effected at such time, Ibis shall have the right to
defer such filing for a period of not more than [***] after receipt of such
Demand Registration Notice; provided that such right to delay a request may be
exercised by Ibis not more than once in any [***] period; or

 

(iv)          if such registration is for less than [***] percent ([***]%) of
the Shares.

 

(c)           All Holders proposing to distribute their Registrable Securities
through an Offering pursuant to this Section 2.2 shall enter into an
underwriting agreement in customary form and reasonably satisfactory to each of
Ibis and AMI.

 

2.3          Piggyback Registrations.

 

(a)           Ibis shall notify all Holders of Registrable Securities in writing
at least twenty (20) days prior to the filing of any registration statement
under the Act for purposes of an Offering (including, but not limited to,
Offerings initiated at the request of a third party, but excluding Special
Registration Statements), and shall afford each such Holder an opportunity to
include in such registration statement all or part of such Registrable
Securities held by such Holder.  Each Holder desiring to include in any such
registration statement all or any part of the Registrable Securities held by it
shall, within [***] after the above-described notice from Ibis, so notify Ibis
in writing.  Such notice shall state the intended method of disposition of the
Registrable Securities by such Holder.  If a Holder decides not to include all
of its Registrable Securities in any registration statement thereafter filed by
Ibis, such Holder shall nevertheless continue to have the right to include any
Registrable Securities in any subsequent registration statement or registration
statements as may be filed by Ibis with respect to Offerings of its securities,
all upon the terms and conditions set forth herein.

 

(b)           If the registration statement of which Ibis gives notice under
this Section 2.3 is for an underwritten Offering, Ibis shall so advise the
Holders of Registrable Securities.  In such event, the right of any such Holder
to include Registrable Securities in a

 

A-7

--------------------------------------------------------------------------------


 

registration pursuant to this Section 2.3 shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein.  All
Holders proposing to distribute their Registrable Securities through such
underwriting shall enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such underwriting by Ibis. 
Notwithstanding any other provision of this Agreement, if the underwriter
determines in good faith that marketing factors require a limitation of the
number of shares to be underwritten, the number of shares that may be included
in the underwriting shall be allocated in accordance with the following terms.
If the Offering is for the account of Ibis or Isis and cannot accommodate all of
the Registrable Securities requested by Abbott Holders to be registered, each of
the other selling stockholders shall be cut back (including Isis and selling
stockholders who are transferees of AMI but not Abbott Holders), pro rata, based
on the number of shares for which registration was requested by each such
selling stockholder, to the maximum extent possible before the Registrable
Securities requested by Abbott Holders to be registered are cut back. If an
Offering is made pursuant to a demand made by a stockholder (the “Initiating
Stockholder”) that is not AMI or a stockholder acting for the account of Ibis or
Isis (a “Third Party Demand Registration”) and cannot accommodate all of the
Registrable Securities requested by Abbott Holders to be registered, each of the
other selling stockholders (other than the Initiating Stockholder) shall be cut
back (including selling stockholders who are transferees of AMI but not Abbott
Holders), pro rata, based on the number of shares for which registration was
requested by each such selling stockholder, to the maximum extent possible
before the Registrable Securities requested by Abbott Holders to be registered
are cut back.  If any Holder disapproves of the terms of any such underwriting,
such Holder may elect to withdraw therefrom by written notice to Ibis and the
underwriter, delivered at least [***] prior to the effective date of the
registration statement.  Any Registrable Securities excluded or withdrawn from
such underwriting shall be excluded and withdrawn from the registration.  For
any Holder which is a partnership, limited liability company or corporation, the
partners, retired partners, members, retired members and stockholders of such
Holder, or the estates and family members of any such partners, retired
partners, members, retired members and stockholders and any trusts for the
benefit of any of the foregoing persons shall be deemed to be a single “selling
stockholder.”  For purposes of the preceding sentence, all Abbott Holders will
be treated as a single “selling stockholder.”

 

(c)           Ibis shall have the right to terminate or withdraw any
registration initiated by it under this Section 2.3 whether or not any Holder
has elected to include securities in such registration.  The Registration
Expenses of such withdrawn registration shall be borne by Ibis in accordance
with Section 2.4 hereof.

 

2.4          Expenses of Registration.  Except as specifically provided herein,
all Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to Section 2.2 or Section 2.3 herein shall
be borne by Ibis.  All underwriter discounts incurred in connection with any
registrations hereunder shall be borne by the holders of the securities so
registered.  Holders participating in a registration proceeding shall be
required to pay for reasonable Registration Expenses for any registration
proceeding begun pursuant to Section 2.2, the request of which has been
subsequently withdrawn by AMI unless (a) the withdrawal is based upon material
adverse information concerning Ibis of which AMI was not aware at the time of
such request or (b) AMI agrees to deem such registration to have been effected
as of the date of such withdrawal for purposes of determining whether Ibis shall
be

 

A-8

--------------------------------------------------------------------------------


 

obligated pursuant to Section 2.2 to undertake any subsequent registration, in
which event such right shall be forfeited by AMI and all other Holders.  If the
Holders are required to pay the Registration Expenses, such expenses shall be
borne by the stockholders (including Holders and any other stockholders of Ibis
that would have participated in such registration proceeding) pro rata based on
the number of shares for which registration was requested by each such Holder or
other stockholder.

 

2.5          Obligations of Ibis.  Whenever required to effect the registration
of any Registrable Securities, Ibis shall, as expeditiously as reasonably
possible:

 

(a)           prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its reasonable best efforts to
cause such registration statement to become effective, and, upon the request of
Holders of at least 50% of the Registrable Securities so registered (a
“Participating Holder Majority”), keep such registration statement effective for
up to [***] [***] or, if earlier, until the Holder or Holders have completed the
distribution related thereto; provided that at any time, upon written notice to
all Holders whose Registrable Securities were so registered, for a period not to
exceed [***] thereafter (the “Suspension Period”), Ibis may delay the filing or
effectiveness of any registration statement or suspend the use or effectiveness
of any registration statement (and such Holders hereby agree not to offer or
sell any Registrable Securities pursuant to such registration statement during
the Suspension Period) if Ibis reasonably believes that there is or may be in
existence material nonpublic information or events involving Ibis, the failure
of which to be disclosed in the prospectus included in the registration
statement could result in a Violation (as defined below).  In the event that
Ibis exercises its right to delay or suspend the filing or effectiveness of a
registration hereunder, the applicable time period during which the registration
statement is to remain effective shall be extended by a period of time equal to
the duration of the Suspension Period.  Ibis may extend the Suspension Period
for an additional consecutive [***] with the consent of a Participating Holder
Majority, which consent shall not be unreasonably withheld.  If so directed by
Ibis, Holders shall (i) not offer to sell any Registrable Securities pursuant to
the registration statement during any Suspension Period; and (ii) use their
reasonable best efforts to deliver to Ibis (at Ibis’ expense) all copies, other
than permanent file copies then in its possession, of the prospectus relating to
such Registrable Securities current at the time of receipt of such notice.
 Notwithstanding the foregoing, Ibis shall not be required to file, cause to
become effective or maintain the effectiveness of any registration statement
other than (A) a registration statement pursuant to Section 2.2 or (B) a
registration statement on Form S-3 that contemplates a distribution of
securities on a delayed or continuous basis pursuant to Rule 415 under the Act.

 

(b)           Prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in Section 2.5(a) above.

 

(c)           Furnish to the Holders such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them.

 

A-9

--------------------------------------------------------------------------------


 

(d)           Use its reasonable best efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as may be reasonably requested by any Holder
covered by such registration statement; provided that Ibis shall not be required
in connection therewith or as a condition thereto to qualify to do business or
to file a general consent to service of process in any such states or
jurisdictions.

 

(e)           In the event of any underwritten Offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter(s) of such Offering.  Each Holder participating in
such underwriting shall also enter into and perform its obligations under such
an agreement.

 

(f)            Notify each Holder covered by such registration statement at any
time when a prospectus relating thereto is required to be delivered under the
Act of the happening of any event as a result of which the prospectus included
in such registration statement, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing. Ibis shall use its reasonable best efforts
to amend or supplement such prospectus in order to cause such prospectus not to
include any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing.

 

(g)           Use its reasonable best efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the counsel representing Ibis for the purposes of such registration, in
form and substance as is customarily given to underwriters in an underwritten
public offering, addressed to the underwriters, if any, and (ii) a comfort
letter, dated as of such date (including any requested updates thereto), from
the independent certified public accountants of Ibis, in form and substance as
is customarily given by independent certified public accountants to underwriters
in an underwritten public offering addressed to the underwriters.

 

2.6          Delay of Registration; Furnishing Information.

 

(a)           No Holder shall have any right to obtain or seek an injunction
restraining or otherwise delaying any such registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Section 2.

 

(b)           It shall be a condition precedent to the obligations of Ibis to
take any action pursuant to Section 2.2, Section 2.3 or Section 2.5 that the
selling Holders shall furnish to Ibis such information regarding themselves, the
Registrable Securities held by them and the intended method of disposition of
such securities as shall be reasonably required to effect the registration of
their Registrable Securities.

 

2.7          Indemnification.  In the event any Registrable Securities are
included in a registration statement under Sections 2.2 or 2.3, whichever is
applicable:

 

A-10

--------------------------------------------------------------------------------


 

(a)           To the extent permitted by law, Ibis and, as long as Isis holds
[***] or more of the Equivalent Shares outstanding immediately following the
completion of the Offering contemplated by such Registration Statement, Isis
shall, jointly and severally, indemnify and hold harmless each Holder, the
partners, members, officers, directors, stockholders, employees,
representatives, agents and Affiliates of each Holder, any underwriter (as
defined in the Act) for such Holder and each person, if any, who controls such
Holder or underwriter within the meaning of the Act or the Exchange Act (each a
“Holder Indemnified Party”), against any Losses to which it may become subject
under the Act, the Exchange Act or other federal or state law, insofar as such
Losses arise out of or are based upon any of the following statements, omissions
or violations (collectively a “Violation”) by Ibis: (i) any untrue statement or
alleged untrue statement of a material fact contained in such registration
statement or incorporated by reference therein, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by Ibis of
the Act, the Exchange Act, any state securities law or any rule or regulation
promulgated under the Act, the Exchange Act or any Blue Sky law in connection
with the Offering covered by such registration statement; provided that the
indemnity obligations contained in this Section 2.7(a) shall not apply to
amounts paid in settlement of any Loss if such settlement is effected without
the consent of Ibis, which consent shall not be unreasonably withheld,
conditioned or delayed, nor shall Ibis or Isis be liable in any such case for
any such Loss to the extent that it arises out of or is based upon a Violation
which occurs in reliance upon and in conformity with written information
furnished expressly for use in connection with such registration by such Holder
Indemnified Party (or with respect to the Abbott Holders, any Abbott Holder).

 

(b)           To the extent permitted by law, each Holder shall indemnify and
hold harmless Ibis, the partners, members, officers, directors, stockholders,
employees, representatives, agents and Affiliates of Ibis, any underwriter (as
defined in the Act) for Ibis and each person, if any, who controls Ibis or such
underwriter within the meaning of the Act or the Exchange Act (each an “Ibis
Indemnified Party”) against any Losses to which it may become subject under the
Act, the Exchange Act or other federal or state law, insofar as such Losses
arise out of or are based upon any of the following: (i) any untrue statement or
alleged untrue statement of a material fact contained in such registration
statement or incorporated reference therein, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by Ibis of
the Act (collectively, a “Holder Violation”), in each case to the extent (and
only to the extent) that such Holder Violation occurs in reliance upon and in
conformity with written information furnished by such Holder under an instrument
duly executed by such Holder and stated to be specifically for use in connection
with such registration (it being understood and agreed that solely for purposes
of and notwithstanding the foregoing, the Abbott Holders shall jointly and
severally indemnify and hold harmless the Ibis Indemnified Parties against
Losses arising out of or based upon any Holder Violation by any Abbott Holder);
provided that the indemnity obligations contained in this Section 2.7(b) shall
not apply to amounts paid in settlement of any such Loss, if such settlement is
effected without the consent of such Holder, which consent shall not be
unreasonably withheld, conditioned or delayed; provided further, that in no
event shall any indemnity under this Section 2.7 exceed the

 

A-11

--------------------------------------------------------------------------------


 

net proceeds from the Offering received by such Holder (it being understood and
agreed that solely with respect to this provision, all of the Abbott Holders
will be considered one Holder for purposes of calculating the net proceeds from
the Offering to any particular Abbott Holder).

 

(c)           Promptly after receipt by an indemnified party under this
Section 2.7 of notice of the commencement of any action (including any
governmental action), such indemnified party shall, if a claim in respect
thereof is to be made against any indemnifying party under this Section 2.7,
deliver to the indemnifying party a written notice of the commencement thereof
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided that an indemnified party shall have the
right to retain its own counsel, with the fees and expenses thereof to be paid
by the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would, in the view of such
indemnified party, be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of any liability to the indemnified
party under this Section 2.7 to the extent, and only to the extent, prejudicial
to its ability to defend such action, but the omission so to deliver written
notice to the indemnifying party shall not relieve it of any liability that it
may have to any indemnified party otherwise than under this Section 2.7.

 

(d)           If the indemnification provided for in this Section 2.7 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any Loss referred to herein, the indemnifying party, in lieu of
indemnifying such indemnified party thereunder, shall to the extent permitted by
applicable law contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or liability in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
Violation(s) or Holder Violation(s) that resulted in such Loss as well as any
other relevant equitable considerations.  The relative fault of the indemnifying
party and of the indemnified party shall be determined by a court of law by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission; provided, that in no event
shall any contribution by a Holder, hereunder exceed the net proceeds from the
Offering received by such Holder.

 

(e)           The obligations of Ibis, Isis and each Holder under this
Section 2.7 shall survive completion of any Offering of Registrable Securities
in a registration statement and, with respect to liability arising from an
Offering to which this Section 2.7 would apply that is covered by a registration
filed before termination of this Agreement, such termination.  No indemnifying
party, in the defense of any such claim or litigation, shall, except with the
consent of each indemnified party, consent to entry of any judgment or enter
into any settlement which (i) does not include as an unconditional term thereof
the giving by the claimant or plaintiff to each indemnified party of a release
from all liability in respect to such claim or litigation or (ii) contains an
admission of liability or guilt or imposes any liability or obligation on the
indemnified party.

 

A-12

--------------------------------------------------------------------------------


 

2.8          “Market Stand-Off” Agreement.  Each Holder hereby agrees that it
shall not sell, Transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any Capital Stock of Ibis held by such Holder (other
than those included in the registration) during (a) the [***] period following
the effective date of the Initial Offering (or such longer period, not to exceed
[***] after the expiration of the [***] period, as the underwriters or Ibis
shall request in order to facilitate compliance with NASD Rule 2711), and
(b) the [***] period following the effective date of a registration statement of
Ibis filed under the Act (or such longer period, not to exceed [***] after the
expiration of [***], as the underwriters or Ibis shall request in order to
facilitate compliance with NASD Rule 2711); provided that, with respect to
(a) and (b) above, all stockholders holding [***]% or more of Ibis’ then
outstanding Capital Stock (other than to the extent such stockholders are
participating in such registration) and all officers and directors of Ibis are
bound by and have entered into similar agreements.  Ibis may impose
stop-transfer instructions with respect to the shares of Capital Stock subject
to the foregoing restriction until the end of the stand-off period.  The
obligations described in this Section 2.8 shall not apply to a registration
relating solely to employee benefit plans on Form S-1 or Form S-8 or similar
forms that may be promulgated in the future, or a registration relating solely
to a transaction on Form S-4 or similar forms that may be promulgated in the
future.

 

2.9          Agreement to Furnish Information.  Each Holder hereby agrees to
execute and deliver such other agreements as may be reasonably requested by Ibis
or the underwriter that are consistent with such Holder’s obligations under this
Agreement or that are necessary to give further effect thereto.  In addition, if
requested by Ibis or the representative of the underwriters of Common Stock (or
other securities) of Ibis, such Holder shall provide, within [***] of such
request, such information as may be required by Ibis or such representative in
connection with the completion of any Offering of Ibis’ securities pursuant to a
registration statement filed under the Act.  The obligations described in
Section 2.8 and this Section 2.9 shall not apply to a Special Registration
Statement.  The underwriters of Ibis’ stock are intended third party
beneficiaries of Section 2.8 and this Section 2.9 only and will have the right,
power and authority to enforce such provisions as though they were a party
hereto.

 

2.10        Rule 144 Reporting.  With a view to making available to the Holders
the benefits of certain rules and regulations of the SEC which may permit the
sale of the Registrable Securities to the public without registration, Ibis
agrees to use its reasonable best efforts to:

 

(a)           Make and keep public information available, as those terms are
understood and defined in Rule 144 or any similar or analogous rule promulgated
under the Act, at all times after the effective date of the first registration
filed by Ibis for an Offering of its securities to the general public;

 

(b)           File with the SEC, in a timely manner, all reports and other
documents required of Ibis under the Exchange Act; and

 

A-13

--------------------------------------------------------------------------------


 

(c)           So long as a Holder owns any Registrable Securities, furnish to
such Holder forthwith upon request: a written statement by Ibis as to its
compliance with the reporting requirements of Rule 144, and of the Exchange Act
(at any time after it has become subject to such reporting requirements); a copy
of the most recent annual or quarterly report of Ibis filed with the Commission;
and such other reports and documents as a Holder may reasonably request in
connection with availing itself of any rule or regulation of the SEC allowing it
to sell any such securities without registration.

 

2.11        Termination of Registration Rights.  The right of any Holder to
request registration or inclusion of Registrable Securities in any registration
pursuant to Section 2.2 or Section 2.3 hereof shall terminate upon the earlier
of: (a) the date [***] following an Initial Offering; or (b) following the
Initial Offering, such time as all Registrable Securities issuable or issued
upon conversion of the Shares held by and issuable to such Holder (and its
Affiliates) may be sold pursuant to Rule 144 during any [***] period.

 

3.            Covenants of the Isis Parties.

 

3.1          Use of Proceeds.  The proceeds from the Financing shall be used
exclusively to fund the operations of the Ibis business, including, without
limitation, research and development related to the Assay Kit Milestone and the
Value Accretion Milestones (as each such term is defined in the Call Option
Agreement).  Furthermore, no portion of the proceeds from the Financing may be
transferred to or used for the benefit of (except as an indirect benefit via
Isis’ ownership of the Remaining Shares) Isis except as expressly (a) required
by the Corporate Services Agreement, (b) Section 3 of the Contribution
Agreement, or (c) contemplated by Section 7.10 of the Acquisition Agreement.

 

3.2          Basic Financial Information and Reporting.

 

(a)           Ibis shall maintain true books and records of account in which
full and correct entries shall be made of all its business transactions pursuant
to a system of accounting established and administered in accordance with GAAP
(except as noted therein or as disclosed to the recipients thereof), and shall
set aside on its books all such proper accruals and reserves as shall be
required under GAAP.

 

(b)           For as long as any Abbott Holder holds any Shares, subject to
AMI’s confidentiality obligations pursuant to Sections 5.1, 5.2 and 5.3 of the
Master Agreement, as soon as practicable after the end of each fiscal year of
Ibis, and in any event within one hundred twenty (120) days thereafter, Ibis
shall furnish to AMI a balance sheet of Ibis, as at the end of such fiscal year,
and a statement of results from operations and a statement of cash flows of
Ibis, for such year, all prepared in accordance with GAAP (except as noted
therein or as disclosed to the recipients thereof).  In addition, Ibis shall
include a summary report comparing the results from operations to the budget
approved by Ibis’ Board of Directors.  Such financial statements shall be signed
by the senior financial officer of Ibis or be prepared by a nationally
recognized accounting firm.

 

(c)           For as long as Abbott Holders hold at least [***]% of the Shares,
Ibis shall furnish to AMI: (i) beginning with the 2009 fiscal year, at least
thirty (30) days prior to

 

A-14

--------------------------------------------------------------------------------


 

the beginning of each fiscal year, an annual budget (and a statement of the
assumptions embodied therein) for such fiscal year that has been approved by
Ibis’ Board of Directors (and as soon as available, any subsequent written
revisions thereto); and (ii) as soon as practicable after the end of each
calendar quarter, and in any event within forty five (45) days thereafter, a
balance sheet of Ibis as of the end of each such quarter, and a statement of
income and a statement of cash flows of Ibis for such quarter and for the
current fiscal year to date, including a comparison to plan figures for such
period, prepared in accordance with GAAP (except as noted thereon or as
disclosed to the recipients thereof), with the exception that no notes need be
attached to such statements and year-end audit adjustments may not have been
made.  Such financial statements shall be signed by the senior financial officer
of Ibis or be prepared by a nationally recognized accounting firm.  Ibis shall
deliver the 2008 annual budget and related statement of assumptions to AMI on
the date hereof.

 

(d)           After the Call Period and for as long as Abbott Holders hold at
least [***]% of the Shares, AMI shall have the right to visit and inspect any of
the properties of Ibis, and to discuss the affairs, finances and accounts of
Ibis with Ibis’ officers and Board of Directors, and to review such information
as is reasonably requested all at such reasonable times and as often as may be
reasonably requested; provided that Ibis shall not be obligated under this
Section 3.2(d) with respect to information which the Ibis Board of Directors
determines in good faith is highly confidential or attorney-client privileged
and should not, therefore, be disclosed.

 

3.3          Sale of Shares.  Ibis and Isis shall take all reasonable actions
requested by any Abbott Holder in connection with any Transfer by such Abbott
Holder of the Shares to any proposed transferee after the Call Option Expiration
Date, including, without limitation, cooperating in good faith with any due
diligence efforts undertaken by any proposed transferee.

 

3.4          Board Observer.  For as long as Abbott Holders hold at least [***]%
of the Shares, AMI shall be entitled to have a representative of AMI attend all
meetings of the Ibis Board of Directors (which, in any event Ibis and Isis shall
cause to occur not less than once per calendar quarter upon no less than 5
Business Days prior written notice to AMI) in a nonvoting observer capacity and,
in this respect, Ibis shall give such representative copies of all notices,
minutes, consents, and other material that it provides to its directors not less
than 3 Business Days prior to each such meeting, provided that Ibis may withhold
information or materials or exclude AMI’s representative from meetings as
reasonably necessary to preserve the attorney-client privilege or in the event
of a conflict of interest.  AMI agrees, and any representative of AMI shall
agree, that information provided to AMI’s representative shall be Confidential
Information of Ibis subject to Sections 5.1, 5.2 and 5.3 of the Master
Agreement.

 

3.5          Restrictions on Transfer.  Prior to the Call Option Expiration
Date, Isis cannot Transfer any of the Capital Stock of Ibis held by it, except
if (a) such Transfer is in connection with a Change of Control of Isis, (b) such
Transfer involves all of the Capital Stock of Ibis that is owned by Isis and
(c) the surviving or acquiring entity assumes all of Isis’ obligations under the
Investment Documents.

 

3.6          Tag Along.  Following the Call Option Expiration Date and for as
long as any Shares remain outstanding, if Isis proposes to Transfer any Capital
Stock of Ibis for consideration (other than a Transfer in connection with a
Change of Control of Isis that involves

 

A-15

--------------------------------------------------------------------------------


 

all of the Capital Stock of Ibis that is owned by Isis and an assignment is made
by Isis in accordance with Section 5.2 hereof), then:

 

(a)           Isis shall deliver a written notice (the “Tag Along Notice”) to
each holder of Shares (each, a “Tag Along Holder”) at least twenty (20) Business
Days prior to such proposed Transfer.  The Tag Along Notice shall include:

 

(i)            The principal terms of the proposed Transfer, including (A) with
respect to each class of Capital Stock to be transferred, the purchase price for
such Capital Stock, (B) with respect to each class of Capital Stock to be
transferred, the total number of shares of such Capital Stock Isis proposes to
Transfer, (C) the name and address of the prospective transferee (the
“Prospective Buyer”) and (D) the draft sale agreement with the Prospective
Buyer, if available (and if not available, promptly after it becomes available);
and

 

(ii)           With respect to each class of Capital Stock to be transferred, an
invitation to each Tag Along Holder to make an offer to include in the proposed
Transfer to the Prospective Buyer a number of Shares held by such Tag Along
Holder on the same terms and conditions as Isis is proposing to Transfer such
Capital Stock.

 

(b)           Within ten (10) Business Days after the delivery of the Tag Along
Notice, each Tag Along Holder desiring to make an offer to include Shares in the
proposed Transfer (each a “Participating Seller” and, together with Isis,
collectively, the “Tag Along Sellers”) shall furnish a written notice (the “Tag
Along Offer”) to Isis offering to include, with respect to each class of Capital
Stock to be transferred, a number of Shares which such Participating Seller
desires to have included in the proposed Transfer.  With respect to each class
of Capital Stock to be transferred, each Tag Along Holder who does not accept
Isis’ invitation to make an offer to include any Shares in the proposed Transfer
shall be deemed to have waived all of its rights with respect to such Transfer,
and the Tag Along Sellers shall thereafter be free to Transfer to the
Prospective Buyer, at a per share price no greater than the per share price set
forth in the Tag Along Notice and on other principal terms which are not
materially more favorable to the Tag Along Sellers than those set forth in the
Tag Along Notice, without any further obligation to such non-accepting Tag Along
Holder.

 

(c)           Isis shall attempt to obtain the inclusion in the proposed
Transfer of the entire number of Shares which each of the Tag Along Sellers
requested to have included in the Transfer (as evidenced in the case of Isis by
the Tag Along Notice and in the case of each Participating Seller by such
Participating Seller’s Tag Along Offer).  In the event Isis shall be unable to
obtain the inclusion of such entire number of Shares in the proposed Transfer,
the number of shares of Ibis Common Stock to be sold in such proposed Transfer
shall be allocated to each Tag Along Seller in proportion to, as nearly as
practicable, the proportion the Shares held by such Tag Along Seller bears to
the total number of shares of Ibis Common Stock held by all the Tag Along
Sellers.  To the extent a Tag Along Seller elects to include less than its full
allocation of Shares in the proposed Transfer, the portion not included in the
proposed Transfer shall be allocated to the Tag Along Sellers (who are not able
to include in the proposed Transfer all of the Shares identified in their Tag
Along Offer) in the same manner as set forth in this Section 3.6(c).

 

A-16

--------------------------------------------------------------------------------


 

(d)           If the Tag-Along Sellers have not completed the proposed Transfer
by the end of the 180th day following the delivery of the Tag Along Notice, each
Participating Seller shall be released from its obligations under its Tag Along
Offer, the Tag Along Notice shall be null and void, and it shall be necessary
for a separate Tag Along Notice to be furnished, and the terms and provisions of
this Section 3.6 separately complied with, in order to consummate such proposed
Transfer pursuant to this Section 3.6, unless the failure to complete such
proposed Transfer resulted from any failure by any Participating Seller to
comply with the terms of this Section 3.6.

 

3.7          Right of Participation.  Prior to the Call Option Expiration Date
Ibis shall not, and shall not permit any of its Subsidiaries (Ibis and any such
Subsidiary, an “Issuer”) to, issue or sell any Capital Stock or enter into any
agreements providing for the issuance (contingent or otherwise) of, any of its
Capital Stock (each an “Issuance” of “Subject Securities”).  After the Call
Option Expiration Date and for as long as any Shares remain outstanding, no
Issuer shall initiate or commence any Issuance, except in compliance with the
provisions of this Section 3.7.

 

(a)           Offer.  Not fewer than ten (10) Business Days prior to the
consummation of an Issuance, a notice (the “Participation Notice”) shall be
furnished by the Issuer to each holder of Shares (the “Participation
Offerees”).  The Participation Notice shall include:

 

(i)            The principal terms of the proposed Issuance, including (A) the
amount and kind of Subject Securities to be included in the Issuance, (B) the
number of Equivalent Shares represented by such Subject Securities (if
applicable), (C) the percentage of the total number of Equivalent Shares
outstanding as of immediately prior to giving effect to such Issuance that are
held by such Participation Offeree (the “Participation Portion”), (D) the
maximum and minimum price per unit of the Subject Securities, (E) the name and
address of the Person to whom the Subject Securities shall be issued (the
“Prospective Subscriber”) and (F) the sale agreement with the Prospective
Subscriber, if available (and if not available, promptly after it becomes
available); and

 

(ii)           An offer by the Issuer to issue, at the option of each
Participation Offeree, to such Participation Offeree such portion of the Subject
Securities to be included in the Issuance as may be requested by such
Participation Offeree (not to exceed the Participation Portion of the total
amount of Subject Securities to be included in the Issuance), on the same terms
and conditions, with respect to each unit of Subject Securities issued to the
Participation Offerees, as each of the Prospective Subscribers shall be issued
units of Subject Securities.

 

(b)           Each Participation Offeree desiring to accept the offer contained
in the Participation Notice shall send a written commitment to the Issuer within
ten (10) Business Days after the delivery of the Participation Notice specifying
the amount of Subject Securities (not in any event to exceed the Participation
Portion of the total amount of Subject Securities to be included in the
Issuance) which such Participation Offeree desires to be issued (each a
“Participating Buyer”).  Each Participation Offeree who has not so accepted such
offer shall be deemed to have waived all of his rights with respect to the
Issuance, and the Issuer shall

 

A-17

--------------------------------------------------------------------------------


 

thereafter be free to issue Subject Securities in the Issuance to the
Prospective Subscriber and any Participating Buyers, at a price not less
than the minimum price set forth in the Participation Notice and on other
principal terms not materially more favorable to the Prospective Subscriber than
those set forth in the Participation Notice, without any further obligation to
such non-accepting Participation Offerees.  If, prior to consummation, the terms
of such proposed Issuance shall change with the result that the price shall be
less than the minimum price set forth in the Participation Notice or the other
principal terms, when taken as a whole, shall be materially more favorable to
the Prospective Subscriber than those set forth in the Participation Notice, it
shall be necessary for a separate Participation Notice to be furnished, and the
terms and provisions of this Section 3.7 shall be separately complied with, in
order to consummate such Issuance pursuant to this Section 3.7.

 

(c)           Time Limitation.  If at the end of the 180th day following the
date of delivery of the Participation Notice the Issuer has not completed the
Issuance, each Participating Buyer shall be released from its obligations under
the written commitment, the Participation Notice shall be null and void, and it
shall be necessary for a separate Participation Notice to be furnished, and the
terms and provisions of this Section 3.7 shall be separately complied with, in
order to consummate such Issuance pursuant to this Section 3.7.

 

(d)           Excluded Transactions.  The provisions of this Section 3.7 shall
not apply to Issuances by any Issuer as follows:

 

(i)            after the Call Option Expiration Date any Issuance of Subject
Securities upon the exercise or conversion of any Equivalent Shares issued in
compliance with the provisions of this Section 3.7,;

 

(ii)           after the Call Option Expiration Date any Issuance of Subject
Securities to officers, employees, directors or consultants of an Issuer in
connection with such Person’s employment, consulting arrangements or
directorship with an Issuer;

 

(iii)         any Issuance of Subject Securities in connection with bona fide,
third party strategic commercial transactions as approved by the Ibis Board of
Directors, unless such transaction would result in a Change of Control of Ibis
where the holders of the Shares would receive less than the full Make Whole
Payment under Section 4.1;

 

(iv)          after the Call Option Expiration Date any Issuance of Subject
Securities, pursuant to an Initial Offering where the payment contemplated in
Section 4.3 is made;

 

(v)            the Issuance of Subject Securities to AMI in connection with the
Financing Closing or the Subsequent Closing; or

 

(vi)          after the Call Option Expiration Date any Issuance of Subject
Securities in connection with any stock split, stock dividend, stock combination
or stock reclassification.

 

A-18

--------------------------------------------------------------------------------


 

3.8          Termination.

 

The provisions of subsections (b)-(d) of Section 3.2, and Sections 3.3 through
3.5, shall terminate following the closing of an Initial Offering and the
provisions of Section 3.6 and Section 3.7 shall terminate following the earlier
of (i) a Change of Control of Ibis and (ii) the closing of an Initial Offering.

 

4.             Make Whole Provision.

 

4.1           Make Whole Payment. Upon any Make Whole Event, before any
distribution or payment shall be made to the holders of any Capital Stock other
than holders of Shares with respect to the Shares, holders of Shares shall be
entitled to be paid, pro rata according to each such holder’s ownership of
Shares, out of the proceeds of such Make Whole Event legally available for
distribution or payment an aggregate amount equal to the sum of (a) $20,000,000,
plus interest thereon at an annual rate of 3% calculated from the date of the
Financing Closing on the basis of a 360-day year and (b) if AMI exercises the
Subscription Right and acquires the Additional Shares, $20,000,000, plus
interest thereon at an annual rate of 3% calculated from the date of the
Subsequent Closing on the basis of a 360-day year (the “Make Whole Payment”)
until the date of such distribution or payment.  If, upon any such Make Whole
Event, the proceeds of such Make Whole Event are insufficient to make payment in
full to all holders of Shares, then all such proceeds shall be paid or
distributed to holders of Shares, pro rata according to each such holder’s
ownership of Shares, without any payment or distribution to any other holders of
Capital Stock.  If the consideration to be received in such Make Whole Event is
securities or property other than cash, such property’s value shall be deemed
its fair market value as determined in good faith by Ibis’ Board of Directors on
the date such determination is made.

 

4.2          Remaining Proceeds.  After distribution or payment of the Make
Whole Payment, the remaining proceeds of such Make Whole Event legally available
for distribution, if any, shall (a) next be distributed ratably to Isis (or any
other holders of Common Stock (other than the Shares) after the Call Option
Expiration Date) up to an amount per share of Common Stock equal to the amount
per Share paid to holders of Shares with respect to the Make Whole Payment and
(b) then distributed ratably to all holders of Common Stock (including holders
of Shares).

 

4.3          Initial Offering Termination.

 

The provisions of this Section 4 shall terminate following the closing of an
Initial Offering if, in connection with the closing of such Initial Offering,
each Holder receives its pro rata share of an aggregate amount equal to the
interest payable on each of [***]at an annual rate of [***]calculated from the
date of the [***]on the basis of a [***]day year[***], at an annual rate of
[***]% calculated from the date of [***]on the basis of a [***]-day year, in
each case until the closing of such Initial Offering, payable, at Ibis’ election
either in cash or in Common Stock based on the price per share of such Initial
Offering.  If Ibis issues the Holders additional shares of Common Stock under
this Section 4.3, such shares will be considered Shares under this Agreement.

 

A-19

--------------------------------------------------------------------------------


 

4.4          Post Call Period Financing.

 

In the event that, after the Call Option Expiration Date, Ibis, in compliance
with Section 3.7, issues any Capital Stock, then any liquidation preference or
other similar preferential distribution rights embodied in the terms of such
Capital Stock shall be subordinate to the Holders’ right to receive the Make
Whole Payment upon a Make Whole Event pursuant to this Section 4.  Subject to
the foregoing, to the extent reasonably necessary to facilitate such Issuance,
the Parties will cooperate in good faith to amend or replace this Section 4
and/or amend Ibis’ Certificate of Incorporation.

 

5.             Miscellaneous.

 

5.1          Governing Law; Alternative Dispute Resolution.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware without regard to principles of conflicts of law.  The Parties agree
that any dispute arising from or relating to this Agreement shall be exclusively
resolved by the Alternative Dispute Resolution provisions set forth in Exhibit D
to the Master Agreement, the result of which shall be binding upon the Parties.

 

5.2          Assignment.  Except as expressly permitted herein, no Party hereto
may assign this Agreement or its rights and obligations hereunder without the
prior written consent of the other Parties; provided that any Abbott Holder may
assign its rights and obligations hereunder in connection with its Transfer of
Shares in accordance with the terms of this Agreement if (a) within [***] after
such Transfer, such Abbott Holder furnishes to Ibis written notice of the name
and address of such transferee and (b) such transferee agrees in writing to be
bound by the terms of this Agreement; provided further that Isis may assign its
rights and obligations in connection with a Change of Control of Isis if such
Transfer involves all of the Capital Stock of Ibis that is owned by Isis and the
surviving or acquiring entity assumes all of Isis’ obligations under the
Investment Documents.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon and be
enforceable by the Parties and their respective successors, assigns, heirs,
executors and administrators.

 

5.3          No Third Party Beneficiaries.  Except as expressly provided in
Section 2.9, this Agreement shall not confer any rights or remedies upon any
Person other than the parties hereto and their respective successors and
permitted transferees and assigns.

 

5.4          Severability.  In the event that any provision of this Agreement,
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement shall continue in full force and effect and the application of such
provision to other Persons or circumstances shall be interpreted so as
reasonably to effect the intent of the Parties hereto.  The Parties further
agree to replace such void or unenforceable provision of this Agreement with a
valid and enforceable provision that shall achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

 

5.5          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one

 

A-20

--------------------------------------------------------------------------------


 

instrument.  This Agreement and any signed agreement or instrument entered into
in connection with this Agreement, and any amendments hereto or thereto, to the
extent signed and delivered by means of a facsimile machine or other electronic
means, shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.  At the request
of any party hereto or to any such agreement or instrument, each other party
hereto or thereto shall re-execute original forms thereof and deliver them to
all other parties.  No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine or other electronic means to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or other
electronic means as a defense to the formation of a contract and each such party
forever waives any such defense.

 

5.6          Amendment and Waiver.  This Agreement may be amended or modified,
and the rights and obligations of the Parties under this Agreement may be
waived, only upon the written consent of each Party.

 

5.7          Termination.  This Agreement shall terminate and be of no further
force or effect upon a Make Whole Event pursuant to which the Make Whole Payment
with respect to all the Shares has been indefeasibly made.

 

5.8          Notices.  All notices or other communication that are permitted or
required under this Agreement shall be made pursuant to the terms of the Master
Agreement.

 

5.9          Construction.

 

The Parties acknowledge and agree that they have been represented by counsel
during the negotiation, preparation and execution of this Agreement and,
therefore, waive the application of any Law or rule of construction providing
that ambiguities in an agreement or other document shall be construed against
the Party drafting such agreement or document. Where specific language is used
to clarify by example a general statement contained herein, such specific
language shall not be deemed to modify, limit or restrict in any manner the
construction of the general statement to which it relates.  When the context so
requires, the word “or” when used herein shall mean “and/or.”  All pronouns
contained herein, and any variations thereof, shall be deemed to refer to the
masculine, feminine or neutral, singular or plural, as to the identity of the
Parties hereto may require.

 

5.10        Expenses. Each Party shall pay all costs and expenses that it incurs
with respect to the negotiation, execution, delivery and performance of this
Agreement.

 

5.11        Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement between the Parties with regard to the subjects
hereof and no party shall be liable for or bound to any other in any manner by
any oral or written representations, warranties, covenants and agreements except
as specifically set forth herein.

 

5.12        Titles and Subtitles.   The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

A-21

--------------------------------------------------------------------------------


 

5.13        Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any Party, upon any breach,
default or noncompliance by another Party hereunder or under Ibis’ Certificate
of Incorporation, shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring.  It is further agreed that any waiver, permit, consent or
approval of any kind or character on any Party’s part of any breach, default or
noncompliance hereunder or under Ibis’ Certificate of Incorporation or any
waiver on such Party’s part of any provisions or conditions of this Agreement or
Ibis’ Certificate of Incorporation must be in writing and shall be effective
only to the extent specifically set forth in such writing.  All remedies, either
under this Agreement, Ibis’ Certificate of Incorporation, bylaw, or otherwise
afforded to any Party, shall be cumulative and not alternative.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

A-22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this INVESTOR RIGHTS
AGREEMENT as of the date set forth in the first paragraph hereof.

 

 

 

ISIS PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 





 

 

 

 

 

 

 

 

 

IBIS BIOSCIENCES, INC.

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 





 

 

 

 

 

 

 

 

 

ABBOTT MOLECULAR INC.

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 





 

 

 

SIGNATURE PAGE FOR INVESTOR RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[CALL OPTION AGREEMENT FILED SEPARATELY AS EXHIBIT 10.5 TO REGISTRANT’S
QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2008]

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TERMS OF PERMITTED EMPLOYEE COMPENSATION PLAN

 

AMI and Isis will mutually agree on the [***] package payable by [***].  The
money available for such package, in the aggregate, will be [***] of which shall
be [***] the Acquisition Closing.  Any funds left in [***] would be released to
[***].

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

To begin the ADR process, a Party first must send written notice of the dispute
to the other Party for attempted resolution by good faith negotiations between
their respective presidents (or their designees) of the affected subsidiaries,
divisions, or business units within twenty-eight (28) days after such notice is
received (all references to “days” in this ADR provision are to calendar days).
If the matter has not been resolved within twenty-eight (28) days after the
notice of dispute, or if the parties fail to meet within such twenty-eight (28)
days, either Party may initiate an ADR proceeding as provided herein. The
parties shall have the right to be represented by counsel in such a proceeding.

 

To begin an ADR proceeding, a Party shall provide written notice to the other
Party of the issues to be resolved by ADR. Within fourteen (14) days after its
receipt of such notice, the other Party may, by written notice to the Party
initiating the ADR, add additional issues to be resolved within the same ADR.

 

Within twenty-one (21) days following the initiation of the ADR proceeding, the
Parties shall select a mutually acceptable independent, impartial and
conflicts-free neutral to preside in the resolution of any disputes in this ADR
proceeding. If the Parties are unable to agree on a mutually acceptable neutral
within such period, each Party will select one independent, impartial and
conflicts-free neutral and those two neutrals will select a third independent,
impartial and conflicts-free neutral within ten (10) days thereafter.  None of
the neutrals selected may be current or former employees, officers or directors
of either Party, its Subsidiaries or Affiliates or a current consultant or
independent contractor of either Party or its Affiliates.

 

No earlier than twenty-eight (28) days or later than fifty-six (56) days after
selection, the neutral(s) shall hold a hearing to resolve each of the issues
identified by the Parties. The ADR proceeding shall take place at a location
agreed upon by the Parties. If the Parties cannot agree, the neutral(s) shall
designate a location other than the principal place of business of either Party
or any of their Affiliates.

 

At least seven (7) days prior to the hearing, each Party shall submit the
following to the other Party and the neutral(s):

 

a copy of all exhibits on which such Party intends to rely in any oral or
written presentation to the neutral;

 

a list of any witnesses such Party intends to call at the hearing, and a short
summary of the anticipated testimony of each witness;

 

a proposed ruling on each issue to be resolved, together with a request for a
specific damage award or other remedy for each issue. The proposed rulings and
remedies shall not contain any recitation of the facts or any legal arguments
and shall not exceed one (1) page per issue. The Parties agree that neither side
shall seek as part of its remedy any punitive damages.

 

a brief in support of such Party’s proposed rulings and remedies, provided that
the brief shall not exceed twenty (20) pages. This page limitation shall apply
regardless of the number of issues raised in the ADR proceeding

 

D-1

--------------------------------------------------------------------------------


 

Except as expressly set forth in subparagraphs 4(a) - 4(d), no discovery shall
be required or permitted by any means, including depositions, interrogatories,
requests for admissions, or production of documents.

 

The hearing shall be conducted on two (2) consecutive days and shall be governed
by the following rules:

 

Each Party shall be entitled to five (5) hours of hearing time to present its
case.  The neutral shall determine whether each Party has had the five (5) hours
to which it is entitled.

 

Each Party shall be entitled, but not required, to make an opening statement, to
present regular and rebuttal testimony, documents or other evidence, to
cross-examine witnesses, and to make a closing argument. Cross-examination of
witnesses shall occur immediately after their direct testimony, and
cross-examination time shall be charged against the Party conducting the
cross-examination.

 

The Party initiating the ADR shall begin the hearing and, if it chooses to make
an opening statement, shall address not only issues it raised but also any
issues raised by the responding Party. The responding Party, if it chooses to
make an opening statement, also shall address all issues raised in the ADR.
Thereafter, the presentation of regular and rebuttal testimony and documents,
other evidence, and closing arguments shall proceed in the same sequence.

 

Except when testifying, witnesses shall be excluded from the hearing until
closing arguments.

 

Settlement negotiations, including any statements made therein, shall not be
admissible under any circumstances. Affidavits prepared for purposes of the ADR
hearing also shall not be admissible.  As to all other matters, the
neutral(s) shall have sole discretion regarding the admissibility of any
evidence.

 

Within seven (7) days following completion of the hearing, each Party may submit
to the other Party and the neutral(s) a post-hearing brief in support of its
proposed rulings and remedies, provided that such brief shall not contain or
discuss any new evidence and shall not exceed ten (10) pages.  This
page limitation shall apply regardless of the number of issues raised in the ADR
proceeding.

 

The neutral(s) shall rule on each disputed issue within fourteen (14) days
following completion of the hearing. Such ruling shall adopt in its entirety the
proposed ruling and remedy of one of the Parties on each disputed issue but may
adopt one Party’s proposed rulings and remedies on some issues and the other
Party’s proposed rulings and remedies on other issues. T he neutral(s) shall not
issue any written opinion or otherwise explain the basis of the ruling.

 

The neutral(s) shall be paid a reasonable fee plus expenses.  These fees and
expenses, along with the reasonable legal fees and expenses of the prevailing
Party (including all expert witness fees and expenses), the fees and expenses of
a court reporter, and any expenses for a hearing room, shall be paid as follows:

 

If the neutral(s) rule(s) in favor of one Party on all disputed issues in the
ADR, the losing Party shall pay 100% of such fees and expenses.

 

D-2

--------------------------------------------------------------------------------


 

If the neutral(s) rule(s) in favor of one Party on some issues and the other
Party on other issues, the neutral(s) shall issue with the rulings a written
determination as to how such fees and expenses shall be allocated between the
Parties.  The neutral(s) shall allocate fees and expenses in a way that bears a
reasonable relationship to the outcome of the ADR, with the Party prevailing on
more issues, or on issues of greater value or gravity, recovering a relatively
larger share of its legal fees and expenses.

 

The rulings of the neutral(s) and the allocation of fees and expenses shall be
binding, non-reviewable, and non-appealable, and may be entered as a final
judgment in any court having jurisdiction.

 

Except as provided in paragraph 9 or as required by law, the existence of the
dispute, any settlement negotiations, the ADR hearing, any submissions
(including exhibits, testimony, proposed rulings, and briefs), and the rulings
shall be deemed Confidential Information.  The neutral(s) shall have the
authority to impose sanctions for unauthorized disclosure of Confidential
Information.

 

All ADR hearings shall be conducted in the English language.

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

PRESS RELEASE

 

Isis Announces Equity Investment in Ibis Biosciences Subsidiary by Abbott;
Option Acquired to Purchase Remaining Ibis Equity

 

- Conference call webcast Thursday, January 31, 2008, 8:30 a.m. EST at
www.isispharm.com

 

CARLSBAD, Calif., Jan 31, 2008 /PRNewswire-FirstCall via COMTEX News Network/ —
Isis Pharmaceuticals, Inc. (Nasdaq: ISIS) announced today that Abbott is
investing up to $40 million in Ibis Biosciences, Inc., an Isis subsidiary. The
investment will allow Ibis to further develop the Ibis T5000(TM) Biosensor
System, which offers a unique solution for rapid identification and
characterization of infectious agents that can identify virtually all bacteria,
viruses and fungi, and can provide information about drug resistance, virulence
and strain type of these pathogens within a few hours.

 

Under the terms of the agreement, Abbott will initially acquire approximately
10.25 percent of the equity in Ibis for $20 million. Abbott will have the right
to invest an additional $20 million before July 31, 2008 for a total of 18.6
percent of Ibis equity. Abbott will also receive an exclusive option to purchase
the remaining equity in Ibis for an additional $175 to $195 million through
June 30, 2009 plus an earn out tied to achievement of certain cumulative sales.
The option exercise price can increase to up to $190 to $210 million with Ibis’
successful completion of pre-negotiated milestones.

 

“This investment by Abbott reflects the significant value we have built through
our Ibis business,” said Michael Treble, President of Ibis. “We have been
successful in commercializing our products for various government, epidemiology
and clinical research applications, and we are excited about expanding our
markets to hospital-based infections and, eventually, to diagnostics. We believe
that this investment will allow us to accelerate the evolution of the Ibis
technology to address our biggest market opportunity: clinical diagnostics.”

 

“Ibis is a tangible example of the value of the innovation taking place at Isis
and of our strategy,” said B. Lynne Parshall, COO and CFO of Isis. “The
investment by Abbott provides Ibis the funding to take the key next steps in
enhancing its value. Because of the transaction structure, even if the option is
exercised, Isis shareholders will continue to benefit from Ibis’ success through
the earn out provision. As a result we believe this is a very attractive
transaction for Isis shareholders.”

 

Conference Call

 

At 8:30 a.m. Eastern Standard Time today, January 31, 2008, Isis will conduct a
live webcast conference call to discuss this transaction. Interested parties may
access the webcast at http://www.isispharm.com or listen to the call by dialing
877-440-5796. A webcast replay will be available for a limited time at the same
address.

 

E-1

--------------------------------------------------------------------------------


 

ABOUT IBIS T5000 BIOSENSOR SYSTEM AND IBIS BIOSCIENCES, INC.

 

Ibis Biosciences, Inc., a majority-owned subsidiary of Isis Pharmaceuticals, has
developed and is commercializing the Ibis T5000(TM) Biosensor System for rapid
identification and characterization of infectious agents. The Ibis T5000 is
currently intended for research use only and not for use in diagnostic
procedures. It is capable of identifying virtually all bacteria, viruses and
fungi, and can provide information about drug resistance, virulence and strain
type of these pathogens. Commercial applications for the Ibis T5000 Biosensor
System include epidemiologic surveillance, monitoring of pandemic diseases,
identification of emerging or previously unknown pathogens, forensic
characterization of human samples, identification of sources of
hospital-associated infections, and, in the future, human infectious disease
diagnostics. Ibis develops, manufactures and markets Ibis T5000 instruments and
assay kits, including through its partner, Bruker Daltonics, a subsidiary of
Bruker BioSciences Corporation. Additional information about Ibis can be found
by selecting the Ibis link from Isis’ homepage at http://www.isispharm.com.

 

ABOUT ISIS PHARMACEUTICALS, INC.

 

Isis is exploiting its expertise in RNA to discover and develop novel drugs for
its product pipeline and for its partners. The Company has successfully
commercialized the world’s first antisense drug and has 18 drugs in development.
Isis’ drug development programs are focused on treating cardiovascular and
metabolic diseases. Isis’ partners are developing antisense drugs invented by
Isis to treat a wide variety of diseases. Ibis Biosciences, Inc., Isis’
majority-owned subsidiary, is developing and commercializing the Ibis T5000(TM)
Biosensor System, a revolutionary system to identify infectious organisms. Isis
is a joint owner of Regulus Therapeutics LLC, a joint venture focused on the
discovery, development and commercialization of microRNA therapeutics. As an
innovator in RNA-based drug discovery and development, Isis is the owner or
exclusive licensee of over 1,500 issued patents worldwide. Additional
information about Isis is available at http://www.isispharm.com.

 

This release includes forward-looking statements regarding Abbott’s investment
in Isis’ subsidiary, Ibis, and the development and commercialization of the Ibis
T5000 Biosensor System and Ibis’ technology. Any statement describing Isis’
goals, expectations, financial or other projections, intentions or beliefs is a
forward-looking statement and should be considered an at-risk statement,
including those statements that are described as Isis’ goals or projections.
Such statements are subject to certain risks and uncertainties, particularly
those inherent in the process of discovering, developing and commercializing
drugs that are safe and effective for use as human therapeutics, in developing
and commercializing systems to identify infectious organisms that are effective
and commercially attractive, and in the endeavor of building a business around
such products. Isis’ forward-looking statements also involve assumptions that,
if they never materialize or prove correct, could cause its results to differ
materially from those expressed or implied by such forward-looking statements.
Although Isis’ forward-looking statements reflect the good faith judgment of its
management, these statements are based only on facts and factors currently known
by Isis. As a result, you are cautioned not to rely on these forward-looking
statements. These and other risks concerning Isis’ programs are described in
additional detail in Isis’ annual report on Form 10-K for the year ended
December 31, 2006, and its quarterly report

 

E-2

--------------------------------------------------------------------------------


 

on Form 10-Q for the quarter ended September 30, 2007, which are on file with
the SEC. Copies of this and other documents are available from the Company.

 

In this press release, unless the context requires otherwise, “Isis,” “Company,”
“we,” “our,” and “us” refers to Isis Pharmaceuticals and its subsidiaries.

 

Isis Pharmaceuticals is a registered trademark of Isis Pharmaceuticals, Inc.
Ibis Biosciences and Ibis T5000 are trademarks of Ibis Biosciences, Inc. Regulus
Therapeutics is a trademark of Regulus Therapeutics LLC.

 

E-3

--------------------------------------------------------------------------------